Exhibit 10.1
     EXECUTION VERSION
UNCOMMITTED REVOLVING CREDIT AGREEMENT
Dated as of October 18, 2010
among
TESORO PANAMA COMPANY, S.A.,
as Borrower,
CERTAIN LENDERS LISTED ON THE SIGNATURE PAGES HEREOF,
as Lenders,
and
BNP PARIBAS,
as Administrative Agent, Collateral Agent, Letter of Credit Issuer, Swing Line
Lender and
Daylight Overdraft Bank
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Syndication Agent
and
BNP PARIBAS SECURITIES CORP.,
as Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS     1  
 
           
SECTION 1.01
  Certain Defined Terms     1  
SECTION 1.02
  Other Interpretive Provisions     38  
SECTION 1.03
  Accounting Principles     39  
SECTION 1.04
  Types of Loans     39  
 
            ARTICLE II THE UNCOMMITTED FACILITY     39  
 
           
SECTION 2.01
  Uncommitted Line     39  
SECTION 2.02
  Purpose of Uncommitted Facility     40  
SECTION 2.03
  The Sublimits     41  
SECTION 2.04
  Increases and Decreases In Maximum Availability Amount and Maximum Considered
Amount     41  
SECTION 2.05
  Administrative Agent Decrease In Maximum Availability Amount     44  
 
            ARTICLE III REVOLVING LOANS     44  
 
           
SECTION 3.01
  Loans     44  
SECTION 3.02
  Loan Accounts     44  
SECTION 3.03
  Requests for Borrowings     45  
SECTION 3.04
  Optional Prepayments     47  
SECTION 3.05
  Mandatory Prepayments of Loans     47  
SECTION 3.06
  Repayment     48  
SECTION 3.07
  Interest     48  
SECTION 3.08
  Computation of Fees and Interest     50  
SECTION 3.09
  Payments by the Borrower     50  
SECTION 3.10
  Fees     51  
SECTION 3.11
  The Election of Approving Lenders to Continue Funding     51  
SECTION 3.12
  Daylight Overdraft Loans     52  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
SECTION 3.13
  Swing Line Loans     55  
SECTION 3.14
  Collection Account; Instructions to Account Debtors and Other Payors     58  
 
            ARTICLE IV LETTERS OF CREDIT     59  
 
           
SECTION 4.01
  Requests for Letters of Credit     59  
SECTION 4.02
  Amendment and Renewal of Letters of Credit     62  
SECTION 4.03
  Drawings and Reimbursements     64  
SECTION 4.04
  Role of the Letter of Credit Issuers     65  
SECTION 4.05
  Obligations Absolute     66  
SECTION 4.06
  Cash Collateral Pledge     67  
SECTION 4.07
  Letter of Credit Fees     68  
SECTION 4.08
  Uniform Customs and Practice and International Standby Practices     69  
SECTION 4.09
  Payments to Suppliers     69  
 
            ARTICLE V YIELD PROTECTION, TAXES, ETC.     69  
 
           
SECTION 5.01
  Additional Costs     69  
SECTION 5.02
  Inability to Determine Interest Rate     72  
SECTION 5.03
  Illegality     73  
SECTION 5.04
  Treatment of Affected Loans     73  
SECTION 5.05
  Compensation     74  
SECTION 5.06
  Compensation of Lenders     75  
SECTION 5.07
  Taxes     75  
SECTION 5.08
  Certificate of Administrative Agent     78  
SECTION 5.09
  Sharing of Payments, Etc.     78  
SECTION 5.10
  Pro Rata Treatment     79  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
SECTION 5.11
  Payments and Deductions; Defaulting Lenders     79  
SECTION 5.12
  Survival     82  
 
            ARTICLE VI CONDITIONS PRECEDENT     82  
 
           
SECTION 6.01
  Matters to be Satisfied Upon Execution of Agreement     82  
SECTION 6.02
  Conditions to All Credit Extensions     86  
SECTION 6.03
  Conditions to Increase or Decrease In The Maximum Availability Amount     89  
SECTION 6.04
  Conditions to Increase In The Maximum Considered Amount     90  
 
            ARTICLE VII REPRESENTATIONS AND WARRANTIES     91  
 
           
SECTION 7.01
  Corporate Existence and Power     91  
SECTION 7.02
  Corporate Authorization: No Contravention     92  
SECTION 7.03
  Governmental Authorization     92  
SECTION 7.04
  Binding Effect; Creation and Perfection of Security Interests     92  
SECTION 7.05
  Litigation     92  
SECTION 7.06
  Default     93  
SECTION 7.07
  ERISA Compliance     93  
SECTION 7.08
  Use of Proceeds, Margin Regulations     94  
SECTION 7.09
  Title to Properties     94  
SECTION 7.10
  Taxes     94  
SECTION 7.11
  Financial Condition     94  
SECTION 7.12
  Environmental Matters     95  
SECTION 7.13
  Regulated Entities     95  
SECTION 7.14
  Copyrights, Patents, Trademarks and Licenses, etc.     95  
SECTION 7.15
  Subsidiaries     95  
SECTION 7.16
  Insurance     96  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
SECTION 7.17
  No Material Adverse Effect     96  
SECTION 7.18
  Full Disclosure     96  
SECTION 7.19
  Solvency     96  
SECTION 7.20
  Transactions With Affiliates     96  
 
            ARTICLE VIII AFFIRMATIVE COMPLIANCE GUIDELINES     96  
 
           
SECTION 8.01
  Financial Statements     96  
SECTION 8.02
  Certificates: Other Information     97  
SECTION 8.03
  Notices     98  
SECTION 8.04
  Preservation of Corporate Existence, etc.     100  
SECTION 8.05
  Maintenance of Property     100  
SECTION 8.06
  Insurance     100  
SECTION 8.07
  Payment of Obligations     101  
SECTION 8.08
  Compliance with Laws and Material Agreements     101  
SECTION 8.09
  Compliance with ERISA     102  
SECTION 8.10
  Inspection of Property and Books and Records     102  
SECTION 8.11
  Environmental Laws     102  
SECTION 8.12
  Use of Proceeds     102  
SECTION 8.13
  Position Limits     102  
SECTION 8.14
  Stop Loss Limit and VAR Limit     103  
SECTION 8.15
  Payments to Account with Administrative Agent     103  
SECTION 8.16
  Maintenance of Deposit Accounts     103  
SECTION 8.17
  Subordination of Indebtedness to Affiliates     103  
SECTION 8.18
  Risk Control Policy     103  
SECTION 8.19
  USA PATRIOT Act Notice     104  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
SECTION 8.20
  Security For Obligations     104  
 
            ARTICLE IX NEGATIVE COMPLIANCE GUIDELINES     104  
 
           
SECTION 9.01
  Limitation on Liens; Negative Pledges     104  
SECTION 9.02
  Disposition of Assets     105  
SECTION 9.03
  Consolidations and Mergers     105  
SECTION 9.04
  Loans and Investments     105  
SECTION 9.05
  Limitation on Indebtedness     105  
SECTION 9.06
  Transactions with Affiliates     106  
SECTION 9.07
  Use of Proceeds; Margin Stock     106  
SECTION 9.08
  Contingent Obligations     106  
SECTION 9.09
  Sale-Leaseback Transactions     107  
SECTION 9.10
  Restricted Payments     107  
SECTION 9.11
  Limitation on Prepayments     107  
SECTION 9.12
  ERISA     108  
SECTION 9.13
  Change in Business     108  
SECTION 9.14
  Minimum Adjusted Tangible Net Worth     108  
SECTION 9.15
  Minimum Adjusted Net Working Capital     109  
SECTION 9.16
  Maximum Leverage Ratio     109  
SECTION 9.17
  PTP Inventory Limit     109  
SECTION 9.18
  Organizational Documents Changes     109  
SECTION 9.19
  Risk Control Policy Changes     109  
SECTION 9.20
  Accounting Changes     109  
SECTION 9.21
  Limitation on Formation of Subsidiaries     110  
SECTION 9.22
  Limitation on Amendments to Certain Material Agreements     110  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE X EVENTS OF DEFAULT     110  
 
           
SECTION 10.01
  Event of Default     110  
SECTION 10.02
  Remedies     113  
SECTION 10.03
  Rights Not Exclusive     114  
SECTION 10.04
  Default Rate     114  
 
            ARTICLE XI THE ADMINISTRATIVE AGENT     114  
 
           
SECTION 11.01
  Appointment, Powers and Immunities     114  
SECTION 11.02
  Reliance by Administrative Agent     115  
SECTION 11.03
  Defaults     116  
SECTION 11.04
  Rights as a Lender     116  
SECTION 11.05
  Indemnification     116  
SECTION 11.06
  Non-Reliance on Administrative Agent and Other Lenders     117  
SECTION 11.07
  Failure to Act     117  
SECTION 11.08
  Resignation of Administrative Agent     118  
SECTION 11.09
  Administrative Agent as Collateral Holder     118  
 
            ARTICLE XII MISCELLANEOUS     120  
 
           
SECTION 12.01
  Amendments, etc.     120  
SECTION 12.02
  Notices     123  
SECTION 12.03
  No Waiver: Cumulative Remedies     124  
SECTION 12.04
  Costs and Expenses     124  
SECTION 12.05
  Indemnity     125  
SECTION 12.06
  Payments Set Aside     125  
SECTION 12.07
  Successors and Assigns     125  
SECTION 12.08
  Assignments; Participations, etc.     125  

vi



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
SECTION 12.09
  Set-off     127  
SECTION 12.10
  Automatic Debits of Fees     127  
SECTION 12.11
  Counterparts     127  
SECTION 12.12
  Severability     128  
SECTION 12.13
  No Third Parties Benefited     128  
SECTION 12.14
  Appointment of Agent for Service of Process     128  
SECTION 12.15
  Currency Conversion     128  
SECTION 12.16
  Waiver of Immunities     129  
SECTION 12.17
  Governing Law and Jurisdiction     129  
SECTION 12.18
  Waiver of Jury Trial     130  
SECTION 12.19
  Discretionary Facility     130  
SECTION 12.20
  Entire Agreement     131  
SECTION 12.21
  Confidentiality     131  
SECTION 12.22
  Intercreditor Agreements     131  

vii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Exhibits
           
Exhibit A
  Form of Collateral Pool Report        
Exhibit B
  Form of Borrowing Request        
Exhibit C
  Form of Compliance Certificate        
Exhibit D
  Form of Letter of Credit Request        
Exhibit E
  Form of Mark to Market Report        
Exhibit F
  Form of Note        
Exhibit G
  Form of Position Limit Report        
Exhibit H
  Risk Control Policy        
Exhibit I
  Form of Security Agreement        
Exhibit J
  Form of Notice of Declining Lender        
Exhibit K
  Form of Notice of Assignment        
Exhibit L
  Form of Notice of Maximum Availability Amount Election        
 
           
Schedules
           
Schedule A
  Approved Account Debtors        
Schedule B
  Availability Grid        
Schedule C
  Closing Date Swap Lender Close-out Amounts        
Schedule 1.01
  List of Maximum Considered Limits and Maximum Credit Limits        
Schedule 3.03
  Borrower’s Account for Advances        
Schedule 7.05
  Litigation        
Schedule 7.10
  Taxes        
Schedule 7.11
  Material Indebtedness Not Included in Financial Statements        
Schedule 7.15
  Subsidiaries        
Schedule 9.05
  Indebtedness        
Schedule 9.06
  Transaction with Affiliates        
Schedule 9.08
  Contingent Obligations        
Schedule 12.02
  Notices        

viii



--------------------------------------------------------------------------------



 



UNCOMMITTED REVOLVING CREDIT AGREEMENT
     This UNCOMMITTED REVOLVING CREDIT AGREEMENT (the “Agreement”) is entered
into as of October 18, 2010, by and among TESORO PANAMA COMPANY, S.A., a
Panamanian company (the “Borrower”), each of the financial institutions listed
on the signature pages hereof as a Lender (individually, a “Lender” and
collectively, the “Lenders”), and BNP PARIBAS, as Administrative Agent, Letter
of Credit Issuer, Swing Line Lender, and Daylight Overdraft Bank (in its
capacity as Administrative Agent for the Lenders, together with its successors
in such capacity, the “Administrative Agent”), CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Syndication Agent, and BNP PARIBAS SECURITIES CORP., as
Arranger.
     WHEREAS, the Borrower has requested, and the Lenders, the Letter of Credit
Issuers, and the Administrative Agent are willing to provide, certain secured
revolving loans and other financial accommodations on an uncommitted basis, all
on the terms and subject to the conditions hereinafter set forth;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01 Certain Defined Terms. The following terms have the following
meanings:
     “Acceptable Investment Grade Credit Enhancement” means (i) a guarantee (in
form and substance satisfactory to the Administrative Agent) from a financial
institution acceptable to the Administrative Agent, (ii) or a letter of credit
(in form and substance satisfactory to the Administrative Agent) provided by any
Person (other than an Affiliate of the Borrower) rated Investment Grade who has
consented to an assignment of proceeds of such letter of credit to the
Collateral Agent or otherwise as to which the Collateral Agent has a perfected
security interest pursuant to Article 9 of the UCC, or (iii) credit insurance in
amounts and from an insurance provider acceptable to the Administrative Agent in
its sole discretion that is otherwise in compliance with Section 8.06 of this
Agreement or other credit enhancement in form and substance acceptable to the
Administrative Agent provided by a Lender covering the creditworthiness of an
Account with respect to which the Administrative Agent shall have received such
documentation and evidence as it deems necessary or desirable to confirm the
existence and direction of payment thereof (provided, however that the
Administrative Agent shall not require disclosure of such Lender’s remuneration
in connection with any such credit enhancement).
     “Account” has the meaning stated in the Uniform Commercial Code.
     “Account Debtor” means a Person who is obligated to the Borrower under an
Account of the Borrower.

 



--------------------------------------------------------------------------------



 



     “Acquisition” shall mean any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests or equity of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Borrower or the Subsidiary is the surviving entity.
     “Additional Costs” has the meaning specified in Section 5.01(a) of this
Agreement.
     “Adjusted Net Working Capital” shall mean, with respect to the Borrower, as
determined from time to time, Net Working Capital minus the net amount of all
loans and other advances or other amounts due and owing to the Borrower from its
equity holders or Affiliates unless any such amount is (a) secured by a letter
of credit acceptable to the Administrative Agent or (b) such amount reflects an
Approved Affiliate Oil Cargo Receivable (provided, however, that the aggregate
amount of Approved Affiliate Oil Cargo Receivables may not constitute more than
50% of the Borrower’s Net Working Capital on the date of such determination).
     “Adjusted Pro Rata Share” shall have the meaning ascribed to it in the Swap
Lender Intercreditor Agreement.
     “Adjusted Tangible Net Worth” shall mean, as of the date of any
determination thereof with respect to the Borrower, Tangible Net Worth minus the
net amount of all loans and other advances or other amounts due and owing to the
Borrower from its equity holders or Affiliates unless any such amount is
(a) secured by a letter of credit acceptable to the Administrative Agent or
(b) such amount reflects an Approved Affiliate Oil Cargo Receivable (provided
however that the aggregate amount of Approved Affiliate Oil Cargo Receivables
may not constitute more than 50% of the Borrower’s Tangible Net Worth on the
date of such determination).
     “Administrative Agent” shall mean BNP Paribas in its capacity as
administrative agent under this Agreement and the other Loan Documents, together
with its successors and assigns in such capacity.
     “Administrative Agent-Related Persons” shall mean BNP Paribas, together
with its respective Affiliates and each of their respective officers, directors,
employees, agents and attorneys.
     “Affiliate” shall mean, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.
     “Aggregate Outstanding Extensions of Credit” shall mean, at any time, the
aggregate outstanding principal amount of all Loans, together with the aggregate
amount of all L/C Obligations.

2



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this Uncommitted Revolving Credit Agreement, as
amended, restated, supplemented, or otherwise modified from time to time.
     “Alternative Base Rate” shall mean for any day the rate per annum (rounded
upward, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
rate of interest established by BNP Paribas from time to time at its principal
office in New York City as its “base rate” for loans in Dollars (the “base rate”
is a rate set by BNP Paribas based upon various factors including BNP Paribas’
costs and desired return, general economic conditions and other factors and is
used as a reference point for pricing of some loans, which may be priced at,
above or below such announced rate and is not intended to be the lowest rate of
interest charged by BNP Paribas in connection with extensions of credit to
debtors), (b) the Federal Funds Rate in effect on such day plus 0.50%, or
(c) the Eurodollar Rate for Interest Periods of 3 months plus 1.50%. Any change
in the reference rate announced by BNP Paribas shall take effect at the opening
of business on the day specified in the public announcement of such change.
     “Alternative Base Rate Loans” shall mean Loans that bear interest at rates
based on rates referred to in the definition of “Alternative Base Rate”.
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the “Lending Office” of such Lender (or of an Affiliate thereof)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or of an Affiliate thereof) as such Lender may from time
to time specify to the Administrative Agent and the Borrower as the office by
which its Loans of such Type are to be made and maintained.
     “Applicable Margin” shall mean, (i) with respect to Alternative Base Rate
Loans, 1.75% per annum; and (ii) with respect to Eurodollar Rate Loans, 2.75%
per annum.
     “Approved Account Debtor Limit” shall mean the designated Dollar amount per
Account Debtor that the Required Lenders and the Facility B Agent approve in
writing from time to time for each Account Debtor that the Required Lenders
approve in writing from time to time, which on the Closing Date shall be the
Account Debtors and Dollar amounts set forth opposite the name of each such
Account Debtor on Schedule A attached hereto. Each Lender shall inform the
Administrative Agent of its approval or disapproval of additional Account
Debtors and increases or decreases in Dollar amounts in writing by electronic
communication at ed.tice@us.bnpparibas.com (or any other electronic address
acceptable to the Administrative Agent in its discretion) within five
(5) Business Days after receipt of notice from the Administrative Agent,
provided, however, that failure of a Lender to affirmatively approve or
disapprove of any Approved Account Debtor Limit shall be deemed approval of such
Approved Account Debtor Limit by such Lender.
     “Approved Affiliate Oil Cargo Receivable” shall mean each Account,
calculated in Dollars, due and payable to the Borrower within thirty (30) days
on regular commercial terms documented by a written contract for sale in form
and substance acceptable to and which contract shall have been delivered to the
Administrative Agent and is acceptable to the Administrative Agent in its
discretion, arising in connection with one (1) shipment or delivery of Products,
with respect to which (i) the Account Debtor is an Affiliate of the Borrower,
(ii) such Account has been guaranteed by the Parent in a manner acceptable to
the Administrative Agent,

3



--------------------------------------------------------------------------------



 



and (iii) so long as such Account is outstanding, the Parent has available
credit under one or more of its committed revolving credit facilities in an
amount not less than the full aggregate amount of all Approved Affiliate Oil
Cargo Receivables then outstanding and (1) no default, event of default, or
other material violation or breach of such credit facilities exists and is
continuing, and (2) there are no conditions to the drawing of funds in respect
of such available credit that cannot be promptly satisfied solely by the Parent
(but in any event satisfied within two (2) Business Days) without the consent or
approval of any other Person at such time, unless such conditions have been
expressly waived in writing by the applicable lender and any other Person
required to so waive.
     “Approving Lenders” shall have the meaning specified in Section 3.11(b) of
this Agreement.
     “Assignee” has the meaning specified in Section 12.08(a) of this Agreement.
     “Attorney Costs” shall mean and includes all fees and disbursements of any
law firm or other external counsel.
     “Authorized Officer” shall mean, with respect to any action by the
Borrower, any officer of the Borrower authorized to take such action pursuant to
the Borrower’s Organizational Documents or resolutions of the Borrower delivered
to the Administrative Agent from time to time.
     “Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978, as
amended (11 U. S.C. §101, et seq.).
     “Barrel” shall mean a quantity equal to forty-two U.S. gallons.
     “Basis Risk” shall mean, with respect to any Commodity Contract for the
sale or purchase of Product that is hedged by another Commodity Contract for the
sale or purchase of Product, the risk attributable to the Borrower resulting
from changes in value that arise from differences between the delivery location,
time of delivery or type or grade of the underlying asset for such Commodity
Contract and the delivery location, time of delivery or type or grade of the
underlying asset for the hedging Commodity Contract.
     “Basle Accord” has the meaning specified in Section 5.01(c) of this
Agreement.
     “Borrowing” shall mean a borrowing hereunder consisting of Loans made to
the Borrower on any given day under Article II or Article III of this Agreement.
     “Borrowing Date” shall mean any date on which a Borrowing occurs hereunder.
     “Borrowing Request” shall mean a request by the Borrower for a Borrowing,
in the form attached hereto as Exhibit B, duly completed by the Borrower in
accordance with this Agreement.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are not authorized to be open or are required to
close in New York City;

4



--------------------------------------------------------------------------------



 



provided, however, that if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, or a Conversion of or into, or an
Interest Period for, a Eurodollar Rate Loan or a notice by the Borrower with
respect to any such borrowing, payment, prepayment, Conversion or Interest
Period, “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which dealings in Dollar deposits are carried out in the London interbank
market.
     “Capital Adequacy Regulation” shall mean any guideline, request or
directive of any central bank or other Governmental Authority, or any other law,
rule or regulation, whether or not having the force of law, in each case,
regarding capital adequacy of any Lender or of any corporation controlling a
Lender.
     “Cash Collateral” shall mean currency issued by the United States, as well
as Cash Equivalents, which has been pledged and deposited with, or delivered to,
the Collateral Agent as Collateral hereunder subject to a pledge of deposit
agreement and other security documentation acceptable to the Administrative
Agent. The Borrower shall grant the Collateral Agent a first priority perfected
security interest in all such Cash Collateral (subject only to Permitted Liens).
In the event that Cash Collateral is held at another financial institution,
under a lockbox or any other arrangement, such Cash Collateral will be subject
to an acceptable tri-party Security Agreement granting the Collateral Agent a
first priority perfected security interest in such account (subject only to
Permitted Liens).
     “Cash Collateral Account” shall mean a deposit account or deposit accounts
of the Borrower held by the Collateral Agent at either (a) its Principal Office
in the name of the Borrower, or (b) at another depositary institution acceptable
to the Administrative Agent, such approval not to be unreasonably withheld or
delayed in each case pursuant to the terms of an account agreement providing
for, among other things, the granting of first priority (perfected security
interest in such account subject to Permitted Liens) and subject to a control
agreement or other Security Agreement of similar effect governed by the law of
the jurisdiction where the deposit account is located.
     “Cash Equivalents” shall mean direct obligations of, or guaranteed as to
timely payment of principal and interest by, the United States or any agency or
instrumentality thereof, provided that such obligations (a) are backed by the
full faith and credit of the United States, (b) shall mature within 180 days of
their date of issuance, (c) are subject to a first priority perfected security
interest (subject only to Permitted Liens), (d) are not subject to, or
encumbered by, any Lien (except for (i) the Lien granted to the Collateral Agent
pursuant to (x) the Security Agreements, or (y) another security agreement
acceptable in form and substance to the Administrative Agent, and (ii) any other
Permitted Liens), and (e) if in certificated form, are endorsed to the order of
the Administrative Agent or in blank and delivered to the Administrative Agent
or its bailee.
     “Castor/Tesoro Storage Agreement” shall mean that certain Transportation
and Storage Agreement, dated as of September 18, 2007, by and between the
Borrower and Castor Petroleum Ltd., as amended by that certain First Amendment
to Transportation and Storage Agreement, dated November 27, 2008, and as amended
by that certain Second Amendment to

5



--------------------------------------------------------------------------------



 



Transportation and Storage Agreement, dated November 28, 2008, together with any
amendments, restatements, or other modifications thereof.
     “Close-out Amount” shall have the meaning ascribed to it in the Swap Lender
Intercreditor Agreement.
     “Closing Date” shall mean the date on which all conditions precedent set
forth in Section 6.01 of this Agreement have been satisfied or waived by the
Administrative Agent and the Lenders, which in respect of this Agreement was
October 18, 2010.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and
regulations promulgated thereunder.
     “Collateral” shall mean, all of the assets of the Borrower and its
Subsidiaries whether now existing or hereafter arising and whether now owned or
hereafter acquired, including all “Collateral” as such term is used in each of
the Security Agreements and each of the following:
     (a) All Accounts, Inventory, Chattel Paper, Instruments, Deposit Accounts,
Securities Accounts, Commodity Accounts, Commercial Tort Claims, Letter of
Credit Rights and Investment Property (including, without limitation, all Swap
Contracts) now owned or hereafter acquired by the Borrower, together with any
property the sale or lease of which has given rise to such Accounts, Inventory,
Chattel Paper, Instruments, Deposit Accounts, Letter of Credit Rights or
Investment Property and all Supporting Obligations securing the payment of, or
performance under, any such Accounts, Inventory, Chattel Paper, Instruments,
Deposit Accounts, Letter of Credit Rights or Investment Property;
     (b) All other personal property now owned or hereafter acquired by the
Borrower, including Documents, Documents of Title, Equipment, machinery,
fixtures, licenses, patents, trademarks, contracts, contract rights and other
General Intangibles (including, without limitation, all rights of the Borrower
under any Swap Contracts);
     (c) All policies of insurance (whether or not required by the
Administrative Agent) covering any property referred to herein;
     (d) All books, records, supplies, customer lists and other materials in any
way related to any property described herein including computer software,
computer files and all licenses and other rights necessary to own, operate and
access the same;
     (e) All money or property of the Borrower in the Administrative Agent’s
possession;
     (f) Cash and investments of the Borrower; and
     (g) All proceeds, products, replacements, additions to, increases of,
substitutions for, accessions of, and property necessary for the operation of
any of the property described herein, including insurance payable as a result of
loss or damage to such property and any proceeds thereunder, refunds of unearned
premiums of any such insurance policy and claims against third parties.

6



--------------------------------------------------------------------------------



 



     “Collateral Agent” shall mean the Administrative Agent when acting in its
capacity as collateral agent under this Agreement and the other Loan Documents
for benefit of the Lenders, the Letter of Credit Issuers, and the Swap Lenders,
and, to the extent provided for in the Combined Facilities Intercreditor
Agreement, also when acting in its capacity as collateral agent for the benefit
of the Facility B Agent and the Facility B Lenders.
     “Collateral Pool” shall mean at any time, an amount equal to the sum of:
          (a) 100% of the face value of Cash Collateral (including cash held in
lockbox accounts or concentration accounts in the name of the Borrower so long
as the Collateral Agent has been granted a first priority perfected security
interest in such lockbox accounts, subject only to Permitted Liens); plus
          (b) 90% of Eligible Accounts Receivable; plus
          (c) 90% of Fully Hedged Eligible Inventory; plus
          (d) 90% of the amount of Net Liquidity Value in Eligible Brokerage
Accounts; plus
          (e) 90% of the Letters of Credit Issued for Pre-Sold/Fully Hedged
Products Not Yet Delivered; plus
          (f) 85% of Hedged Eligible Inventory that is not Fully Hedged Eligible
Inventory; plus
          (g) 85% of the Letters of Credit Issued for Hedged Products Not Yet
Delivered; plus
          (h) 80% of Eligible Net Unrealized Positive MTM Gains; minus
          (i) 100% of Reserves; minus
          (j) 120% of the Lenders’ Swap Liability.
     The value of the Collateral Pool shall be determined by reference to the
most recently dated Collateral Pool Report prepared by the Borrower pursuant to
Section 8.02(c) of this Agreement absent any error in such Collateral Pool
Report as of the date delivered. The value of each type of Collateral set forth
above shall be computed in accordance with the provisions of the respective
definitions provided in or otherwise by this Agreement. Notwithstanding the
foregoing, (i) the aggregate amount of Approved Affiliate Oil Cargo Receivables
and any other Accounts for which the Account Debtor is an equity holder or
Affiliate of the Borrower or the Parent included in the calculation of the
Collateral Pool may not exceed an amount equal to 50% of the minimum Adjusted
Tangible Net Worth of the Borrower required pursuant to Section 9.14 of this
Agreement or 50% of the minimum Adjusted Net Working Capital of the Borrower
required pursuant to Section 9.15 of this Agreement, and (ii) the aggregate
amount of Hedged Eligible Inventory included in the calculation of the
Collateral Pool may not exceed an aggregate maximum volume of 750,000 Barrels at
any time. Notwithstanding any other provision of the

7



--------------------------------------------------------------------------------



 



Loan Documents, no asset shall be given positive value (i.e. be added to) in the
Collateral Pool unless the Collateral Agent has been granted a first priority
(subject to Permitted Liens) perfected security interest in such asset.
Notwithstanding any other provision of the Loan Documents, the Administrative
Agent, in its sole and absolute discretion, shall have the right to permanently
or temporarily decrease the Collateral Pool, or add or modify additional
concentration or other limits affecting the Collateral Pool, at any time for any
duration, effective upon verbal notification to the Borrower. In the event of
any such decrease, addition or modification by the Administrative Agent, the
Administrative Agent shall within one (1) Business Day give notice of such
decrease, addition or modification to the Lenders. Notwithstanding any other
provision of the Loan Documents, no asset shall be included in the Collateral
Pool in duplicate categories such that it would be counted towards the
calculation of the Collateral Pool more than once.
     “Collateral Pool Report” shall mean a certificate, executed by a
Responsible Officer of the Borrower and substantially in the form of Exhibit A
hereto, delivered to the Administrative Agent and the Lenders in accordance with
the requirements of Section 8.02(c) of this Agreement, which shall have attached
thereto schedules in form and substance (as to accuracy and completeness)
acceptable to the Administrative Agent and the Lenders showing the following
with respect to all Collateral comprising the Collateral Pool:

  (a)   bank account statements reflecting Cash Collateral and other statements
reflecting ownership and market value of Cash Equivalents;     (b)   brokers
account statements reflecting Net Liquidity Value in Eligible Brokerage
Accounts;     (c)   schedule of Eligible Accounts Receivable with details
(including break outs of any Approved Affiliate Oil Cargo Receivables) and
reconciliations as to any offsets, counterclaims or other applicable deductions
as provided in the definition of Eligible Accounts Receivable as well as agings;
    (d)   schedule of Fully Hedged Eligible Inventory containing back-up
information as to (i) location and pricing (calculated pursuant to a methodology
acceptable to the Administrative Agent) of inventory (specifically setting out
in-transit inventory, which shall be included as a separate line item on the
Collateral Pool Report), (ii) weekly statements from third-party storage
providers (including PTP) and inspection report for all Products in storage from
an independent third-party firm in the Republic of Panama acceptable to the
Administrative Agent that in each case includes confirmations of volume,
(iii) schedule of negotiable documents of title representing such Fully Hedged
Eligible Inventory, if applicable, and (iv) supporting documentation evidencing
the hedges, including copies of the open strategy summary reports in form and
substance acceptable to the Administrative Agent;     (e)   schedule of Hedged
Eligible Inventory containing back-up information as to (i) location and pricing
(calculated pursuant to a methodology acceptable to the Administrative Agent) of
inventory (specifically setting out in-transit inventory, which shall be
included as a separate line item on the Collateral Pool Report), (ii)

8



--------------------------------------------------------------------------------



 



      weekly statements from third-party storage providers (including PTP) and
inspection report for all Products in storage from an independent third-party
firm in the Republic of Panama acceptable to the Administrative Agent that in
each case includes confirmations of volume, and (iii) schedule of negotiable
documents of title representing such Hedged Eligible Inventory, if applicable,
and (iv) supporting documentation evidencing the hedges, and (v) a copy of the
open strategy summary reports in form and substance acceptable to the
Administrative Agent;     (f)   evidence in form and substance acceptable to the
Administrative Agent of committed available credit of the Parent;     (g)   the
value of any Letters of Credit Issued for Products Not Yet Delivered, broken
down by Letters of Credit Issued for Hedged Products Not Yet Delivered and
Letters of Credit Issued for Pre-Sold/Fully Hedged Products Not Yet Delivered
and by counterparty and showing all related liabilities including accounts
payable, accrued payables, and marked-to-market losses;     (h)   the value of
Eligible Net Unrealized Positive MTM Gains;     (i)   copies of third-party
statements of accounts confirming account or asset balances in brokerage and
commodities used in the calculation of the Collateral Pool, and other similar
counterparty confirmations supporting the calculation of the Collateral Pool;  
  (j)   if any Eligible Account Receivable or the creation, attachment,
perfection, or enforcement of any Lien on any Eligible Account Receivable is
governed by Panama law, a copy (with original counterpart to follow promptly
thereafter) of a “Supplemental Commercial Pledge Agreement” executed by a
Responsible Officer of the Borrower in the form attached to that certain
Commercial Pledge Agreement, dated as of the date hereof, between the Borrower
and the Administrative Agent, with respect to each such Eligible Account
Receivable;     (k)   schedule of Reserves;     (l)   schedule of all Lenders’
Swap Liability together with all supporting documentation in respect thereof,  
  (m)   schedule of Letters of Credit and Loans outstanding as of the relevant
Collateral Pool Reporting Date;     (n)   schedule of Facility B Aggregate
Outstanding Extensions of Credit as of the relevant Collateral Pool Reporting
Date, which shall include without limitation updated values for escalating
clause letters of credit,     (o)   the Facility B Maximum Amount then in
effect; and

9



--------------------------------------------------------------------------------



 



  (p)   as required by Section 8.02(d) of this Agreement, a Position Limit
Report and a Mark to Market Report.

All amounts in the Collateral Pool Report will be calculated in Dollars and, to
the extent any such amounts shall be converted from another currency, shall be
so converted pursuant to a methodology approved by the Administrative Agent and
the Required Lenders.
     “Collateral Pool Reporting Date” shall mean the last Business Day of each
calendar week.
     “Collection Account” shall have the meaning ascribed to such term in
Section 3.14(a) of this Agreement.
     “Combined Facilities Aggregate Outstanding Extensions of Credit” shall mean
the sum of the Aggregate Outstanding Extensions of Credit and the Facility B
Aggregate Outstanding Extensions of Credit.
     “Combined Facilities Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, in form and substance acceptable to the Lenders, dated
as of even date herewith, among the Lenders and the Facility B Lenders relating
to priority with respect to the Collateral and certain other matters addressed
therein, as amended from time to time.
     “Combined Facilities Maximum Amount” shall mean, as of any date of
determination, the least of (a) the sum of the Maximum Availability Amount then
in effect plus the Facility B Maximum Amount then in effect, (b) the amount set
forth on Schedule B attached hereto under the heading “Combined Facilities
Maximum Amount” that corresponds to the Borrower’s Adjusted Tangible Net Worth
set forth on Schedule B attached hereto as of such date, or (c) the amount set
forth on Schedule B attached hereto under the heading “Combined Facilities
Maximum Amount” that corresponds to the Borrower’s Adjusted Net Working Capital
set forth on Schedule B attached hereto as of such date.
     “Commodity Contract” shall mean a contract for the purchase, sale, storage,
transfer or exchange of Products; and any futures, forward, exchange, swap or
other derivatives contract or any option or cap, collar or floor transactions,
or similar arrangements or similar transactions (i) in respect of Products or
(ii) relating to the purchase, sale, storage, transfer, exchange or price of any
Product that may have a fixed price, a floating price and floating differential,
or other pricing basis.
     “Commodity Swap Contract” shall mean a Swap Contract documenting a
commodity swap relating to Products.
     “Compliance Certificate” shall mean a certificate in the form of Exhibit C
hereto, pursuant to which a Responsible Officer of the Borrower certifies that
(i) the Borrower is in compliance with this Agreement, (ii) shows in detail the
calculations supporting such Responsible Officer’s certification of compliance
with Sections 9.14, 9.15, 9.16, and 9.17 of this Agreement (in each case, with
respect to any calculation adjusted on an Economic Basis, including a
reconciliation with GAAP or IFRS, as applicable), and (iii) all representations
and warranties contained herein are true and complete as of the date thereof
(except with respect to

10



--------------------------------------------------------------------------------



 



representations and warranties relating to an earlier date, in which case such
representations and warranties shall be true as of such earlier date).
     “Contingent Obligation” shall mean, as to any Person, any direct or
indirect liability of that Person, whether or not contingent, with or without
recourse, (a) with respect to any Indebtedness, lease, dividend, letter of
credit or other obligation (the “primary obligations”) of another Person (the
“primary borrower”) including any obligation of that Person (i) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (ii) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary borrower or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
borrower, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary borrower to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof (each, a “Guaranty Obligation”);
(b) with respect to any Surety Instrument (other than any Letter of Credit)
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings or payments; (c) to purchase any materials,
supplies or other property from, or to obtain the services of, another Person if
the relevant contract or other related document or obligation requires that
payment for such materials, supplies or other property, or for such services,
shall be made regardless of whether delivery of such materials, supplies or
other property is ever made or tendered, or such services are ever performed or
tendered; or (d) in respect of any Swap Contract or Commodity Contract.
     “Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 3.04 of this Agreement of a Eurodollar Rate Loan from one
Interest Period to the next Interest Period or of an Alternative Base Rate Loan
upon its maturity to a new maturity.
     “Convert”, “Conversion” and “Converted” shall refer to a conversion
pursuant to Section 3.04 of this Agreement of one Type Loan into another Type of
Loan, which may be accompanied by the transfer by a Lender (at its sole
discretion) of a Loan from one Applicable Lending Office to another.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.
     “Conversion to Approving Lenders Funding Date” shall have the meaning
specified in Section 3.11 of this Agreement.
     “Credit Extension” shall mean and includes (a) the making of any Loans
hereunder, and (b) the Issuance of any Letters of Credit hereunder.
     “Daylight Overdraft Bank” shall mean, with respect to each Daylight
Overdraft Loan, BNP Paribas in its capacity as the Lender that has agreed to
provide Daylight Overdraft Loans to the Borrower, together with its successors
and assigns in such capacity.

11



--------------------------------------------------------------------------------



 



     “Daylight Overdraft Loan” shall mean a discretionary Loan made by the
Daylight Overdraft Bank to the Borrower as provided in Section 3.12 of this
Agreement.
     “Daylight Overdraft Sublimit” shall mean, as of any date, an amount equal
to the lesser of (i) $20,000,000 or (ii) $50,000,000 minus the aggregate
principal amount of any Swing Line Loans outstanding as of such date.
     “Declining Lender” shall have the meaning specified in Section 3.11 of this
Agreement.
     “Default” shall mean any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.
     “Default Rate” shall mean, in respect of any principal of any Loan, any
obligation of the Borrower with respect to any Letter of Credit or any other
amount under this Agreement (including any fee due hereunder), any Note or any
other Loan Document equal to 2.00% per annum plus the otherwise applicable
interest rate for such Loan or the stated per annum rate of such fee (including
Letter of Credit fees) or other amounts (or, with respect to obligations of the
Borrower in respect of Letters of Credit or other fees or obligations hereunder
with no stated per annum rate or with respect to overdue interest, in all cases
the Alternative Base Rate as in effect from time to time plus 2.00%).
     “Defaulting Lender” shall mean at any time, any Lender that (a) within one
(1) Business Day of when due, has failed to fund any portion of any Loans or
participations in Letters of Credit, to the Borrower, the Administrative Agent,
any Lender or any Letter of Credit Issuer required pursuant to the terms of this
Agreement to be funded by such Lender, or has notified the Administrative Agent
that it does not intend to do so, unless the subject of a good faith dispute;
(b) notified the Borrower, the Administrative Agent, any Letter of Credit
Issuer, or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit;
(c) failed, within one (1) Business Day after request by the Administrative
Agent or the Borrower, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or
participations in any Letter of Credit (provided, however, that the issuance of
a Notice of Declining Lender and the election not to fund further Extensions of
Credit in accordance with the terms and conditions contained herein will not
solely by virtue thereof result in a Declining Lender being a Defaulting
Lender); (d) otherwise failed to pay over to the Administrative Agent, any
Letter of Credit Issuer, or any other Lender any other amount required to be
paid by it hereunder within one (1) Business Day of the date when due, unless
the subject of a good faith dispute; (e) (i) has become or is insolvent or has a
parent company that has become or is insolvent or (ii) has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

12



--------------------------------------------------------------------------------



 



     “Delta” shall mean, in relation to an option referencing any Product, the
change in the option premium under such option for a one unit change in the
price of the underlying Product.
     “Delta Equivalent Basis” shall mean the method of calculating the quantity
of cash (or futures) position in Product that will theoretically hedge an option
position against an adverse change in the price of any underlying Product by
multiplying the Delta of the option by the relevant contract size, volume, or
nominal amount.
     “Dollars“, “dollars” , and “$” each mean lawful money of the United States.
     “Economic Basis” shall mean the calculation of financial accounting terms
in accordance with GAAP or IFRS, as the case may be, with after-tax mark to
market adjustments to certain assets and liabilities, including without
limitation marked-to-market gains on inventory, marked-to-market gains or losses
on forward contracts not already included in financial statements prepared in
accordance with GAAP or IFRS, as the case may be, and marked-to-market gains or
losses on storage assets, but in each case pursuant to a methodology acceptable
to the Administrative Agent and the Borrower; provided, however, that
marked-to-market gains or losses on storage assets shall include
marked-to-market gains or losses of all hedged storage assets and shall exclude
marked-to-market gains or losses of unhedged storage assets to the extent that
the demand charge in connection with such unhedged storage assets for the
current and subsequent month is either prepaid or otherwise deducted from such
calculation.
     “Eligible Accounts Receivable” shall mean, at the time of any determination
thereof, the Borrower’s Accounts, as to which the following requirements have
been fulfilled to the satisfaction of the Required Lenders:
     (a) Such Account (i) is the result of the sale of Products, and (ii) one of
the following sets of criteria has been satisfied with respect to such Account:

  (1)   such Account is supported or otherwise covered by an Acceptable
Investment Grade Credit Enhancement and (A) the amount of such Account in the
calculation of the Collateral Pool does not exceed the amount of such Acceptable
Investment Grade Credit Enhancement after taking into account any deductibles
and coverage limits and (B) the aggregate amount of all Eligible Account
Receivables from such Account Debtor and its Affiliates included in the
calculation of the Collateral Pool does not exceed $5,000,000 (unless a greater
amount is approved by the Required Lenders and the Facility B Agent);     (2)  
the related Account Debtor is subject to an Approved Account Debtor Limit, the
aggregate amount of all Eligible Account Receivables from such Account Debtor
included in the calculation of the Collateral Pool does not exceed such Account
Debtor’s Approved Account Debtor Limit, and the aggregate amount of all Eligible
Account Receivables from such Account Debtor and its

13



--------------------------------------------------------------------------------



 



      Affiliates included in the calculation of the Collateral Pool is equal to
or greater than $250,000 in the aggregate; or     (3)   the related Account
Debtor is not supported or otherwise covered by an Acceptable Investment Grade
Credit Enhancement or subject to an Approved Account Debtor Limit, the aggregate
amount of all Eligible Account Receivables from such Account Debtor included in
the calculation of the Collateral Pool does not exceed $250,000, and the
aggregate amount of all Eligible Account Receivables from Account Debtors
included in the calculation of the Collateral Pool pursuant to this
Subclause (a)(ii)(3) does not exceed $3,000,000 in the aggregate;

     (b) The Borrower has lawful and absolute title to such Account (subject to
Permitted Liens);
     (c) Such Account is a valid, legally enforceable obligation of the Person
who is obligated under such Account;
     (d) Such Account shall have excluded therefrom any portion that is subject
to any dispute, offset or contra (including any offset relating to any forward
contract marked-to-market loss), netting arrangement, counterclaim or other
claim or defense on the part of the Account Debtor against the Borrower or any
Affiliate of the Borrower or to any claim on the part of the Account Debtor
denying liability under such Account (including without limitation, with respect
to any Approved Affiliate Oil Cargo Receivables, any dispute, offset or contra,
netting arrangement, counterclaim or other claim or defense of the Parent or any
Affiliate of the Parent or the Borrower that in the ordinary course of business
is offset throughout the organization); provided, however, that in the event
that the portion that is subject to any such dispute, offset or contra, netting
arrangement, counterclaim or other claim or defense is secured with a letter of
credit or other irrevocable guarantee of payment in form and substance
satisfactory to the Administrative Agent and issued in the name of the Borrower
or the Administrative Agent by a financial institution having an Investment
Grade rating or such other financial institution acceptable to the
Administrative Agent, such portion secured by the letter of credit or other
irrevocable guarantee of payment shall not be excluded from eligibility
hereunder;
     (e) Such Account is not evidenced by any chattel paper, promissory note or
other instrument;
     (f) Such Account is subject to a first priority perfected security interest
(or properly filed and acknowledged assignment, in the case of U.S. government
contracts, if any) in favor of the Collateral Agent pursuant to the Loan
Documents under all applicable law, prior to the rights of, and enforceable as
such against, any other Person (including with respect to any Account that the
Borrower may have in the future governed by or for which the creation,
attachment, perfection, or enforcement of a Lien on such Account is governed by
Panama law, that such Account is not subject to any

14



--------------------------------------------------------------------------------



 



agreement with the respective Account Debtor restricting the assignment thereof
and the Administrative Agent shall have received a legal opinion of the
Borrower’s special Panama counsel confirming perfection of such lien in form and
substance acceptable to the Administrative Agent), and such Account is not
subject to any security interest or Lien in favor of any Person other than the
Liens of the Administrative Agent pursuant to the Loan Documents;
     (g) Such Account shall have excluded any portion which is not payable in
Dollars and/or representing sales tax, excise tax or any other Taxes or
collections on behalf of any governmental entity or taxing authority (U.S. or
foreign) which the Borrower is obligated to distribute to such governmental
entity or taxing authority;
     (h) Such Account is by its terms due and payable within thirty (30) days or
less from the date of the invoice, no extension or indulgence has been granted
extending the due date, and such Account is not 10 or more days past due;
     (i) Such Account complies in all material respects with all applicable laws
and regulations;
     (j) The related Account Debtor and/or other party which may be liable
thereon is not subject to any bankruptcy or similar proceeding;
     (k) At the time of the sale the related Account Debtor is not in default on
any prior indebtedness to the Borrower and the Borrower has no reason to
anticipate that any such prior indebtedness or newly arising indebtedness of
such Account Debtor will not be paid when due;
     (l) If the applicable Account Debtor with respect to such Account is to be
billed on an open account basis, the Required Lenders have otherwise approved
such Account Debtor for open account billing;
     (m) If the applicable Account Debtor with respect to such Account is not to
be billed on an open account basis, the applicable Account Debtor shall have
provided a letter of credit or bank guarantee from a financial institution
acceptable to the Administrative Agent advised to the Borrower through the
Administrative Agent;
     (n) The Administrative Agent, in its reasonable judgment, does not believe
that collection of such receivable is insecure or that such receivable may not
be paid by reason of the Account Debtor’s financial inability to pay;
     (o) Unless such Account is an Approved Affiliate Oil Cargo Receivable, no
Account Debtor in respect of such Account is (i) an Affiliate of the Borrower,
or (ii) incorporated in or primarily conducting business in any jurisdiction
outside of the U.S., unless such Account Debtor and Account is approved in
writing by the Administrative Agent and the Required Lenders (provided, however
that each Lender shall inform the Administrative Agent of its approval or
disapproval in writing by electronic communication at ed.tice@us.bnpparibas.com
(or any other electronic address acceptable to the Administrative Agent in its
discretion) within five (5) Business Days after receipt

15



--------------------------------------------------------------------------------



 



of notice from the Administrative Agent, provided, further, that failure of a
Lender to affirmatively approve or disapprove shall be deemed approval by such
Lender); and
     (p) Such Account has not been otherwise determined by the Administrative
Agent, in its reasonable discretion, not to be eligible.
     The aggregate value of Eligible Accounts Receivable, for purposes of
calculating the Collateral Pool hereunder shall be the aggregate invoiced amount
due and owing to the Borrower with respect to such Eligible Accounts Receivable
(or, with respect to Eligible Accounts Receivable that have not yet been
invoiced, such amounts for which the related Account Debtor has not received an
invoice but have been recorded in the books and records of the Borrower and
where the underlying Product has been delivered to the applicable Account
Debtor), minus, for sake of clarity, amounts excluded pursuant to clauses (d) or
(g) of this definition of “Eligible Accounts Receivable”.
     “Eligible Assignee” shall mean (a) one of the existing Lenders hereunder,
(b) a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus of at least
$100,000,000; (c) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States;
(d) a Person that is primarily engaged in the business of commercial lending and
that is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a
Lender is a Subsidiary, or (iii) a Person of which a Lender is a Subsidiary; (e)
a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of $100,000,000;
(f) another Person having a long-term credit rating no lower than A- by S&P, or
if not rated by S&P, the equivalent rating of another nationally recognized
statistical rating agency approved by the Administrative Agent, or (g) the
Federal Reserve Bank.
     “Eligible Inventory” shall mean, at the time of determination thereof, all
of the physical Inventory of Products of the Borrower, in-transit or stored at
storage locations approved by the Administrative Agent, as to which the
following requirements have been fulfilled to the satisfaction of the Required
Lenders:
     (a) The Inventory is owned by the Borrower free and clear of all Liens in
favor of third parties, except Liens in favor of the Collateral Agent under the
Loan Documents and except for Permitted Liens;
     (b) The Inventory has not been allocated to deliveries with the result that
a buyer would have rights to the Inventory that would be superior to the
Collateral Agent’s security interest, nor shall such Inventory have become the
subject of a customer’s ownership or Lien;
     (c) The Inventory is (i) in transit under the ownership of the Borrower and
under the control of the Borrower, the Collateral Agent, or the Facility B Agent
in its

16



--------------------------------------------------------------------------------



 



capacity as collateral agent for the benefit of the Lenders, the Letter of
Credit Issuers, and the Swap Lenders pursuant to the Combined Facilities
Intercreditor Agreement; or (ii) in a segregated storage tank owned by PTP and
subject to a control or storage warrant or other custodial agreement by and
among one or more of PTP, the Borrower and the Collateral Agent, in form and
substance acceptable to the Administrative Agent;
     (d) The Inventory is subject to a negotiable tank receipt, other warehouse
receipt, bill of lading or other document of title evidencing ownership of such
Inventory all copies of which (including without limitation with respect to any
bills of lading, three of three bills of lading) have been issued in the name of
or endorsed to the order of the Administrative Agent and delivered to the
Administrative Agent;
     (e) For Inventory located in a third party-owned storage facility or
pipeline, the Borrower agrees to notify the owner of the storage facility, in a
format acceptable to the Administrative Agent, of the Administrative Agent’s
security interest and, if requested by the Collateral Agent, to request an
acknowledgment from the owner of the storage facility of the Administrative
Agent’s security interest and its agreement to honor instructions from the
Administrative Agent regarding the movement of Inventory;
     (f) The Inventory is subject to a fully perfected first priority security
interest (subject only to Permitted Liens) in favor of the Administrative Agent
pursuant to the Loan Documents;
     (g) The Inventory is currently saleable in the normal course of the
Borrower’s business without any notice to, or consent of, any governmental
agency or department or division thereof, except for any immaterial notice or
consent incidental to such sale where the failure to give such notice or consent
does not prevent or rescind the sale or materially adversely affect the security
interest to be granted therein pursuant to the Security Agreements or the
perfection thereof;
     (h) The Inventory does not consist of bill-and-hold goods (i.e., Inventory
which has been previously sold by the Borrower but which is being held by the
Borrower pending delivery); and
     (i) The Inventory has not otherwise been determined in the discretion of
the Administrative Agent to be ineligible.
     The Administrative Agent may exclude at any time from Eligible Inventory
any type of Inventory that the Required Lenders reasonably determine to be
unmarketable.
     The aggregate value in Dollars of Eligible Inventory for purposes of
calculating the Collateral Pool hereunder shall be the current market value as
determined pursuant to a pricing methodology acceptable to the Administrative
Agent based on Platts or another published industry index acceptable to the
Administrative Agent, in each case with adjustments thereto acceptable to the
Administrative Agent.
     “Eligible Net Unrealized Positive MTM Gains” means the aggregate
marked-to-market In The Money Positions of all Commodity Swap Contracts of the
Borrower as to which the

17



--------------------------------------------------------------------------------



 



Collateral Agent has a perfected security interest pursuant to Article 9 of the
UCC by counterparty for which the then current maturity date or termination date
is less than or equal to twelve (12) months from the date of calculation thereof
that serves to hedge another item of Collateral used in the calculation of the
Collateral Pool, net of (i) Out Of The Money Positions, accounts payable, and
other obligations of the Borrower to the related counterparty under such
Commodity Swap Contracts; (ii) purchases contracted for but not yet invoiced,
and (iii) margin consisting of cash or Cash Equivalents held by the Borrower
received from any counterparties pursuant to such Commodity Swap Contracts, and
(iv) any claim of offset or other counterclaim actually known by the Borrower,
any of the Borrower’s Affiliates, or the Administrative Agent in respect of such
Commodity Swap Contracts by any counterparties thereto, which are reasonably
expected to be deducted from payment. Eligible Net Unrealized Positive MTM Gains
in respect of any counterparty shall only be included in the Collateral Pool if
the counterparty is a Swap Lender or is otherwise subject to a designated Dollar
amount limit for such counterparty that the Required Lenders and the Facility B
Agent approve in writing from time to time, which on the Closing Date shall be
the counterparties (including without duplication any Account Debtors) and
Dollar amounts set forth opposite the name of each such counterparty on
Schedule A attached hereto; provided, however, that any marked-to-market gains
on transportation and storage commodity contracts shall not be included in the
calculation of “Eligible Net Unrealized Positive MTM Gains”. Each Lender shall
inform the Administrative Agent of its approval or disapproval of additional
counterparties and increases or decreases in Dollar amounts in writing by
electronic communication at ed.tice@us.bnpparibas.com (or any other electronic
address acceptable to the Administrative Agent in its discretion) within five
(5) Business Days after receipt of notice from the Administrative Agent,
provided, however, that failure of a Lender to affirmatively approve or
disapprove of any such limit shall be deemed approval of such limit by such
Lender.
     “Environmental Claims” shall mean all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
     “Environmental Laws” shall mean all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
     “ERISA Event” shall mean (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under

18



--------------------------------------------------------------------------------



 



Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate of a Pension Plan as a termination within the meaning of Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
     “Eurodollar Rate Loans” shall mean Loans that bear interest at rates based
on rates referred to in the definition of “Eurodollar Rate”.
     “Eurodollar Rate” shall mean for any day the rate per annum (rounded
upward, if necessary, to the next 1/16 of 1%) equal to the rate for deposits in
Dollars for a period equal to the applicable Interest Period appearing on the
applicable Reuters Screen at 11:00 a.m., London time, two (2) Business Days
prior to the first day of such Interest Period for Interest Periods of one, two
or three months.
     “Event of Default” shall mean any of the events or circumstances specified
in Section 10.01 of this Agreement.
     “Exchange Act” shall mean the Securities and Exchange Act of 1934, and
regulations promulgated thereunder.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent or
any Lender, or any other recipient of any payment to be made by or on account of
any of the Obligations hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Lender is located,
and (c) in the case of a Non-U.S. Person, any withholding tax that is imposed on
amounts payable to such Non-U.S. Person at the time such Non-U.S. Person becomes
a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Person’s failure to comply with Section 5.07 of
this Agreement, except to the extent that such Non-U.S. Person (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.07 of this Agreement.

    “Expiration Date” shall mean the earliest to occur of:

     (a) 364 days from the Closing Date; or
     (b) the date on which, in connection with a demand for payment of all
Obligations, the Administrative Agent at the direction of the Required Lenders
declares the Uncommitted Facility evidenced hereby terminated; or

19



--------------------------------------------------------------------------------



 



     (c) the date that the Obligations are accelerated by the Administrative
Agent and the Required Lenders pursuant to Section 10.02 of this Agreement.
     “Face Amount” shall mean, with respect to any Letter of Credit or any other
letter of credit referred to herein, the maximum aggregate amount the Letter of
Credit Issuer (or, with respect to any letter of credit other than a Letter of
Credit, the related letter of credit issuing bank) may be obligated to pay to
the beneficiary pursuant to the terms of such Letter of Credit or other letter
of credit and which, with respect to any Letter of Credit or other letter of
credit issued in an “approximate” face amount or in a face amount with a
tolerance of “plus or minus” a particular percentage, shall equal the sum of
such face amount plus such percentage of such face amount equal to the maximum
tolerance or such amount as shall be otherwise stipulated in the Letter of
Credit or other letter of credit.
     “Facility B” shall mean that certain senior secured credit facility
provided to the Borrower pursuant to the Facility B Credit Agreement.
     “Facility B Agent” shall mean BNP Paribas (Suisse) SA, as administrative
agent and arranger for the Facility B Lenders.
     “Facility B Aggregate Outstanding Extensions of Credit” shall mean, at any
time, the aggregate outstanding principal amount and Face Amount of all Facility
B L/C Obligations and any other credit extensions made pursuant to Facility B,
including, without limitation, any advances of principal and any amounts owed to
the lenders thereunder in respect of the countersigning of letters of indemnity.
     “Facility B Credit Agreement” shall mean that certain Facility Letter,
dated as of the date hereof, by and among the Borrower, the Facility B Agent,
and the Facility B Lenders.
     “Facility B Maximum Amount” shall mean the aggregate maximum amount of
credit available for advances of principal, letters of credit, countersigned
letters of indemnity, and other extensions of credit under Facility B (prior to
giving effect to the Collateral Pool or any other borrowing base or applicable
sublimits).
     “Facility B L/C Obligations” shall mean, at any time, the sum of (a) the
aggregate Face Amount of all letters of credit then outstanding under Facility B
and (b) the amount of all unreimbursed drawings under all letters of credit
under Facility B.
     “Facility B Lenders” shall mean all lenders under Facility B from time to
time.
     “Facility B Loan Documents” shall mean the Facility B Credit Agreement,
together with all definitive credit documentation relating thereto, and any
amendment, restatement, supplement, or other modification of any of the
foregoing.
     “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for

20



--------------------------------------------------------------------------------



 



any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
     “Fee Letters” shall mean (i) that certain fee letter dated as of as of the
date hereof by and among the Borrower, BNP Paribas in its capacity as
Administrative Agent, Sole Bookrunner, Letter of Credit Issuer, and Swing Line
Lender, and BNP Paribas Securities Corp. in its capacity as Arranger, pursuant
to which the Borrower agreed to pay certain fees to BNP Paribas and BNP Paribas
Securities Corp. upon the terms and conditions set forth more fully therein, and
(ii) any other fee letter by and among the Borrower, the Administrative Agent,
and the Lenders, pursuant to which the Borrower agrees to pay certain fees to
the Lenders upon the terms and conditions set forth more fully therein.
     “Foreign Law Security Document” shall mean each of (i) that certain Deed of
Security Over Contracts and Receivables Proceeds, dated as of the date hereof,
by and between the Borrower and the Collateral Agent, (ii) that certain Swiss
law governed Assignment Agreement, dated as of the date hereof, by and between
the Borrower and the Collateral Agent, (iii) that certain Swiss law governed
Pledge Agreement, dated as of the date hereof, by and between the Borrower and
the Facility B Agent, (iv) that Commercial Pledge Agreement, dated as of the
date hereof, by and between the Borrower and the Collateral Agent, and (v) that
certain Storage Warrant, dated as of or about the date hereof, by and among PTP,
the Collateral Agent, and the Borrower, in each case together with any
amendments, restatements, supplements, or other modifications thereof.
     “FRB” shall mean the Board of Governors of the Federal Reserve System, and
any Governmental Authority succeeding to any of its principal functions.
     “Fully Hedged Eligible Inventory” shall mean Hedged Eligible Inventory with
respect to which the Basis Risk (other than location Basis Risk) has also been
hedged in a manner satisfactory to the Administrative Agent.
     “GAAP” shall mean generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “GAAS” shall mean generally accepted auditing standards as set forth from
time to time by the American Institute of Certified Public Accountants for the
conduct of audits.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

21



--------------------------------------------------------------------------------



 



     “Guaranty Obligation” has the meaning specified in the definition of
“Contingent Obligation”.
     “Hedged Eligible Inventory” shall mean, at the time of determination
thereof, all of the Borrower’s Eligible Inventory valued on a marked-to-market
basis, pursuant to a methodology acceptable to the Administrative Agent, and
adjusted to reflect differentials and pricing information provided by Platts (or
another published industry index acceptable to the Administrative Agent) with
respect to which outright price risk shall have been hedged in a manner
satisfactory to the Administrative Agent and, (a) in the case of such hedges
placed through a recognized commodities exchange, subject to the execution of a
tri-party Security Agreement with the Collateral Agent and the related
commodities broker in form and substance acceptable to the Administrative Agent
granting a first priority perfected security interest in the related commodities
or futures hedge account to the Collateral Agent (subject only to Permitted
Liens), and (b) in the case of such hedges purchased on an over-the-counter
basis, subject to the execution of other documentation reasonably acceptable to
the Administrative Agent granting a first priority perfected security interest
in the related over-the-counter hedges to the Collateral Agent (subject only to
Permitted Liens). No hedge contracts entered into by, or on behalf of, the
Borrower shall contain any provision preventing the assignment of such contracts
to the Collateral Agent (or requiring the consent of any Person other than the
applicable counterparty to permit such assignment unless such consent shall have
been obtained) and shall not include provisions that allow the cancellation of
the contract upon the bankruptcy, either voluntary or involuntary, or insolvency
of Borrower, unless (i) such right of cancellation applies to both parties of
the contract and (ii) the contract provides for means to calculate the
mark-to-market liquidation value of such contract and the payment of such amount
to the party it is owed by the other party to such contract.
     “IFRS” shall mean the generally accepted guidelines, principles and rules
for the preparation of financial statements set forth from time to time by the
International Accounting Standards Board, which are applicable to the
circumstances as of the date of determination.
     “Indebtedness” of any Person shall mean, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property but in such event not in excess of the fair market value
of such property); (f) all obligations with respect to capital leases; (g) all
net obligations with respect to Swap Contracts and Commodity Contracts; (h) all
indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness but only to the
extent of the fair market value of such property;

22



--------------------------------------------------------------------------------



 



and (i) all Guaranty Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (g) above.
     “Indemnified Liabilities” has the meaning specified in Section 12.05 of
this Agreement.
     “Indemnified Person” has the meaning specified in Section 12.05 of this
Agreement.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Insolvency Proceeding” shall mean (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state, or foreign law, including
the Bankruptcy Code.
     “Intercreditor Agreements” shall mean the Swap Lender Intercreditor
Agreement and the Combined Facilities Intercreditor Agreement.
     “Interest Period” shall mean with respect to any Eurodollar Rate Loan, each
period of one, two or three months, in each case commencing on the date such
Loan is made or converted from a Loan or Loans of another Type, or the last day
of the next preceding Interest Period with respect to such Loan, and ending on
the last day of such period, in each case as a Borrower may select as provided
in Section 3.03 of this Agreement; provided, however, that no Interest Period
shall extend beyond the Expiration Date.
     “In The Money Positions” shall mean, with respect to Swap Contracts and
Commodity Contracts entered into by the Borrowers with counterparties permitted
in the calculation of the Collateral Pool, all forward positions in respect of
such Swap Contracts and Commodity Contracts which have a net positive value as
of the date of calculation, having been marked-to-market based on an industry
accepted pricing methodology acceptable to the Administrative Agent, and which
Swap Contracts and Commodity Contracts would be considered to be “in the money”
based on the standard industry characterization of such contracts.
     “Inventory” shall have the meaning ascribed to such term in the Uniform
Commercial Code of the State of New York.
     “Investment Grade” means, with respect to any Person, the long term senior
unsecured noncredit enhanced credit rating of which is BBB- or higher by S&P, if
rated by S&P and Baa3 or higher by Moody’s, if rated by Moody’s.
     “IRS” shall mean the Internal Revenue Service, and any Governmental
Authority succeeding to any of its principal functions under the Code.
     “Issue” shall mean, with respect to any Letter of Credit, to issue, amend,
extend the expiry of, or renew or increase the amount of, such Letter of Credit;
and the terms “Issued” “Issuing” and “Issuance” have corresponding meanings.

23



--------------------------------------------------------------------------------



 



     “Joint Venture” shall mean a corporation, partnership, joint venture or
other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Borrower or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.
     “L/C Amendment Application” shall mean, with respect to each Letter of
Credit Issuer, the application form for amendment of outstanding standby or
commercial documentary letters of credit as shall at any time be in use by such
Letter of Credit Issuer.
     “L/C Application” shall mean, with respect to each Letter of Credit Issuer,
the application form for issuances of standby or commercial documentary letters
of credit as shall at any time be in use by such Letter of Credit Issuer.
     “L/C Obligations” shall mean at any time the sum of (a) the maximum
aggregate undrawn Face Amount of all Letters of Credit then outstanding, plus
(b) the amount of all unreimbursed drawings under all Letters of Credit.
     “L/C-Related Documents” shall mean the Letters of Credit, the L/C
Applications, the L/C Amendment Applications and any other document relating to
any Letter of Credit, including any of the Letter of Credit Issuers’ standard
form documents for letter of credit issuances.
     “Lenders” shall mean (a) on the date hereof, the lenders listed on the
signature pages hereof, including but not limited to the Daylight Overdraft
Lender and the Swing Line Lender, and (b) thereafter, the lenders from time to
time holding Loans or participations in Letters of Credit after giving effect to
any assignments thereof permitted by Section 12.08(a) of this Agreement or as a
result of an increase in the Maximum Considered Amount pursuant to Section
2.04(b) of this Agreement, including but not limited to the Daylight Overdraft
Lender and the Swing Line Lender.
     “Lender’s Aggregate Accommodations” shall mean, for each Lender, (a) with
respect to any Loans on any date, such Lender’s aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Loans occurring on such date; and (b) with respect to any
outstanding L/C Obligations on any date, the amount of such Lender’s L/C
Obligations on such date after giving effect to any Issuances of Letters of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions, in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.
     “Lenders’ Swap Liability” shall mean, on aggregate basis but without
duplication, as of the date of calculation, the sum of all amounts due, if
positive, from the Borrower to Swap Lenders as counterparties in connection
with, and as determined pursuant to, all Swap Contracts between the Borrower and
Swap Lenders (whether the obligation of the Borrower thereunder is direct or
contingent) or among the Borrower, the Swap Lenders and any other party, in each
case marked-to-market pursuant to methodology acceptable to the Administrative
Agent; provided, however, that the Lenders’ Swap Liability shall not include any
amounts in excess of the aggregate Close-Out Amounts (which Close-out Amounts,
pursuant to the Swap Lender

24



--------------------------------------------------------------------------------



 



Intercreditor Agreement, will not exceed as of the Closing Date the individual
or aggregate amount limits set forth on Schedule C attached hereto as) for all
Swap Lenders or, with respect to any Swap Lender, any amounts in excess of such
Swap Lender’s individual Close-Out Amount. The value of such obligations under
the related Swap Contracts shall be marked-to-market daily based upon a pricing
methodology determined by the Borrower and each Swap Lender and approved by the
Administrative Agent in its sole discretion. For the avoidance of doubt,
Lenders’ Swap Liability shall not include any cash in the possession or under
the control of or letters of credit issued to any Swap Lender as collateral
under any Master Agreement to the extent that such inclusion would result in
double counting of such liability to the related Swap Lender.
     “Letter of Credit” shall mean any Performance Letter of Credit or Trade
Letter of Credit (including without limitation any Performance Letter of Credit
or Trade Letter of Credit that is a Long Term Letters of Credit) Issued by a
Letter of Credit Issuer pursuant to Article IV of this Agreement.
     “Letters of Credit Issued for Hedged Products Not Yet Delivered” shall mean
any Letters of Credit Issued for Products Not Yet Delivered with respect to
which the underlying related Product is Hedged Eligible Inventory. The
collateral amounts resulting from this calculation shall not be duplicative of
amounts included in the calculation of any other Collateral Pool line item for
any reason.
     “Letters of Credit Issued for Pre-Sold/Fully Hedged Products Not Yet
Delivered” shall mean any Letters of Credit Issued for Products Not Yet
Delivered with respect to which the underlying related Products are either
(a) allocated to delivery to a customer pursuant to a contract for sale or
(b) Fully Hedged Eligible Inventory. The collateral amounts resulting from this
calculation shall not be duplicative of amounts included in the calculation of
any other Collateral Pool line item for any reason.
     “Letters of Credit Issued for Products Not Yet Delivered” shall mean an
amount equal to the Face Amount of any Trade Letter of Credit (i) related to the
physical purchase of Products and/or (ii) covering the Borrower’s
marked-to-market obligations on any open forward contract or open
over-the-counter transaction with respect to which the expiration date of such
Letter of Credit has not occurred, minus (1) the value (determined by means of a
commercially reasonable method agreed to by the Borrower and the Administrative
Agent ) of any costs or other liabilities incurred under such Letter of Credit
for the purchase of the related Products by the Borrower under such Letters of
Credit with respect to which title to such Products has passed to the Borrower
as of the date of calculation thereof minus (2) any marked-to-market loss
liability on any open forward contract or open over-the-counter transaction and
minus (3) any liability pertaining to an exchange payable and any other amounts
owed to the beneficiary of such Trade Letter of Credit.
     “Letter of Credit Issuer” shall mean, with respect to each Letter of
Credit, BNP Paribas, together with its successors and assigns in such capacity,
and any other Lender, acceptable to the Borrower and the Administrative Agent,
that the Administrative Agent may designate by notice to the Lenders. There
shall at all times be no more than three (3) Letter of

25



--------------------------------------------------------------------------------



 



Credit Issuers hereunder, unless the Administrative shall agree to permit a
greater number, at which time the Administrative Agent shall promptly notify the
other Lenders in writing.
     “Letter of Credit Issuer-Related Persons” shall mean each Letter of Credit
Issuer, together with its respective Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.
     “Letter of Credit Request” shall mean a request by the Borrower for an
Issuance in the form of Exhibit D hereto.
     “Leverage Ratio” shall mean, as of the date of any determination thereof
with respect to the Borrower the ratio of (a) total consolidated liabilities
determined in accordance with GAAP and adjusted on an Economic Basis (excluding
Subordinated Indebtedness), to (b) Adjusted Tangible Net Worth.
     “Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement (or the equivalent or analogous item under Panamanian or
any other jurisdiction’s law) naming the owner of the asset to which such lien
relates as debtor, under the Uniform Commercial Code or any comparable law).
     “Loan” shall mean any Revolving Loan, any Daylight Overdraft Loan, or any
Swing Line Loan.
     “Loan Documents” shall mean this Agreement, the Notes, the Security
Agreements, the Intercreditor Agreements, the financing statements, the
L/C-Related Documents, and all other documents and instruments delivered by the
Borrower in connection the Uncommitted Facility.
     “Long Position” shall mean the aggregate quantity measured in Barrels of
Product owned by the Borrower resulting from the following long positions:
     (a) all Product of the Borrower;
     (b) all imbalances (whether in storage or in pipelines or otherwise) of
Product due to the Borrower; and
     (c) all Commodity Contracts of the Borrower for the purchase or positive
exchange of Product which, with respect only to options, shall be calculated on
a Delta Equivalent Basis that equates to a contracted purchase by the Borrower
of Product (regardless if financially settled).
     “Long Term Letter of Credit” shall mean a Trade Letter of Credit or a
Performance Letter of Credit with a tenor of more than 90 but less than 364 days
from its date of Issuance,

26



--------------------------------------------------------------------------------



 



provided that such Letter of Credit may contain an automatic renewal provision
that extends its maturity beyond these dates with the consent of the applicable
Letter of Credit Issuer.
     “Long Term Letter of Credit Sublimit” shall mean an amount equal to
$25,000,000.
     “Margin Stock” shall mean “margin stock” as such term is defined in
Regulation T, U or X of the FRB.
     “Mark to Market Report” shall mean a report, certified by a Responsible
Officer of the Borrower and substantially in the form of Exhibit E hereto,
delivered to the Administrative Agent and the Lenders as a component of the
Collateral Pool Report in accordance with the requirements of Section 8.02(c) of
this Agreement, which shall have attached thereto schedules in form and
substance (as to accuracy and completeness) acceptable to the Administrative
Agent, which report shall include without limitation (i) a comprehensive
mark-to-market report of the Borrower’s positions with respect to physical and
paper Products for all current and future periods, (ii) relevant information
regarding all instruments (including contracts for spot and future delivery of
physical Products, exchanges and derivatives including swaps and options) that
create either an obligation of the Borrower to purchase or an obligation of the
Borrower to sell Products or that otherwise generate price exposure, and
(iii) such other information as the Administrative Agent may reasonably request.
     “Master Agreement” shall mean a Master Agreement in a form promulgated by
the International Swap Dealers Association, Inc., and any other similar
agreement for the periodic purchase and sale of Products approved by the
Administrative Agent in its discretion.
     “Material Adverse Effect” shall mean any event, development or circumstance
that, individually or in the aggregate, has had or could reasonably be expected
to have a material adverse effect on (a) the business, assets, property,
operations, liabilities (actual or contingent), or condition (financial or
otherwise) of the Borrower, (b) the ability of the Borrower to perform any of
its material obligations under any Loan Document, (c) the legality, validity,
binding effect or enforceability against the Borrower of any material provision
of any Loan Document, or (d) the rights and remedies of, or benefits available
to, (i) the Administrative Agent, the Lenders, the Letter of Credit Issuers, or
the Swap Lenders under any one or more of the Loan Documents, or (ii) the
Facility B Lenders with respect to Facility B, except to the extent directly
caused or expressly permitted by any of the foregoing Persons described in
clause (i) or (ii) hereof.
     “Material Adverse Political Development” shall mean any event, development
or circumstance, that in the reasonable opinion of the Required Lenders could
reasonably be expected to materially adversely affect the ownership by the
Borrower of, or any Lien on, the Collateral or any significant portion thereof,
resulting from (a) any material governmental action by a Governmental Authority
which is a moratorium on debt payments, or the implementation of transfer,
convertibility or other similar monetary restrictions, (b) any other material
action of any Governmental Authority, including the loss, condemnation,
confiscation, compulsory sale, expropriation or nationalization of all or a
material portion of the Borrower’s assets, or the assumption of custody or
control of all or a material portion of such assets, or of the business or
operations of the Borrower or its voting share capital, (c) war, insurrection,
riots, civil or political violence or other similar circumstances involving the
Republic of Panama or (d) any change in

27



--------------------------------------------------------------------------------



 



any treaty to which the Republic of Panama is a party, any requirement of law of
the Republic of Panama, or any other governmental action by any competent
Governmental Authority of the Republic of Panama or decision of any court of
competent jurisdiction. In each case, with respect to the foregoing clauses
(a) through (d), if in any such case, in the reasonable opinion of the Required
Lenders, such event or circumstance could reasonably be expected to
(x) materially adversely affect the ownership by the Borrower of, or any Lien
on, the collateral or any significant portion thereof, or (y) result in a
Material Adverse Effect.
     “Maturity Date” shall mean, (a) with respect to a Revolving Loan, the
earliest to occur of (i) the date 180 days from the date such Revolving Loan is
made, (ii) the date that written demand is made for payment by the
Administrative Agent upon the request of the Required Lenders, or (iii) the
Expiration Date; (b) with respect to a Swing Line Loan, the applicable Swing
Line Maturity Date; and (c) with respect to a Daylight Overdraft Loan, the
Business Day on which such Loan is made.
     “Maximum Availability Amount” shall mean, as of any date of determination,
an amount equal to $245,000,000, subject to increase or decrease pursuant to
Section 2.04(a) or 2.05 of this Agreement.
     “Maximum Considered Amount” shall mean, as of any date of determination, an
amount initially equal to $260,000,000, subject to increase pursuant to
Section 2.04(b) of this Agreement. The Maximum Considered Amount shall equal the
sum of the Maximum Considered Limits of all Lenders, as in effect from time to
time.
     “Maximum Considered Limit” shall mean, for each Lender, the maximum amount
of such Lender’s Aggregate Accommodations that such Lender will consider
accommodating hereunder, which amount shall initially be provided on
Schedule 1.01 hereto, as the same may be increased from time to time pursuant to
the terms of this Agreement.
     “Maximum Lender Pro Rata Share Limit” shall mean, for each Lender at any
time, such Lender’s Pro-Rata Share of the Maximum Availability Amount in effect
from time to time.
     “Moody’s” shall mean Moody’s Investors Service.
     “Multiemployer Plan” shall mean a “multiemployer plan”, within the meaning
of Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions.
     “Net Basis Position” shall mean the aggregate net quantity of Products,
measured in Barrels, purchased or sold under a Commodity Contract that is hedged
by a sale or purchase under a Commodity Contract at a different delivery
location, for delivery during a different time period, or for different grades
of the same Products, taking into account the hedging impact from any storage
and/or transportation contract.
     “Net Cash Proceeds” shall mean the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
the Borrower or any of its Subsidiaries

28



--------------------------------------------------------------------------------



 



in connection with the issuance or incurrence of Indebtedness, the sale of
assets, or the receipt of insurance proceeds, in each case after deducting
therefrom only (a) reasonable fees, commissions, and expenses related thereto
and required to be paid by any Borrower or any of Subsidiary of a Borrower in
connection with such issuance or incurrence or sale, and (b) taxes paid or
payable to any taxing authorities by the Borrower or any such Subsidiary in
connection with such issuance or incurrence, sale, or receipt of proceeds, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable, and are
properly attributable to such transaction.
     “Net Liquidity Value in Eligible Brokerage Accounts” shall mean (a) with
respect to Borrower’s commodities futures accounts held with a broker, the net
liquidating value (as determined from time to time by the applicable futures
broker in accordance with customary industry procedures reasonably acceptable to
the Administrative Agent) of that portion of the Borrower’s commodities futures
account (i) held with brokers acceptable to the Administrative Agent in its sole
discretion, (ii) held in the applicable brokers’ NYMEX member account, (iii) in
which the Collateral Agent has been granted a first priority perfected security
interest pursuant to a control agreement, in form and substance reasonably
acceptable to the Administrative Agent, among the Collateral Agent, the
Borrower, and the applicable brokers, subject only to Permitted Liens, and
(iv) which has had deducted from such portion any amounts borrowed by the
Borrower under any margin finance lines offered by the related broker which may
be outstanding, and (b) with respect to Borrower’s commodities futures accounts
held for its own NYMEX member account without a broker, (i) the net liquidating
value (as determined from time to time by the Borrower in accordance with
customary industry procedures reasonably acceptable to the Administrative Agent)
of that portion of the Borrower’s NYMEX member account consisting of Commodities
Contracts relating to Products, and (ii) in which the Collateral Agent has been
granted a first priority perfected security interest pursuant to documentation
in form and substance acceptable to the Administrative Agent, subject only to
Permitted Liens.
     “Net Long Position” shall mean at any time, the absolute value by which
Long Positions at such time exceed Short Positions at such time.
     “Net Outright Position” shall mean, with respect to the Borrower’s overall
portfolio, at any time on an aggregate basis, the absolute value of the Net Long
Position or Net Short Position of such Product, as applicable, at such time.
     “Net Short Position” shall mean at any time, the absolute value of Long
Positions at such time minus the absolute value of Short Positions at such time,
if a negative number.
     “Net Working Capital” shall mean, with respect to the Borrower, as
determined from time to time, (a) consolidated current assets as determined in
accordance with GAAP (or, in the case of any determinations of consolidated
current assets of the Borrower based on its annual financial statements, IFRS)
and adjusted on an Economic Basis, minus (b) consolidated current liabilities,
as determined in accordance with GAAP (or, in the case of any determinations of
consolidated current liabilities of the Borrower based on its annual financial
statements, IFRS) and adjusted on an Economic Basis.

29



--------------------------------------------------------------------------------



 



     “Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Non-U.S. Person” shall have the meaning ascribed to such term in Section
5.07(f) of this Agreement.
     “Note” shall mean any of the promissory notes executed by the Borrower
pursuant to Section 3.02(b) of this Agreement, substantially in the form of
Exhibit F hereto, and all promissory notes delivered in substitution or exchange
therefor, in each case as the same shall be modified and supplemented and in
effect from time to time.
     “Notice of Maximum Availability Amount Election” has the meaning specified
in Section 2.04(a) of this Agreement.

    “NYMEX” shall mean The New York Mercantile Exchange, Inc.

     “Obligations” shall mean (a) all Credit Extensions, fees, advances, debts,
liabilities, obligations, indemnities, costs, expenses, compliance guidelines,
and duties arising under this Agreement or any Loan Document (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent,
to the Lenders, or to the Letter of Credit Issuers that are required to be paid
by the Borrower pursuant to the terms of the Loan Documents or otherwise) owing
by the Borrower to the Administrative Agent, any Letter of Credit Issuer, any
Lender, or any Indemnified Person, including but not limited to the unpaid
principal amount of, and interest (including, without limitation, interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
on the Loans, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising including without limitation overdraft costs arising as a
result of transfers of funds made through the automated clearinghouse system and
all obligations of the Borrower under Loans and arising from Letters of Credit,
and (b) all indebtedness, liabilities and obligations owing by Borrower to any
Swap Lender under a Swap Contract, whether due or to become due, absolute or
contingent, or now existing or hereafter arising. For purposes of determining
the amount of the Borrower’s Obligations under a Swap Contract, the amount of
such Obligation shall be an amount equal to the Close-out Amount with respect to
such Swap Contract.
     “Organizational Documents” shall mean, for any Person, each constitution,
certificate of incorporation, by-laws, shareholder agreements, or similar
agreements or instruments relating to the rights of the equity holders of the
Borrower, as applicable, and all applicable resolutions of the equity holders or
Board of Directors thereof, and any other constituent documents in respect
thereof.
     “Other Taxes” shall mean any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any other Loan Documents.

30



--------------------------------------------------------------------------------



 



     “Out Of The Money Positions” shall mean, with respect to Swap Contracts and
Commodity Contracts entered into by the Borrower with counterparties permitted
in the calculation of the Collateral Pool, all forward positions in respect of
such Swap Contracts and Commodity Contracts which have a net zero value or
negative value as of the date of calculation, having been marked-to-market based
on an industry accepted pricing methodology acceptable to the Administrative
Agent, and which Swap Contracts and Commodity Contracts would be considered to
be “out of the money” based on the standard industry characterization of such
contracts.
     “Parent” shall mean Tesoro Corporation, a Delaware corporation.
     “Parent TSA Guaranty” shall mean each of (i) that certain Continuing
Unconditional Guaranty, dated as of September 18, 2007, made by the Parent in
favor of PTP, and (ii) that certain Continuing Unconditional Guaranty, dated as
of September 18, 2007, made by the Parent in favor of Castor Petroleum Ltd.
     “Participant” has the meaning specified in Section 12.08(b).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.
     “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to Title IV of ERISA which the
Borrower sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a multiple employer plan (as described
in Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.
     “Performance L/C Sublimit” shall mean an amount equal to $25,000,000.
     “Performance Letter of Credit” shall mean any stand-by Letter of Credit
with an expiration date up to 364 days from its date of initial Issuance
(a) Issued to support the Borrower’s margin, bonding, or tariff requirements or
to secure the Borrower’s obligations under Swap Contracts, transportation of
Products on pipelines, or performance by the Borrower related to Products (other
than the obligation to pay for the purchase of Products), in each case in the
ordinary course of business, or (b) Issued as otherwise categorized by the
Required Lenders in their sole discretion.
     “Permitted Liens” shall mean (a) Liens in favor of the Collateral Agent,
(b) statutory inchoate liens (except for Liens for the benefit of warehousemen,
terminal operators or landlords), (c) Liens for the benefit of warehousemen,
terminal operators, pipeline operators, storage owners, or landlords arising in
the ordinary course of the Borrower’s business, (d) deposits of cash or cash
equivalents securing the performance of bids, tenders, statutory or regulatory
obligations, or securing letters of credit which in turn secure such
performance, in each case made in the ordinary course of business, (e) rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower or on deposit with or in the
possession of such banks, (f) Liens expressly permitted pursuant to any
Intercreditor Agreement, (g) Liens under Master Agreements which support and are
limited to securing the rights and obligations of the counterparties under such
agreement to net and setoff

31



--------------------------------------------------------------------------------



 



their respective obligations under such Master Agreement, and (h) Liens arising
in favor of financial institutions that maintain securities accounts,
commodities accounts, or brokerage accounts for the benefit of the Borrower so
long as any such securities accounts, commodities accounts, or brokerage
accounts are subject to account control agreements acceptable to the
Administrative Agent.
     “Permitted Short-Term Investments” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
     “Permitted Uses” shall mean those purposes set forth in Section 2.02 of
this Agreement with respect to Loans and Letters of Credit, as applicable.
     “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.
     “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which the Borrower sponsors or maintains or to which the Borrower makes,
is making, or is obligated to make contributions and includes any Pension Plan.
     “Platts” shall mean Platts, a division of The McGraw-Hill Companies.
     “Position Limit Report” shall mean a report, certified by a Responsible
Officer of the Borrower and substantially in the form of Exhibit G hereto,
delivered to the Administrative Agent and the Lenders as a component of the
Collateral Pool Report in accordance with the requirements of Section 8.02d of
this Agreement, which shall have attached thereto schedules in form and
substance (as to accuracy and completeness) acceptable to the Administrative
Agent.
     “Principal Office” shall mean, as to the Administrative Agent or any Letter
of Credit Issuer, the principal office of its New York Branch located in New
York City, or such other

32



--------------------------------------------------------------------------------



 



office or offices as such Administrative Agent or Letter of Credit Issuer may
from time to time notify the Borrower.
     “Products” shall mean crude oil and fuel oil used in connection with crude
oil for blending and hedging purposes and such other products as may be approved
by the Required Lenders from time to time.
     “Prohibited Amendment” shall have the meaning given to such term in the
Combined Facilities Intercreditor Agreement.
     “Pro Rata Share” shall mean (a) at any time on or prior to a Conversion to
Approving Lenders Funding Date, for any Lender, a fraction, the numerator of
which is such Lender’s Maximum Considered Limit and the denominator of which is
the Maximum Considered Amount, and (b) at any time after a Conversion to
Approving Lenders Funding Date, for any Lender, a fraction, the numerator of
which is the amount of Lender’s Aggregate Accommodations attributable to such
Lender on such date and the denominator of which is the aggregate amount of
Lender’s Aggregate Accommodations attributable to all Lenders (including all
Declining Lenders) having Loans or L/C Obligations outstanding as of such date
of calculation.
     “PTP” shall mean Petroterminal de Panama, S.A..
     “PTP/Castor Storage Agreement” shall mean that certain Second
Transportation and Storage Agreement, dated as of September 18, 2007, by and
between PTP and Castor Petroleum Ltd., as amended by that First Amendment to
Second Transportation and Storage Agreement, dated as of November 28, 2008,
together with any amendments, restatements, or other modifications thereof.
     “Regulations A, D, U and X” shall mean, respectively, Regulations A, D, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be modified and supplemented and in effect from time
to time.
     “Regulatory Change” shall mean, with respect to the Administrative Agent,
any change after the date hereof in Federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks including the
Administrative Agent or any Letter of Credit Issuer of or under any Federal,
state or foreign law or regulations (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.
     “Reportable Event” shall mean, any of the events set forth in Section
4043(c) of ERISA or the regulations thereunder, other than any such event for
which the 30-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.
     “Required Lenders” shall mean Lenders having, in the aggregate, Maximum
Considered Limits greater than fifty percent (50%) of the Maximum Considered
Amount; provided, however, that with respect solely to the decision by the
Required Lenders to make demand for payment of the Obligations, “Required
Lenders” shall mean Lenders holding

33



--------------------------------------------------------------------------------



 



Aggregate Outstanding Extensions of Credit greater than fifty percent (50%) of
the total Aggregate Outstanding Extensions of Credit for all Lenders; provided,
further, that if any Lender is a Defaulting Lender as of any date of
determination, then on such date such Defaulting Lender shall be excluded from
the determination of the Required Lenders and, for purposes of calculating fifty
percent (50%) of the Maximum Considered Amount or Aggregate Outstanding
Extensions of Credit, the Maximum Considered Amount or Aggregate Outstanding
Extensions of Credit shall be reduced by such Defaulting Lender’s otherwise
applicable Maximum Considered Limit or Aggregate Outstanding Extensions of
Credit.
     “Requirement of Law” shall mean, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
     “Reserve Requirement” shall mean any applicable reserve requirement
established under Regulation D of the Board of Governors of the Federal Reserve
System for compliance by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars which would be applicable to
lenders making Eurodollar Rate Loans or Alternative Base Rate Loans. Without
limiting the effect of the foregoing, the Reserve Requirement shall include any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change with respect to (a) any category of liabilities that includes
deposits by reference to which the Eurodollar Rate for Eurodollar Rate Loans or
the Alternative Base Rate for Alternative Base Rate Loans is to be determined,
or (b) any category of extensions of credit or other assets that includes
Eurodollar Rate Loans or Alternative Base Rate Loans.
     “Reserves” shall mean reserves in amounts equal to (a) the Borrower’s due
and unpaid tank charges, (b) the demand charge deduction for a period of 30 days
that PTP could require the Parent to pay, (c) an amount equal to (i) while no
Default or Event of Default has occurred and is continuing, 50% of the stamp tax
that would be assessed upon enforcement of any Foreign Law Security Document in
the Republic of Panama, and (ii) upon the occurrence and during the continuation
of a Default or an Event of Default, 100% of the stamp tax that would be
assessed upon enforcement of any Foreign Law Security Document in the Republic
of Panama, and (d) such other amounts as may be agreed upon by the Borrower and
the Administrative Agent.
     “Responsible Officer” shall mean (a) the chief executive officer or the
president, any vice president, or any secretary of the Borrower, as the context
may require, or any other officer having substantially the same authority and
responsibility or having been designated by the chief executive officer or
president to act in such capacity; or (b) with respect to compliance with
financial compliance guidelines, the chief financial officer, the treasurer,
assistant treasurer or controller of the Borrower, as the context may require,
or any other officer having substantially the same authority and responsibility.
     “Revolving Loan” has the meaning specified in Section 3.01 of this
Agreement.
     “Risk Control Policy” shall mean, the Borrower’s risk management policy and
its credit policies approved in accordance with the Borrower’s internal controls
and in full force and effect on the Closing Date as provided by the Borrower to
the Administrative Agent, in each case

34



--------------------------------------------------------------------------------



 



attached hereto as Exhibit H, as the same may be amended, modified, supplemented
or revised in accordance with Section 8.18 of this Agreement.
     “S&P” shall mean Standard & Poor’s Ratings Group, a Division of the McGraw
Hill Companies or any legal successor in interest thereto.
     “Security Agreements” shall mean (i) that certain Security Agreement, dated
as of even date herewith, substantially in the form of Exhibit I hereto,
executed by the Borrower and delivered to the Collateral Agent granting to the
Collateral Agent a first and prior security interest in, and Lien upon, the
Collateral (subject only to Permitted Liens), together with each other agreement
granting or perfecting a Lien on any Collateral, including without limitation
any control agreements relating to securities, commodities or deposit accounts,
storage warrants, custodial agreements, and trust agreements; and (ii) the
Foreign Law Security Documents together with any and all other agreements,
instruments, documents or other written records governed by the law of the
Republic of Panama, the Swiss Confederation, or the United Kingdom entered into
by the Borrower or otherwise delivered on its behalf for the purpose of granting
in favor of the Collateral Agent or the Facility B Agent the equivalent of a
perfected first priority security interest under such law (subject only to
Permitted Liens).
     “Sharing Event” shall have the meaning ascribed to it in the Swap Lender
Intercreditor Agreement.
     “Short Position” shall mean the aggregate quantity measured in Barrels of
Product attributable to the Borrower resulting from the following short
positions:
          (a) all imbalances (whether in storage or in pipelines or otherwise)
of Product due from the Borrower; and
          (b) all Commodity Contracts of the Borrower for the sale or negative
exchange of Product which, with respect only to options, shall be calculated on
a Delta Equivalent Basis that equates to a contracted purchase by the Borrower
of Product (regardless if financially settled).
     “Solvent” means, with respect to any Person and its Subsidiaries on a
particular date, that on such date, (a) such Persons are adequately capitalized
to conduct their business and affairs as a going concern, considering the size
and nature of their business and intended purposes, (b) the present fair
saleable value of the assets of such Persons are greater than the amount that
will be required to pay the liabilities of such Persons, as such liabilities
become absolute and matured, (c)such Persons do not have an unreasonably small
amount of capital with which to conduct their business, and (d) such Persons are
able to pay their debts as they mature.
     “Subordinated Indebtedness” shall mean, with respect to the Borrower,
Indebtedness (a) for which the Borrower is directly and primarily liable, and
(b) that is subordinated to the obligations of the Borrower hereunder on terms,
and pursuant to documentation containing other terms (including interest,
amortization, compliance guidelines and events of default), in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, such approval not to be unreasonably withheld or delayed.

35



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person shall mean any corporation, association,
partnership, joint venture or other business entity of which more than 50% of
the voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Borrower.
     “Surety Instruments” shall mean all letters of credit (including standby
and commercial), bank’s acceptances, bank guaranties, shipside bonds, surety
bonds and similar instruments.
     “Swap Contract” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other Master Agreement, including any such
obligations or liabilities under any Master Agreement.
     “Swap Lenders” means BNP Paribas and its Affiliates in their capacity as a
party to a Swap Contract and any other Lender or Facility B Lender or Affiliate
of a Lender or Facility B Lender approved by the Administrative Agent, which has
signed and become a party to the Swap Lender Intercreditor Agreement; provided,
in each case, for so long as each of the same remain a Lender or an Affiliate of
a Lender hereunder and a party to the Swap Lender Intercreditor Agreement and/or
remain entitled to the benefit of the Security Agreement.
     “Swap Lender Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, in form and substance acceptable to the Lenders, dated as of even
date herewith, among the Lenders, the Facility B Lenders, and the Swap Lenders
relating to the sharing of Collateral.
     “Swing Line Lender” shall mean, with respect to each Swing Line Loans, BNP
Paribas in its capacity as the Lender that has agreed to provide Swing Line
Loans to the Borrower, together with its successors and assigns in such
capacity.
     “Swing Line Loan” shall mean a Loan made pursuant to the provisions of
Section 3.13 of this Agreement.
     “Swing Line Maturity Date” shall mean, with respect to any Swing Line Loan,
the earliest of (i) the fourth (4th) Business Day after such Swing Line Loan was
made, (ii) written

36



--------------------------------------------------------------------------------



 



demand made for payment by the Administrative Agent at the request of the Swing
Line Lender, or (iii) the Expiration Date.
     “Swing Line Sublimit” shall mean, as of any date, an amount equal to (i)
$50,000,000 minus (ii) the aggregate principal amount of any Daylight Overdraft
Loans outstanding as of such date.
     “Tangible Net Worth” shall mean, as of the date of any determination
thereof with respect to the Borrower, (a) total consolidated assets of the
Borrower as determined in accordance with GAAP (or, in the case of any
determinations of consolidated assets of the Borrower based on its annual
financial statements, IFRS) and adjusted on an Economic Basis, minus
(b) consolidated liabilities as determined in accordance with GAAP (or, in the
case of any determinations of consolidated liabilities of the Borrower based on
its annual financial statements, IFRS) and adjusted on an Economic Basis, minus
(c) the value of investments made by Borrower in the capital stock, shares,
participations, membership interests, partnership interests, or other equity
interests of another Person and any warrants or options to purchase any of the
foregoing, plus (d) any Subordinated Indebtedness that is classified as a
current liability in accordance with GAAP (or, in the case of any determinations
of such classification based on the Borrower’s annual financial statements,
IFRS), provided, however, that Subordinated Indebtedness may not constitute more
than 50% of the Borrower’s Tangible Net Worth.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent, any Letter of Credit Issuer,
or any Lender, such taxes (including income taxes or franchise taxes) as are
imposed on or measured by the Administrative Agent’s, any Letter of Credit
Issuer’s or any Lender’s net income or profits or gains (whether worldwide, or
only insofar as such income, profits or gains are considered to a rise in or
relate to a particular jurisdiction, or otherwise) by the jurisdiction (or any
political subdivision thereof) under the laws of which the Administrative Agent,
such Letter of Credit Issuer or such Lender is organized or maintains a lending
office.
     “Tolerance Limit Violation” shall mean any violation of any of the limits
set forth in Sections 8.13 and 8.14 of this Agreement resulting from the
Borrower (a) exceeding any limit set forth in Section 8.14(a) of this Agreement
by more than 10% (the amount of any such excess over 10%, hereinafter referred
to as the “Tolerance Excess Amount”), or (b) exceeding any limit set forth in
Section 8.13 or 8.14(b) of this Agreement by more than 15%,
     “Trade Letter of Credit” shall mean any commercial documentary letter of
credit or stand-by letter of credit (which is not a Performance Letter of
Credit) (a) Issued in support of the Borrower’s purchase or exchange of Products
in the ordinary course of business and (b) otherwise permitted to be Issued
hereunder pursuant to Section 2.02(b) of this Agreement.
     “Type” of Loans shall have the meaning specified in Section 1.04 of this
Agreement.
     “UCP” has the meaning specified in Section 4.08 of this Agreement.
     “Uncommitted Facility” shall mean the uncommitted and discretionary credit
facility as evidenced by this Agreement and the other Loan Documents.

37



--------------------------------------------------------------------------------



 



     “Unfunded Pension Liability” shall mean the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
     “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code
as now or hereafter in effect in the State of New York, provided, however, that
in the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s security interest in any assets of the Borrower is
governed by the Uniform Commercial Code as enacted and in effect in a U.S.
jurisdiction (including any U.S. territory which has enacted the Uniform
Commercial Code) other than the State of New York, the term ‘Uniform Commercial
Code’ means the Uniform Commercial Code as enacted an in effect in such other
jurisdiction solely for the purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
     “United States” and “U.S.” each shall mean the United States of America.
     SECTION 1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) The words “hereof”, “herein”, “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
     (c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
     (i) The term “including” is not limiting and means “including without
limitation.”
     (ii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
     (d) The term “including” is not limiting and means “including without
limitation”.
     (e) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, supplements, and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

38



--------------------------------------------------------------------------------



 



     (f) Initially capitalized terms that are not defined herein but are defined
in the UCC shall have the meanings ascribed to such terms in the applicable UCC.
     (g) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
     (h) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
     (i) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Lenders, the Borrower and the other parties, and are the products of
all parties. Accordingly, they shall not be construed against the Administrative
Agent merely because of the Administrative Agent’s involvement in their
preparation.
     (j) The term “reimburse” or “reimbursement” when used with respect to
Letters of Credit shall include (a) a cash payment, or (b) the making of a Loan
if the proceeds of such Loan are used, in either event, to reimburse each Letter
of Credit Issuer of such Letter of Credit for any drawings made thereunder.
     (k) Unless otherwise expressly provided for herein, if any effective date
or date of determination provided for herein is on a day other than a Business
Day, then such date shall be the immediately preceding Business Day.
     SECTION 1.03 Accounting Principles.
     (a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP or IFRS, as
the case may be, consistently applied.
     (b) References herein to “fiscal year” and “fiscal quarter” refer to such
fiscal periods of the Borrower.
     SECTION 1.04 Types of Loans.
     Loans hereunder are distinguished by “Type”. The “Type” of a Loan refers to
whether such Loan is an Eurodollar Rate Loan or an Alternative Base Rate Loan.
Loans may be identified by Type.
ARTICLE II
THE UNCOMMITTED FACILITY
     SECTION 2.01 Uncommitted Line.

39



--------------------------------------------------------------------------------



 



     (a) Each Lender severally agrees, on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY basis, and on the terms and conditions set forth herein, to make
Loans to the Borrower, and to participate in Letters of Credit Issued by any
Letter of Credit Issuer, in Dollars during the period from and including the
Closing Date to (but not including) the Expiration Date in an aggregate
principal amount at any one time outstanding up to but not exceeding the amount
of the Maximum Lender Pro Rata Share Limit of such Lender as in effect from time
to time; provided, however, that in no event shall the Aggregate Outstanding
Extensions of Credit exceed the lesser of (i) the Maximum Availability Amount
then in effect, and (ii) the Collateral Pool; provided, further, that in no
event shall the Combined Facilities Aggregate Outstanding Extensions of Credit
exceed the least of (i) Combined Facilities Maximum Amount then in effect,
(ii) the Collateral Pool, or (iii) $700,000,000.
     (b) NOTWITHSTANDING (i) THAT THIS AGREEMENT SETS FORTH CERTAIN PROCEDURES
FOR THE POSSIBLE ISSUANCE OF LETTERS OF CREDIT BY EACH LETTER OF CREDIT ISSUER,
FOR THE ACCOUNT OF THE BORROWER AND TO BE PARTICIPATED IN BY THE OTHER LENDERS,
AND FOR THE POSSIBLE EXTENSION OF LOANS BY THE LENDERS TO THE BORROWER AND
(ii) THAT THIS AGREEMENT CONTAINS CERTAIN AGREEMENTS OF THE BORROWER TO PROVIDE
INFORMATION TO THE LENDERS ON A REGULAR BASIS, TO MAKE CERTAIN PAYMENTS TO THE
LENDERS AND TO TAKE OTHER ACTIONS THAT MAY BENEFIT THE LENDERS OR CONSTRAIN THE
BORROWER, THE BORROWER ACKNOWLEDGES AND AGREES THAT (A) THE LENDERS HAVE NO
OBLIGATION WHATSOEVER TO AGREE TO THE ISSUANCE OF LETTERS OF CREDIT OR TO MAKE
LOANS AS DESCRIBED HEREIN OR OTHERWISE AND (B) THE LENDERS HAVE THE RIGHT,
SHOULD THEY EXTEND CREDIT TO THE BORROWER AT ANY TIME AS DESCRIBED HEREIN OR
OTHERWISE, TO DISCONTINUE THE ISSUANCE, RENEWAL OR EXTENSION OF LETTERS OF
CREDIT FOR THE ACCOUNT OF THE BORROWER AT ANY TIME, IN EACH CASE IN THE SOLE AND
ABSOLUTE DISCRETION OF THE LENDERS.
     SECTION 2.02 Purpose of Uncommitted Facility.
     (a) Revolving Loans and Swing Line Loans shall be used for the purposes of
(i) financing or securing the Borrower’s performance related to the purchase,
storage, or sale of Products, (ii) to refinance Facility B L/C Obligations and
L/C Obligations resulting from, or incurred in connection with, the purchase of
Products, and (iii) for other general hedging and working capital requirements
of the Borrower.
     (b) Letters of Credit shall be used for the purpose of purchasing Products
that are either pre-sold or hedged, to secure performance obligations, and for
related general hedging and working capital requirements of the Borrower.
     (c) Daylight Overdraft Loans may be used only in accordance with Section
3.12(a)(iv) of this Agreement.

40



--------------------------------------------------------------------------------



 



     SECTION 2.03 The Sublimits.
     In addition to any other limitations set forth in this Agreement, the
following limitations apply with respect to the Uncommitted Facility:
     (a) The aggregate outstanding principal amount of Daylight Overdraft Loans
shall at no time exceed the Daylight Overdraft Sublimit.
     (b) The aggregate outstanding principal amount of Swing Line Loans shall at
no time exceed the Swing Line Sublimit.
     (c) The sum of the Face Amount of all Long Term Letters of Credit Issued
hereunder shall at no time exceed the Long Term Letter of Credit Sublimit.
     (d) The sum of the Face Amount of all Performance Letters of Credit Issued
hereunder shall at no time exceed the Performance Letter of Credit Sublimit.
     (e) Each Loan and any Letter of Credit Issued hereunder may be subject to
multiple sublimits as provided in this Section 2.03, and to the extent such
Letter of Credit or Credit Extension is subject to multiple sublimits, it shall
reduce the availability under each applicable sublimit accordingly.
     The foregoing limitations may be modified, or new sublimits may be added,
at any time by the Administrative Agent, in its sole and absolute discretion,
upon verbal notification followed by written notice within five (5) Business
Days; provided, however, that any such modification that makes any sublimit less
restrictive shall require the consent of the Required Lenders.
     SECTION 2.04 Increases and Decreases In Maximum Availability Amount and
Maximum Considered Amount.
     (a) The Borrower shall have the right to elect to increase the Maximum
Availability Amount in effect from time to time to an amount (not in excess of
the Maximum Considered Amount then in effect after giving effect to any
increases thereof in connection with or prior to such election) equal to one of
the Dollar Amounts set forth in Schedule B attached to this Agreement under the
heading “Maximum Availability Amount”; provided, however, that any such increase
is subject to satisfaction of each of the conditions precedent contained in
Section 6.03 of this Agreement. After giving effect to any such increase (i) the
Maximum Availability Amount shall be equal to one of the Dollar amounts set
forth on Schedule B attached to this Agreement under the heading “Maximum
Availability Amount” and (ii) the Borrower shall cause the Facility B Maximum
Amount to be equal to the Dollar amount set forth on Schedule B attached to this
Agreement under the heading “Facility B Maximum Amount” that corresponds to such
to such Maximum Availability Amount. The Borrower shall make any such election
by delivering to the Administrative Agent, each Letter of Credit Issuer, and
each Lender a written notice of its Maximum Availability Amount election
executed by a Responsible Officer in the form of Exhibit L attached hereto
(each, a “Notice of Maximum Availability Amount Election”) no less than three
(3) Business Days prior to

41



--------------------------------------------------------------------------------



 



the proposed effective date of such election. Upon the effectiveness of any
increase in Maximum Availability Amount hereunder, the covenant requirements
provided for in Sections 9.14, 9.15, and 9.17 of this Agreement shall be based
on the new Maximum Availability Amount; provided, however, that:
     (i) in the event that, as of the reporting date contained in any Compliance
Certificate, the Maximum Availability Amount exceeds the amount set forth on
Schedule B attached hereto under the heading “Maximum Availability Amount” that
corresponds to the Borrower’s Adjusted Tangible Net Worth set forth on
Schedule B attached hereto as of such date, then as of the date that such
Compliance Certificate is delivered or should have been delivered, (A) the
Maximum Availability Amount shall automatically, without further action by any
Person, be reduced to the next lowest amount set forth on Schedule B attached
hereto under the heading “Maximum Availability Amount” necessary to eliminate
such excess, and (B) the Borrower shall cause the Facility B Maximum Amount to
be immediately reduced to the amount set forth on Schedule B attached hereto
under the heading “Facility B Maximum Amount” that corresponds to such Maximum
Availability Amount necessary to eliminate such excess;
     (ii) in the event that, as of the reporting date contained in any
Compliance Certificate, the Maximum Availability Amount exceeds the amount set
forth on Schedule B attached hereto under the heading “Maximum Availability
Amount” that corresponds to the Borrower’s Adjusted Net Working Capital set
forth on Schedule B attached hereto as of such date, then as of the date that
such Compliance Certificate is delivered or should have been delivered, (A) the
Maximum Availability Amount shall automatically, without further action by any
Person, be reduced to the next lowest amount set forth on Schedule B attached
hereto under the heading “Maximum Availability Amount” necessary to eliminate
such excess, and (B) the Borrower shall cause the Facility B Maximum Amount to
be immediately reduced to the amount set forth on Schedule B attached hereto
under the heading “Facility B Maximum Amount” that corresponds to such Maximum
Availability Amount necessary to eliminate such excess;
     (iii) in the event that as of the reporting date contained in any
Compliance Certificate the Combined Facilities Maximum Amount exceeds the amount
set forth on Schedule B attached hereto under the heading “Combined Facilities
Maximum Amount” that corresponds to the Borrower’s Adjusted Tangible Net Worth
set forth on Schedule B attached hereto as of such date, then as of the date
that such Compliance Certificate is delivered or should have been delivered,
(A) the Maximum Availability Amount shall automatically, without further action
by any Person, be reduced to the next lowest amount set forth on Schedule B
attached hereto under the heading “Maximum Availability Amount” necessary to
eliminate such excess, and (B) the Borrower shall cause the Facility B Maximum
Amount to be immediately reduced to the amount set forth on Schedule B attached
hereto under the heading “Facility B Maximum Amount”

42



--------------------------------------------------------------------------------



 



that corresponds to such Maximum Availability Amount necessary to eliminate such
excess; and
     (iv) in the event that as of the reporting date contained in any Compliance
Certificate the Combined Facilities Maximum Amount exceeds the amount set forth
on Schedule B attached hereto under the heading “Combined Facilities Maximum
Amount” that corresponds to the Borrower’s Adjusted Net Working Capital set
forth on Schedule B attached hereto as of such date, then as of the date that
such Compliance Certificate is delivered or should have been delivered, (A) the
Maximum Availability Amount shall automatically, without further action by any
Person, be reduced to the next lowest amount set forth on Schedule B attached
hereto under the heading “Maximum Availability Amount“ necessary to eliminate
such excess, and (B) the Borrower shall cause the Facility B Maximum Amount to
be immediately reduced to the amount set forth on Schedule B attached hereto
under the heading “Facility B Maximum Amount“ that corresponds to such Maximum
Availability Amount necessary to eliminate such excess.
     (b) The Borrower shall have the right to request that the Maximum
Considered Amount be increased up to an aggregate amount not to exceed, at any
time, $550,000,000; provided, however, that any such increase is subject to
satisfaction of each of the conditions precedent contained in Section 6.04 of
this Agreement. Notwithstanding anything to the contrary contained herein,
satisfaction of any conditions precedent contained in Section 6.04 of this
Agreement shall not be deemed to be a commitment or consent by any Lender to any
such increase in the Maximum Considered Amount or in such Lender’s Maximum
Considered Limit and any such commitment or consent shall be at the sole
discretion of each Lender and shall not be effective unless and until accepted
in writing. Further, the Borrower shall have the right to request that (i) any
of the sublimits contained in Section 2.03 of this Agreement be increased in
connection with any increase in the Maximum Considered Amount and (ii) in the
event that the Combined Facilities Maximum Amount permitted pursuant to this
Agreement is equal to or greater than $500,000,000, the Facility B Maximum
Amount be increased to an amount greater than the amount set forth on Schedule B
attached hereto under the heading “Facility B Maximum Amount” that corresponds
to the Maximum Availability Amount then in effect so long as, after giving
effect to such increase in the Facility B Maximum Amount, the Combined
Facilities Maximum Amount does not exceed $700,000,000; provided, however, that
any such increase the sublimits contained in Section 2.03 of this Agreement or
the Facility B Maximum Amount is subject to approval of the Lenders pursuant to
Section 12.01 of this Agreement. Notwithstanding anything to the contrary
contained herein, any increase in the Maximum Considered Amount pursuant to this
Section 2.04(b) shall not be deemed to be a consent by or approval of any Lender
with respect to any such increase in any of the sublimits contained in Section
2.03 of this Agreement or the Facility B Maximum Amount in an amount greater
than the amount set forth on Schedule B attached hereto under the heading
“Facility B Maximum Amount” that corresponds to the Maximum Availability Amount
then in effect, and any such consent or approval shall be at the sole discretion
of each Lender and shall not be

43



--------------------------------------------------------------------------------



 



effective unless and until accepted in writing in accordance with Section 12.01
of this Agreement.
     SECTION 2.05 Administrative Agent Decrease In Maximum Availability Amount.
     The Administrative Agent, in its sole and absolute discretion, shall have
the right to permanently or temporarily decrease the Maximum Availability Amount
(or increase the Maximum Availability Amount after any such decrease to the
extent such increase is not greater than any such decrease) at any time for any
duration. Upon the effectiveness of any decrease or increase in Maximum
Availability Amount hereunder, the Lenders shall agree among themselves upon any
necessary reallocation of Loans or L/C Obligations necessary to make the pro
rata interests of each Lender correspond to its Pro Rata Share of the Maximum
Availability Amount.
ARTICLE III
REVOLVING LOANS
     SECTION 3.01 Loans.
     (a) Each Lender severally agrees, on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY basis, and on the terms and conditions set forth herein, to
consider making revolving loans (the “Revolving Loans”), from time to time to
the Borrower on any Business Day during the period from the Closing Date to the
Expiration Date, in an aggregate amount not to exceed at any time the Maximum
Availability Amount. Subject to the uncommitted nature of the Uncommitted
Facility and to the terms and conditions of this Agreement, during such period
the Borrower may borrow, repay and reborrow up to the Maximum Availability
Amount by means of Eurodollar Rate Loans and Alternative Base Rate Loans and may
Convert Loans of one Type into Loans of another Type (as provided in
Section 3.04 of this Agreement) or Continue Loans of one Type as Loans of the
same Type (as provided in Section 3.04 of this Agreement). Each Alternative Base
Rate Loan requested hereunder shall be in a principal amount no less than
$100,000 and in increments of $50,000 in excess thereof, and each Eurodollar
Rate Loan requested hereunder shall be in a principal amount no less than
$5,000,000 and in increments of $1,000,000 in excess thereof. No more than seven
(7) separate Interest Periods in respect of Eurodollar Rate Loans (in the
aggregate) from each Lender may be outstanding at any one time.
     (b) THE BORROWER ACKNOWLEDGES AND AGREES THAT NO LENDER HAS ANY DUTY TO
FUND ANY REVOLVING LOAN REQUESTED BY THE BORROWER BUT THAT THE LENDERS WILL
EVALUATE EACH LOAN REQUEST AND IN THEIR ABSOLUTE AND SOLE DISCRETION WILL DECIDE
WHETHER TO FUND SUCH LOAN REQUEST.
     SECTION 3.02 Loan Accounts.
     (a) The Loans made by the Lenders and the Letters of Credit Issued by any
Letter of Credit Issuer shall be evidenced by one or more accounts or records
maintained by the Administrative Agent in the ordinary course of business. The
accounts or records

44



--------------------------------------------------------------------------------



 



maintained by the Administrative Agent shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the Letters
of Credit Issued for the account of the Borrower hereunder, and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans or any Letter of Credit.
     (b) Upon the request of any Lender, the Loans made by such Lender may be
evidenced by one or more Notes payable to the order of each Lender. Each Lender
may endorse on the schedules annexed to such Note(s) the date, amount, Type,
interest rate and duration of Interest Period (if applicable) and maturity of
each Loan made by such Lender and the amount of each payment of principal made
by the Borrower with respect thereto. Each Lender is irrevocably authorized by
the Borrower to endorse its Note(s) and each such Lender’s records shall be
conclusive absent manifest error; provided, however, that the failure of any
Lender to make, or an error in making, a notation thereon with respect to any
Loan shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any such Note to the related Lender.
     (c) Subject to the terms and conditions of this Agreement and the right of
any Lender to approve or disapprove any request for a Loan hereunder in its sole
discretion, prior to the Expiration Date the Borrower may borrow, repay and
reborrow Loans up to the Maximum Availability Amount on a revolving basis.
     SECTION 3.03 Requests for Borrowings.
     (a) The Borrower may request a Borrowing by giving the Administrative Agent
a Borrowing Request, and giving each Lender a copy thereof, no later than (i) in
the case of any Eurodollar Rate Loans or Conversion into or Continuation as
Eurodollar Rate Loans, 12:00 p.m. New York time, three (3) Business Days prior
to the requested date of such funding, Conversion, or Continuation, which shall
be a Business Day, and (ii) in the case of Alternative Base Rate Loans or
Conversion into or Continuation as Alternative Base Rate Loans, 12:00 p.m. New
York time on the Business Day of the requested date of such funding, Conversion,
or Continuation, which shall be a Business Day. Any Borrowing Request received
by the Administrative Agent or a Lender later than 12:00 p.m. New York time,
shall be deemed to have been received thereby at the opening of business on the
next Business Day. Each Borrowing Request shall be made by facsimile or other
electronic means acceptable to the Administrative Agent, shall be signed by an
Authorized Officer and shall be effective upon receipt by the Administrative
Agent and each of the Lenders. Subject to Section 3.03(c) of this Agreement,
unless the Administrative Agent has received a written Notice of Declining
Lender from one or more Lenders prior to 5:00 p.m., New York time, one
(1) Business Day prior to the Administrative Agent’s receipt of any Borrowing
Request (in which event the provisions of Section 3.11 of this Agreement shall
be applicable), each of the Lenders hereunder shall be obligated, regardless of
whether it has affirmatively agreed to fund its Pro Rata Share of the related
Revolving Borrowing, prior to 3:00 p.m., New York time, on the date such
Revolving Loan is to be made, to make available to the Administrative Agent at
the Administrative Agent’s Principal Office, in immediately available funds, an
amount

45



--------------------------------------------------------------------------------



 



equal to such Lender’s Pro Rata Share of such Revolving Loan, multiplied by the
amount of such Revolving Loan. After the Administrative Agent’s receipt of such
funds and upon fulfillment of all applicable conditions precedent in Article VI
hereof, the Administrative Agent will make such funds available to the Borrower,
no later than close of business on that same Business Day, by crediting the
amount of such Borrowing to the account of the Borrower more fully described in
Schedule 3.03 hereto (in which the Collateral Agent shall have been granted a
first priority (subject to Permitted Liens) perfected security interest).
     (b) Each Borrowing Request shall be irrevocable and binding on the
Borrower. The Borrower will indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure of the Borrower to
fulfill, on or before the date requested for a Borrowing in the related
Borrowing Request, the applicable conditions precedent thereto set forth in
Article VI hereof, including any loss, cost or expense incurred by reason of the
liquidation or reemployment of any deposits or other funds acquired by such
Lender to fund any Loan to be made by such Lender as part of such Borrowing when
such Loan, as a result of such failure, is not made on such date.
     (c) Unless the Administrative Agent has received a written Notice of
Declining Lender from one or more Lenders in the form of Exhibit J prior to 5:00
p.m., New York time, one (1) Business Day prior to the Administrative Agent’s
receipt of any Borrowing Request, the Administrative Agent may assume that such
Lender will make its portion of such Borrowing available to the Administrative
Agent in accordance with Section 3.03(a) of this Agreement and the
Administrative Agent may, in reliance on such assumption, cause to be
distributed to the Borrower on such date the full amount of each of the Lenders’
ratable portion of such Borrowing, and if such amount is not made available by
any Lender as required pursuant to Section 3.03(a) of this Agreement, then with
respect to such amounts that are unpaid for less than two (2) Business Days, the
Administrative Agent will be entitled to recover such amount on demand from such
Lender, together with interest thereon at the Federal Funds Rate and with
respect to such amounts that are unpaid thereafter, the Administrative Agent
will be entitled to recover such amount on demand from such Lender with interest
thereon at the interest rate otherwise applicable to such Loan (including the
Applicable Margin) pursuant to Section 3.07 of this Agreement and provided
further that in the event such amount shall not be paid by such Lender within
five (5) Business Days, the Borrower shall be required to either prepay such
Lender’s pro rata portion of such Loan in full with any additional compensation
required pursuant to Section 5.05 of this Agreement or deposit Cash Collateral
with the Administrative Agent in an aggregate amount equal to such Lender’s pro
rata portion of such Loan.
     (d) The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

46



--------------------------------------------------------------------------------



 



     SECTION 3.04 Optional Prepayments. The Borrower shall have the right to
prepay Loans or to Convert Loans of one Type into Loans of another Type or
Continue Loans of one Type as Loans of the same Type, at any time or from time
to time, in a minimum amount equal to $100,000 without premium or penalty;
provided that (a) the Borrower shall give the Administrative Agent notice of
each such prepayment, Conversion or Continuation (and, upon the date specified
in any such notice of prepayment, the amount to be prepaid shall become due and
payable hereunder); (b) any prepayment of Loans shall include a payment of
accrued interest on the amounts prepaid through and including the date of
prepayment, and (c) in the event that Eurodollar Rate Loans are prepaid or
Converted on any day other than the last day of an Interest Period for such
Loans, the Borrower shall also be required to pay additional amounts as provided
in Section 5.05 of this Agreement. Upon full repayment of all of the Obligations
of the Borrower hereunder and receipt thereof by the Administrative Agent and
the Lenders, the facility evidenced by this Credit Agreement shall be terminated
and all liens released in accordance with the provisions of the Security
Agreements.
     SECTION 3.05 Mandatory Prepayments of Loans.
     Notwithstanding the provisions of Section 3.04 of this Agreement:
     (a) if for any reason the Aggregate Outstanding Extensions of Credit shall
exceed the lesser of (i) the Maximum Availability Amount then in effect
(including without limitation after giving effect to any reduction in the
Maximum Availability Amount in pursuant to Section 2.04(a) of this Agreement),
or (ii) the Collateral Pool, the Borrower shall within one (1) Business Day, and
without notice or demand, prepay the outstanding principal amount of the Loans
outstanding at such time by an amount equal to the applicable excess and if upon
repayment of all Loans there remains an excess amount, such excess amount shall
be covered with Cash Collateral as provided in Section 4.06 of this Agreement;
     (b) if for any reason the sum of the Combined Facilities Aggregate
Outstanding Extensions of Credit shall exceed the least of (i) Combined
Facilities Maximum Amount then in effect (including without limitation after
giving effect to any reduction in the Maximum Availability Amount in pursuant to
Section 2.04(a) of this Agreement), (ii) the Collateral Pool, or (iii)
$700,000,000, the Borrower shall within one (1) Business Day, and without notice
or demand, prepay the outstanding principal amount of the Loans outstanding at
such time by an amount equal to the applicable excess and if upon repayment of
all Loans there remains an excess amount, such excess amount shall be covered
with Cash Collateral as provided in Section 4.06 of this Agreement; and
     (c) if for any reason the aggregate amount of outstanding Swing Line Loans
shall exceed the Swing Line Sublimit, the Borrower shall within one (1) Business
Day, and without notice or demand, prepay the outstanding principal amount of
the Swing Line Loans outstanding at such time by an amount equal to the
applicable excess.
     (d) Upon the sale of any assets or property of the Borrower or any of its
Subsidiaries (other than the sale of Inventory or other disposition of obsolete
or worn out property in the ordinary course of the Borrower’s or such
Subsidiary’s business), the

47



--------------------------------------------------------------------------------



 



Borrowers shall immediately prepay the outstanding Loans in an amount equal to
100% of the Net Cash Proceeds of such sale (provided, however, that no such
prepayment shall be required in an amount in excess of the then outstanding
Loans).
     (e) Upon the issuance or incurrence of any senior Indebtedness (other than
hereunder or under Facility B or Indebtedness otherwise permitted under
Section 9.05 of this Agreement) by the Borrower or any of its Subsidiaries on or
after the Closing Date, the Borrower shall immediately prepay the outstanding
Loans in an amount equal to 100% of the Net Cash Proceeds of such senior
Indebtedness (provided, however, that no such prepayment shall be required in an
amount in excess of the then outstanding Loans).
     (f) Upon receipt by the Borrower or any of its Subsidiaries of any
extraordinary gains resulting from a transaction not in the ordinary course of
the Borrower’s business, or any proceeds of insurance in an aggregate amount in
excess of $100,000, with respect to any Collateral, the Borrower shall
immediately prepay the outstanding Loans in an amount equal to 100% of the Net
Cash Proceeds of such extraordinary gain or proceeds (provided, however, that no
such prepayment shall be required in an amount in excess of the then outstanding
Loans).
     SECTION 3.06 Repayment.
     The outstanding principal amount of each Loan shall be due and payable on
the sooner to occur of (a) its Maturity Date or (b) the Expiration Date. All
outstanding Obligations shall be due and payable on the Expiration Date.
     SECTION 3.07 Interest.
     (a) The Borrower hereby promises to pay to the Administrative Agent for
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of such Loan to but
excluding the date such Loan shall be paid in full, at the following rates per
annum:
     (i) If such Loan is a Revolving Loan, during such periods as such Revolving
Loan is an Eurodollar Rate Loan, for each Interest Period relating thereto, the
Eurodollar Rate for such Interest Period plus the Applicable Margin;
     (ii) If such Loan is a Revolving Loan, during such periods as such
Revolving Loan is an Alternative Base Rate Loan, the Alternative Base Rate plus
the Applicable Margin; and
     (iii) If such Loan is a Daylight Overdraft Loan or Swing Line Loan, the
Alternative Base Rate plus the Applicable Margin plus 0.50% per annum.
     (b) Notwithstanding the foregoing, if any amount of principal of or
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document is not paid in full when due (whether at stated maturity, by
acceleration, demand or otherwise), the Borrower agrees to pay interest on such
unpaid principal or other amount, from the date such amount becomes due until
the date such amount is paid in full, and

48



--------------------------------------------------------------------------------



 



after as well as before any entry of judgment thereon to the extent permitted by
law, payable on demand, at the Default Rate.
     (c) Accrued interest on each Loan shall be payable in arrears (i) (A) with
respect to Eurodollar Rate Loans, on the last day of each Interest Period
therefore and the Maturity Date thereof, and (B) with respect to Alternative
Base Rate Loans, on the last day of each calendar month and on the Maturity Date
of such Loan, and (ii) upon the payment or prepayment thereof or the Conversion
of such Loan to a Loan of another Type (but only on the principal amount so
paid, prepaid or Converted), except that interest payable at the Default Rate
shall be payable from time to time on demand of the Required Lenders. Promptly
after the determination of any interest rate provided for herein or any change
therein, the Administrative Agent shall give notice thereof to the Lenders and
to the Borrower.
     (d) Anything herein to the contrary notwithstanding, the Obligations of the
Borrower to the Administrative Agent hereunder shall be subject to the
limitation that payments of interest shall not be required for any period for
which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by the Administrative Agent would
be contrary to the provisions of any law applicable to the Administrative Agent
limiting the highest rate of interest that may be lawfully contracted for,
charged or received by the Administrative Agent, and in such event the Borrower
shall pay the Administrative Agent interest at the highest rate permitted by
applicable law.
     (e) Regardless of any provision contained in any Note or in any of the Loan
Documents, the Administrative Agent shall not be deemed to have contracted for
or be entitled to receive, collect or apply as interest under any such Note or
any Loan Document, or otherwise, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and, in the event that the
Administrative Agent receives, collects or applies as interest any such excess,
such amount which would be excessive interest shall be applied to the reduction
of the unpaid principal balance of such Note, and, if the principal balance of
such Note is paid in full, any remaining excess shall forthwith be paid to the
Borrower. In determining whether or not the interest paid or payable under any
specific contingency exceeds the highest lawful rate, the Borrower and the
Administrative Agent shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee, or premium,
rather than as interest, (ii) exclude voluntary prepayments and the effect
thereof, and (iii) spread the total amount of interest throughout the entire
contemplated term of such Note so that the interest rate is uniform throughout
such term; provided, that if all Obligations under the Notes and all Loan
Documents are performed in full prior to the end of the full contemplated term
thereof, and if the interest received for the actual term thereof exceeds the
maximum lawful rate, the Administrative Agent shall refund to the Borrower the
amount of such excess, or credit the amount of such excess against the aggregate
unpaid principal balance of each of the Lenders’ Notes on a pro rata basis based
upon unpaid principal balances outstanding at the time in question.

49



--------------------------------------------------------------------------------



 



     SECTION 3.08 Computation of Fees and Interest.
     (a) All computations of fees and interest under this Agreement and, unless
expressly provided for otherwise, under the other Loan Documents, shall be made
(i) with respect to Eurodollar Rate Loans, on the basis of a 360-day year for
the actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year, or 366-day year if applicable), and
(ii) and with respect to all other amounts, on the basis of a 365 or 366-day
year, as applicable, for the actual days elapsed. Interest and fees shall accrue
during each period during which interest or such fees are computed from the
first day thereof to the last day thereof.
     (b) Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Borrower in the absence of manifest
error.
     SECTION 3.09 Payments by the Borrower.
     (a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Administrative Agent for the
account of the Lender or Lenders to which such payments are owed at the
Administrative Agent’s Principal Office, and shall be made in Dollars and in
immediately available funds, no later than 1:00 p.m., New York time, on the date
specified herein. Any payment received by the Administrative Agent later than
1:00 p.m. (New York time) shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable pursuant to the Fee Letters or Sections 4.07(b) or 5.01(a) of
this Agreement or any other amounts payable solely to any Letter of Credit
Issuer hereunder for its own account) to the Lenders and like funds relating to
the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement.
     (b) Whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be, provided that in the case of Interest Periods with respect to
Eurodollar Rate Loans, if payment on the last day of such Interest Period would
fall in another calendar month because the due date is not a Business Day, then
such payment shall be due on the immediately preceding Business Day.
     (c) Notwithstanding the terms of Section 12.09 of this Agreement, the
Borrower hereby authorizes each Lender, if and to the extent that any payment
owed to such Lender is not paid by the Borrower to the Administrative Agent when
due hereunder or under any other Loan Document, to charge from time to time
against any or all of the Borrower’s accounts with such Lender any amount so
due.

50



--------------------------------------------------------------------------------



 



     (d) Unless the Administrative Agent receives notice from the Borrower
before the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date, and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due to such Lender. If and to the extent that the Borrower has not
so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender, together with interest thereon for each day from the date such
amount is distributed to such Lender until the date on which such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.
     SECTION 3.10 Fees.
     The Borrower shall pay those fees as set forth in the Fee Letters on or
before the dates for payment for such fees set forth in the Fee Letters.
     SECTION 3.11 The Election of Approving Lenders to Continue Funding.
     (a) If one or more Lenders (the “Declining Lender” or “Declining Lenders”)
provides the Administrative Agent with, and the Administrative Agent has
actually received, a written “Notice of Declining Lender” in the Form of
Exhibit J indicating that for reasons other than a Default that such Lenders
have elected to thereafter not fund any Revolving Loans or Issue or participate
in additional Letters of Credit, and in any such event any other Lender or
Lenders do approve further Revolving Loans or the further Issuances of, or
amendments to, Letters of Credit, the Administrative Agent shall notify the
Lenders by 6:00 p.m. (New York City time) that same day.
     (b) If the Lender or Lenders which are not the Declining Lenders desire, in
their full and absolute discretion, they may (on a pro rata basis, based on the
Maximum Considered Limit of all Lenders that have elected to continue funding,
as adjusted after such Conversion to Approving Lenders Funding Date) make the
full amount of such requested Revolving Loan or Issue the requested Letter of
Credit irrespective of the Declining Lenders’ disapproval (in such case, the
Lenders that elect to continue funding shall be referred to as the “Approving
Lenders”). In such event, from such date forward (the “Conversion to Approving
Lenders Funding Date”) (i) all subsequent Loans (which shall include any
Continuations of any prior Loans) and Issuances or amendments of Letters of
Credit (which shall include any extensions of any previously Issued Letters of
Credit) shall be made unilaterally by the Approving Lenders and no Letter of
Credit thereafter Issued (or extended), or Loans (including any such
Continuations) related thereto shall be participated in by the Declining
Lenders, and (ii) the Lenders’ Aggregate Accommodations for each such Approving
Lender shall be increased on the basis of each such Revolving Loan, and Issuance
of a Letter of Credit, but in any event by an amount not more than its Pro Rata
Share of the Declining Lender’s Maximum Considered Limit (determined as of the
Conversion to Approving Lenders Funding Date).

51



--------------------------------------------------------------------------------



 



     (c) A Lender that becomes a Declining Lender shall not be considered a Swap
Lender with respect to swap contracts entered into after it has become a
Declining Lender. Accordingly, if a Swap Lender should enter into a Swap
Contract with the Borrower after it has become a Declining Lender, the
Borrower’s obligations under such swap contract shall not be secured by the
Collateral hereunder, and the Declining Lender shall not be entitled to any
sharing of amounts pursuant to the Swap Lender Intercreditor Agreement with
respect to such Swap Contracts entered into after it has become a Declining
Lender.
     (d) Until all Declining Lenders are fully repaid, repayments (including
realizations from Collateral) shall be applied as follows:
     (i) For purposes of allocating repayments prior to the occurrence of a
Sharing Event under the Swap Lender Intercreditor Agreement, all repayments of
Revolving Loans shall be allocated among the Lenders according to the Pro Rata
Share of each Lender as such Pro Rata Share existed on the day such Revolving
Loan was made and the Administrative Agent shall apply such payment in
chronological order of outstanding Obligations, oldest Obligation being repaid
first. Notwithstanding any other provision of this Section 3.11, in the event
that a Letter of Credit is Issued hereunder prior to the Conversion to Approving
Lenders Funding Date and an L/C Advance is required to be made in respect of
such Letter of Credit on or after the Conversion to Approving Lenders Funding
Date, each of the Declining Lenders who had originally purchased a participation
in such Letter of Credit pursuant to Section 4.01(b) of this Agreement shall be
required to fund, on a pro rata basis based upon its percentage of participation
in the related Letter of Credit, its portion of such L/C Advance notwithstanding
that such L/C Advance is being made after the Conversion to Approving Lenders
Funding Date and this Section 3.11 shall survive any Declining Lenders’
termination of its obligations under this Agreement so as to require enforcement
of this obligation as against any Declining Lender.
     (ii) Upon the occurrence of a Sharing Event under the Swap Lender
Intercreditor Agreement and thereafter, repayments hereunder shall be allocated
according to Section 2.01 of the Swap Lender Intercreditor Agreement.
     SECTION 3.12 Daylight Overdraft Loans.
     (a) From time to time, subject to approval of the Administrative Agent in
its sole discretion, the Borrower may request that the Daylight Overdraft Bank
pay certain accounts payable of the Borrower on a Business Day notwithstanding
that the Accounts of the Borrower contain insufficient funds to make such
payment on such Business Day. To cover payment of any such account payable prior
to collection thereof, the Daylight Overdraft Bank may, in its sole discretion
on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY basis, and without any obligation
to do so, elect to make a Daylight Overdraft Loan by debiting the amount thereof
to an account of the Borrower at the Daylight Overdraft Bank in which the
Collateral Agent shall have been granted a security interest notwithstanding
that sufficient collected funds are not available

52



--------------------------------------------------------------------------------



 



in such account to cover such payment, provided that after giving effect to any
Daylight Overdraft Loan requested:
     (i) the aggregate principal amount of all Daylight Overdraft Loans
outstanding at any one time shall not exceed the Daylight Overdraft Sublimit;
and
     (ii) the Aggregate Outstanding Extensions of Credit (taking into account
any new Daylight Overdraft Loans), shall not exceed the lesser of (1) the
Maximum Availability Amount or (2) the Collateral Pool;
     (iii) the Combined Facilities Aggregate Outstanding Extensions of Credit
(taking into account any new Daylight Overdraft Loans), shall not exceed the
least of (1) Combined Facilities Maximum Amount then in effect, (2) the
Collateral Pool, or (3) $700,000,000; and
     (iv) the Daylight Overdraft Loans may be used only (i) to refinance
reimbursement obligations owed to any Letter of Credit Issuer after a Letter of
Credit Issuer honors a payment under a Letter of Credit at settlement, and
(ii) to finance payments to be made from the related deposit account of the
Borrower held with the Administrative Agent, so long as the proceeds of Eligible
Accounts Receivable covering the same are reasonably expected to be received on
the day such Daylight Overdraft Loan is made.
     (b) THE BORROWER ACKNOWLEDGES AND AGREES THAT THE DAYLIGHT OVERDRAFT BANK
HAS NO DUTY TO FUND ANY DAYLIGHT OVERDRAFT LOAN REQUESTED BY THE BORROWER BUT
THAT THE DAYLIGHT OVERDRAFT BANK WILL EVALUATE EACH LOAN REQUEST AND IN ITS
ABSOLUTE AND SOLE DISCRETION WILL DECIDE WHETHER TO FUND SUCH LOAN REQUEST.
     (c) To the extent that any Daylight Overdraft Loan is not repaid at the end
of any Business Day, the Administrative Agent may, on or after the immediately
following Business Day, effect repayment of the unpaid amount of such Daylight
Overdraft Loan as follows:
     (i) Without any request therefor from the Borrower, the Administrative
Agent may make a Swing Line Loan to the Borrower on behalf of the Swing Line
Lender, the proceeds of which shall be applied to repay all or a portion of the
unpaid amount of such Daylight Overdraft Loan. Upon making such Loan, the
Administrative Agent will send notice thereof to the Borrower and the Swing Line
Lender, whereupon the Swing Line Lender shall fund such Swing Line Loan without
offset, deduction or counterclaim.
     (ii) Notwithstanding any other provisions of this Agreement to the
contrary, to the extent that all or any portion of such Swing Line Loan may not
be (A) legally made by the Administrative Agent to the Borrower for any other
reason (including the bankruptcy or insolvency of the Borrower), or (B) made by
the Administrative Agent because any of the conditions precedent to the making

53



--------------------------------------------------------------------------------



 



of a Loan pursuant to Section 6.02 of this Agreement were not fulfilled as of
the date such Swing Line Loan would otherwise have been made, each Lender shall
be deemed to have purchased a participation interest in the unpaid amount of
such Daylight Overdraft Loan in an amount equal to such Lender’s Pro Rata Share
thereof and shall fund the amount of such participation interest to the
Administrative Agent ON DEMAND. Unless the Administrative Agent shall have
received a Notice of Declining Lender from one or more Lenders one (1) Business
Day prior to the Administrative Agent’s receipt of any Borrowing Request (in
which event the provisions of Section 3.11 of this Agreement hereof shall be
applicable), each Lender will immediately transfer to the Administrative Agent,
in immediately available funds, the amount of its participation, and the
proceeds of such participation shall be distributed by the Administrative Agent
to the Daylight Overdraft Bank, to such extent as will reduce the amount of the
participating interest retained by the Daylight Overdraft Bank in its Daylight
Overdraft Loans.
     (iii) Each Lender purchasing a participating interest in Daylight Overdraft
Loans under this Section 3.12(c) shall have the same rights as a Lender under
this Agreement. In the event any Lender fails to make available to a Daylight
Overdraft Bank the amount of any such Lender’s participation as provided in this
Section 3.12(c), the Daylight Overdraft Bank shall be entitled to recover such
amount on demand from such Lender together with interest at the customary rate
set by the Daylight Overdraft Bank for correction of errors among banks for one
(1) Business Day and thereafter.
     (d) Each Lender’s obligation to purchase participating interests pursuant
to Section 3.12(c) of this Agreement hereof shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Daylight Overdraft Bank, the Borrower or any other
Person, as the case may be, for any reason whatsoever; (ii) the occurrence or
continuance of a Default or Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or any of its Subsidiaries;
(iv) any breach of this Agreement by the Borrower or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
     (e) Unless and until each Daylight Overdraft Loan is repaid from the
proceeds of a Loan or otherwise, each such Daylight Overdraft Loan shall
constitute a Loan from the Daylight Overdraft Bank to the Borrower which is
payable ON DEMAND, which bears interest at the Alternative Base Rate plus the
Applicable Margin plus 0.50% per annum, and which shall otherwise be entitled to
all of the benefits of, and the security provided for in, the Loan Documents.
     (f) Each of the conditions precedent set forth in Section 6.02 of this
Agreement shall be fully applicable to any Daylight Overdraft Loans except to
the extent expressly stated to the contrary in this Section 3.12.

54



--------------------------------------------------------------------------------



 



     (g) Notwithstanding anything to the contrary in this Agreement or in the
other Loan Documents, (i) the Daylight Overdraft Loans (including any Daylight
Overdraft Loan converted into a Swing Line Loan pursuant to Section 3.12(c)(i)
of this Agreement) shall rank pari passu with all other senior debt of the
Borrower and shall be secured by the Collateral, and (ii) unless and until each
Daylight Overdraft Loan (including any Daylight Overdraft Loan converted into a
Swing Line Loan pursuant to Section 3.12(c)(i) of this Agreement) is funded by
payment from the Swing Line Lender to the Administrative Agent, any and all
payments by the Borrower in respect of any Daylight Overdraft Loan (including
any Daylight Overdraft Loan converted into a Loan pursuant to Section 3.12(c)(i)
of this Agreement) shall be made to the Administrative Agent solely for the
benefit of the Daylight Overdraft Bank.
     (h) Anything contained herein to the contrary notwithstanding, in the event
that any Lender becomes a Defaulting Lender, then the Daylight Overdraft Bank
may, in its sole discretion, require such Defaulting Lender or, in the event
such Defaulting Lender fails to do so, require the Borrower to deposit Cash
Collateral with the Administrative Agent in an aggregate amount equal to such
Defaulting Lender participations in any requested or outstanding Daylight
Overdraft Loans, a first priority security interest in which Cash Collateral is
hereby granted in favor of the Administrative Agent, for the sole benefit of the
Daylight Overdraft Bank. In the event that such Defaulting Lender fails to
deposit Cash Collateral as required hereby and the Borrower is required to do
so, the Borrower may, at any time thereafter, upon five (5) Business Days prior
written notice to such Defaulting Lender, require that such Defaulting Lender
terminate its obligations hereunder and under the other Loan Documents and
transfer all of its Lender’s Aggregate Accommodations to one or more of the
existing Lenders(upon their consent to accept such accommodations) or to one or
more new Lenders acceptable to the Borrower and the Administrative Agent if such
transferee Lenders can be found.
     SECTION 3.13 Swing Line Loans.
     (a) Subject to the terms and conditions set forth herein, the Swing Line
Lender may, in its sole discretion on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY basis, and without any obligation to do so, on the terms and
subject to the conditions hereinafter set forth, make one or more Swing Line
Loans to the Borrower from time to time from the Closing Date to the last
Business Day prior to the Expiration Date, in an aggregate principal amount at
any time outstanding that will not exceed the Swing Line Sublimit; provided,
however, that (i) each Swing Line Loan shall be deemed to reduce the Maximum
Lender Pro Rata Share Limit of each Lender, as set forth on Schedule 1.01
hereto, by such Lender’s pro rata portion of the amount of such Swing Line Loan;
and (ii) each Swing Line Loan shall mature and be repaid on the related Swing
Line Maturity Date; and provided, further, that after giving effect to any Swing
Line Loan requested:
     (i) the aggregate principal amount of all Swing Line Loans outstanding at
any one time shall not exceed the Swing Line Sublimit;

55



--------------------------------------------------------------------------------



 



     (ii) the Aggregate Outstanding Extensions of Credit (taking into account
any new Swing Line Loans), shall not exceed the lesser of (1) the Maximum
Availability Amount or (2) the Collateral Pool; and
     (iii) the Combined Facilities Aggregate Outstanding Extensions of Credit
(taking into account any new Swing Line Loans), shall not exceed the least of
(1) Combined Facilities Maximum Amount then in effect, (2) the Collateral Pool,
or (3) $700,000,000.
     (b) THE BORROWER ACKNOWLEDGES AND AGREES THAT NO SWING LINE LENDER HAS ANY
DUTY TO FUND ANY SWING LINE LOAN REQUESTED BY THE BORROWER BUT THAT THE SWING
LINE LENDER WILL EVALUATE EACH LOAN REQUEST AND IN ITS ABSOLUTE AND SOLE
DISCRETION WILL DECIDE WHETHER TO FUND SUCH LOAN REQUEST.
     (c) In no event may Swing Line Loans be borrowed hereunder if (i) the
Administrative Agent shall have received notice from the Required Lenders
specifying that a Default or Event of Default shall have occurred and be
continuing, and (ii) such Default or Event of Default shall not have been
subsequently cured or waived. All Swing Line Loans shall bear interest at the
Alternative Base Rate plus the Applicable Margin plus 0.50% per annum, and may
not be converted to Loans of a different Type. Swing Line Loans shall be made by
the Swing Line Lenders pro rata in accordance with the relative amounts of their
Maximum Lender Pro Rata Share Limits which, after giving effect to the foregoing
provisions of this Section 3.13, are available for the making of Swing Line
Loans. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, repay, prepay and reborrow Swing Line
Loans under this Section 3.13.
     (d) To request a Swing Line Loan, the Borrower shall notify the
Administrative Agent and the Swing Line Lender of such request by telephone
(confirmed by telecopy), not later than 3:00 p.m., New York City time, on the
day of a proposed Swing Line Loan; provided, however, that the Administrative
Agent and the Swing Line Lender may, in their sole and absolute discretion,
consider requests for Swing Line Loans received after 3:00 p.m., New York City
time, on the day of a proposed Swing Line Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent and the Swing Line Lender of a written
Borrowing Request in the form of Exhibit B hereof. If no date of issuance for
such Swing Line Loan is specified, then the date of issuance of such Swing Line
Loan shall be assumed to be the date of the Borrowing Request. If no maturity
date for such Swing Line Loan is specified, then the maturity date for such
Swing Line Loan shall be assumed to be the third (3rd) Business Day following
the date of the Borrowing Request.
     (e) If, for any reason a Swing Line Loan is not repaid on the applicable
Swing Line Maturity Date, the Administrative Agent may, on or after the
immediately following Business Day, effect repayment of the unpaid amount of
such Swing Line Loan as follows:

56



--------------------------------------------------------------------------------



 



     (i) Without any request therefor from the Borrower or the consent of any
Lender, the Administrative Agent may make a Revolving Loan to the Borrower on
behalf of the Lenders, the proceeds of which shall be applied to repay all or a
portion of the unpaid amount of such Swing Line Loan. Upon making such Revolving
Loan, the Administrative Agent will send notice thereof to the Borrower and the
Lenders, whereupon each Lender (including the Swing Line Lender to the extent
that it is also a Lender) shall immediately and automatically be deemed to have
purchased and received from the Swing Line Lender, in each case irrevocably and
without any further action by any party, an undivided interest and participation
in such Revolving Loan and the obligations of the Borrower under this Agreement
in respect thereof, in an amount equal to its Pro Rata Share of such Revolving
Loan, and shall fund its respective Pro Rata Share of such Revolving Loan
without offset, deduction or counterclaim.
     (ii) Notwithstanding any other provisions of this Agreement to the
contrary, to the extent that all or any portion of such Revolving Loan may not
be (A) legally made by the Administrative Agent to the Borrower for any reason
(including the bankruptcy or insolvency of the Borrower), or (B) made by the
Administrative Agent because any of the conditions precedent to the making of a
Revolving Loan pursuant to Section 6.02 of this Agreement could not be fulfilled
as of the date such Revolving Loan would otherwise have been made, each Lender
severally, unconditionally and irrevocably agrees that it shall, without regard
to the occurrence of any Default or Event of Default, purchase a participating
interest in such Swing Line Loans in an amount equal to such Lender’s pro rata
share of such Swing Line Loan. Unless the Administrative Agent shall have
received a Notice of Declining Lender from one or more Lenders one (1) Business
Day prior to the Administrative Agent’s receipt of any Borrowing Request (in
which event the provisions of Section 3.11 of this Agreement hereof shall be
applicable), each Lender will immediately transfer to the Administrative Agent,
in immediately available funds, the amount of its participation, and the
proceeds of such participation shall be distributed by the Administrative Agent
to the Swing Line Lender, to such extent as will reduce the amount of the
participating interest retained by the Swing Line Lender in its Swing Line
Loans.
     (iii) Each Lender purchasing a participating interest in Swing Line Loans
under Section 3.13(e)(ii) of this Agreement shall have the same rights as a
Lender under this Agreement. In the event any Lender fails to make available to
a Swing Line Lender the amount of any such Lender’s participation as provided in
this Section 3.13(e), the Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest at the customary rate
set by the Swing Line Lender for correction of errors among banks for one
(1) Business Day and thereafter.
     (f) Each Lender’s obligation to purchase participating interests pursuant
to Section 3.13(e) of this Agreement hereof shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment,

57



--------------------------------------------------------------------------------



 



defense or other right which such Lender or the Borrower may have against the
Swing Line Lender, the Borrower or any other Person, as the case may be, for any
reason whatsoever; (ii) the occurrence or continuance of a Default or Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower or any of its Subsidiaries; (iv) any breach of this Agreement by
the Borrower or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
     (g) Unless and until each Swing Line Loan is repaid to the Swing Line
Lender, each such Swing Line Loan shall constitute a Loan from the Swing Line
Lender to the Borrower which is payable on the applicable Swing Line Maturity
Date or on demand, whichever is earlier, which bears interest at the Alternative
Base Rate plus the Applicable Margin plus 0.50% per annum and which shall
otherwise be entitled to all of the benefits of, and the security provided for
in, the Loan Documents.
     (h) Anything contained herein to the contrary notwithstanding, in the event
that any Lender becomes a Defaulting Lender, then the Swing Line Lender may, in
its sole discretion, require such Defaulting Lender or, in the event such
Defaulting Lender fails to do so, require the Borrower to deposit Cash
Collateral with the Administrative Agent in an aggregate amount equal to such
Defaulting Lender participations in any requested or outstanding Swing Line
Loans, a first priority security interest in which Cash Collateral is hereby
granted in favor of the Administrative Agent, for the sole benefit of the Swing
Line Lender. In the event that such Defaulting Lender fails to deposit Cash
Collateral as required hereby and the Borrower is required to do so, the
Borrower may, at any time thereafter, upon five (5) Business Days prior written
notice to such Defaulting Lender, require that such Defaulting Lender terminate
its obligations hereunder and under the other Loan Documents and transfer all of
its Lender’s Aggregate Accommodations to one or more of the existing
Lenders(upon their consent to accept such accommodations) or to one or more new
Lenders acceptable to the Borrower and the Administrative Agent if such
transferee Lenders can be found.
     (i) Each of the conditions precedent set forth in Section 6.02 of this
Agreement shall be fully applicable to any Swing Line Loans except to the extent
expressly stated to the contrary in this Section 3.13 of this Agreement.
     (j) Notwithstanding anything to the contrary in this Agreement or in the
other Loan Documents, (i) the Swing Line Loans shall rank pari passu with all
other senior debt of the Borrower and shall be secured by the Collateral, and
(ii) unless and until each Swing Line Loan is funded by payment from the Lenders
to the Administrative Agent, any and all payments by the Borrower in respect of
any Swing Line Loan shall be made to the Administrative Agent solely for the
benefit of the Swing Line Lender.
     (k) Upon the occurrence of a Sharing Event under the Swap Lender
Intercreditor Agreement and thereafter, repayments hereunder shall be allocated
according to Section 2.01 of the Swap Lender Intercreditor Agreement.
     SECTION 3.14 Collection Account; Instructions to Account Debtors and Other
Payors.

58



--------------------------------------------------------------------------------



 



     (a) A Cash Collateral Account (each, a “Collection Account”) shall be
established and maintained by the Borrower with the Administrative Agent or
Facility B Agent for the purpose of (i) receiving all payments in respect of
Accounts, and (ii) making all payments relating to any Letter of Credit and
trade accounts payable. Such account shall be subject to a deposit account
control agreement satisfactory to the Administrative Agent. .
     (b) The Borrower shall irrevocably instruct all Account Debtors in writing
to remit payments in respect of all Accounts to a Collection Account or such
other account as the Administrative Agent shall designate; provided, however,
that in the event that an Account is subject to credit enhancement provided by a
Lender that requires payment at such Lender’s counter and such Account has been
discounted, such Account may be paid at such Lender’s counter to the extent that
any such discounted amount has been paid to a Collection Account. As of the
Closing Date, and thereafter within fifteen (15) days of the initiation of any
new relationship that would require additional notices to be sent in compliance
herewith, the Borrower shall have provided notification of the security interest
of the Collateral Agent to all such Account Debtors, letter of credit issuing
banks in respect of which the Borrower is a beneficiary of the related letter of
credit and all bailees holding inventory of the Borrower at third party
warehouses or other storage locations that are not part of Borrower’s premises,
each such notification to be in form and substance acceptable to the
Administrative Agent in its discretion.
ARTICLE IV
LETTERS OF CREDIT
     SECTION 4.01 Requests for Letters of Credit.
     (a) Subject to the limitations set forth in Section 4.01(c) of this
Agreement, on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY basis and on the terms
and conditions set forth therein, the Borrower may request the Issuance of a
Trade Letter of Credit or a Performance Letter of Credit (including without
limitation any Trade Letter of Credit or Performance Letter of Credit that is a
Long Term Letter of Credit) for its account, by giving a Letter of Credit Issuer
a Letter of Credit Request, and simultaneously giving the Administrative Agent
and each other Lender a copy thereof, on the Business Day of the requested date
of Issuance of such Letter of Credit (which shall be a Business Day). Any Letter
of Credit Request received by a Letter of Credit Issuer or the Administrative
Agent later than 12:00 noon, New York time, shall be deemed to have been
received thereby at the opening of business on the next Business Day. Each
Letter of Credit Request shall be made by facsimile or other electronic means
acceptable to the Administrative Agent, shall be signed by an Authorized
Officer, shall be irrevocable and shall be effective upon receipt by such Letter
of Credit Issuer or the Administrative Agent. No Letter of Credit Issuer shall
Issue any Letter of Credit unless an authorized officer of the Administrative
Agent shall have consented to the Issuance of such Letter of Credit in writing.
Each Letter of Credit Issuer shall promptly notify the Administrative Agent and
each other Lender of the Issuance of any Letter of Credit. No such Issuance will
be made if, prior to 5:00 p.m., New York time, on the Business Day immediately

59



--------------------------------------------------------------------------------



 



preceding the proposed date of Issuance, the Administrative Agent has received a
written Notice of Declining Lender (unless a Conversion to Approving Lenders
Funding Date has occurred with respect to such Declining Lenders). If the
Administrative Agent does receive a written Notice of Declining Lender on a
timely basis (and no Conversion to Approving Lenders Funding Date has occurred
with respect to such Declining Lender), the Administrative Agent shall notify
the Borrower and such Letter of Credit Issuer by 6:00 p.m., New York time, on
the Business Day of the proposed date of Issuance, and the proposed Letter of
Credit will not be Issued, unless one or more of the Lenders have elected to
become Approving Lenders thereby triggering the Conversion to Approving Lenders
Funding Date. If the Approving Lenders elect to Issue the Letter of Credit in
the absence of a Conversion to Approving Lenders Funding Date notwithstanding
the Administrative Agent’s receipt of such Notice of Declining Lender, such
Letter of Credit Issuer shall, if possible (on a pro rata basis among the
Approving Lenders), Issue the full amount of such requested Letter of Credit;
provided, however, that if such Letter of Credit Issuer shall not be able to
Issue the full amount of such requested Letter of Credit, such Letter of Credit
Issuer shall not issue such Letter of Credit and neither such Letter of Credit
Issuer nor any Lender shall be considered a Declining Lender (other than the
Lender having issued a Notice of Declining Lender) or Defaulting Lender as a
result of such Letter of Credit Issuer not having Issued such Letter of Credit.
No Letter of Credit shall in any event have an expiration date later than
180 days after the Expiration Date and the aggregate Face Amount of Letters of
Credit with expiration dates after the Expiration Date shall not exceed
$125,000,000.
     (b) Immediately and automatically upon the Issuance of each Letter of
Credit, each Letter of Credit Issuer shall be deemed to have sold and
transferred to each other participating Lender, and each such Lender shall be
deemed to have purchased and received from such Letter of Credit Issuer, in each
case irrevocably and without any further action by any party, an undivided
interest and participation in such Letter of Credit, each drawing thereunder and
the obligations of the Borrower under this Agreement in respect thereof, in an
amount, subject to Section 3.11 of this Agreement, equal to the product of (i) a
fraction, the numerator of which is the amount of the Maximum Lender Pro Rata
Share Limit of such Lender and the denominator of which is the Maximum
Availability Amount, times (ii) the maximum amount available to be drawn under
such Letter of Credit (assuming compliance with all conditions to drawing).
     (c) Anything contained herein to the contrary notwithstanding, in the event
that any Lender becomes a Defaulting Lender, then any Letter of Credit Issuer
with respect to each Letter of Credit may, in its sole discretion, require such
Defaulting Lender or, in the event such Defaulting Lender fails to do so,
require the Borrower to deposit Cash Collateral with the Administrative Agent in
an aggregate amount equal to such Defaulting Lender’s participations in any
requested or outstanding Letter of Credit Issued by such Letter of Credit
Issuer, a first priority security interest in which Cash Collateral is hereby
granted in favor of the Administrative Agent, for the sole benefit of such
Letter of Credit Issuer. In the event that such Defaulting Lender fails to
deposit Cash Collateral as required hereby and the Borrower is required to do
so, the Borrower may, at any time thereafter, upon five (5) Business Days prior
written notice to such Defaulting Lender, require that such Defaulting Lender
terminate its obligations hereunder and under the

60



--------------------------------------------------------------------------------



 



other Loan Documents and transfer all of its Lender’s Aggregate Accommodations
to one or more of the existing Lenders (upon their consent to accept such
accommodations) or to one or more new Lenders acceptable to the Borrower and the
Administrative Agent if such transferee Lenders can be found.
     (d) No Letter of Credit Issuer is under any obligation to consider any
Issuance unless such Letter of Credit Issuer shall have consented to such
Issuance in its sole discretion. No Letter of Credit Issuer shall, in any event,
make any Issuance if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Letter of
Credit Issuer from Issuing such Letter of Credit, or any Requirement of Law
applicable to such Letter of Credit Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such Letter of Credit Issuer shall prohibit or request that
such Letter of Credit Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Letter of Credit Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which such Letter of Credit Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Letter of Credit Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Letter of Credit
Issuer in good faith deems material to it;
     (ii) such Letter of Credit Issuer has received written notice from the
Borrower, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit that one or more of the applicable conditions
contained in Article VI is not then satisfied;
     (iii) (A) the expiration date of any requested Letter of Credit that is not
a Long Term Letter of Credit is greater than 90 days after its initial date of
Issuance, and (B) the expiration date of any requested Long Term Letter of
Credit is greater than 364 days after its initial date of Issuance, unless, in
each case, specifically approved by the Lenders in their absolute discretion;
     (iv) the expiration date of any such requested Letter of Credit is prior to
the maturity date of any financial obligation to be supported by the requested
Letter of Credit, such requested Letter of Credit is not in form and substance
acceptable to such Letter of Credit Issuer, or the Issuance of a Letter of
Credit shall violate any applicable policies of such Letter of Credit Issuer;
     (v) such Letter of Credit is Issued for any purpose other than the
Permitted Uses set forth in Section 2.02(b) of this Agreement.
     (vi) such Letter of Credit is denominated in a currency other than Dollars;
     (vii) the initial Face Amount of such requested Letter of Credit (or
increased Face Amount in the case of any Issuance that is an amendment), when

61



--------------------------------------------------------------------------------



 



combined with the amount of (1) the undrawn Face Amount of all other Letters of
Credit Issued hereunder and (2) the amount of any drawings under any Letter of
Credit Issued hereunder which have not been reimbursed, violates the provisions
of Section 2.01 or 6.02 of this Agreement;
     (viii) at any time the outstanding aggregate available Face Amount of any
Letters of Credit shall exceed any sublimit applicable to such Letters of Credit
pursuant to the terms of Section 2.03 of this Agreement;
     (ix) the final text of any such Letter of Credit is not in form and
substance satisfactory to such Letter of Credit Issuer including, without
limitation, any request to issue or amend a Letter of Credit with an escalation
clause which does not contain a limitation upon the maximum face amount;
     (x) any condition precedent to the Issuance of such Letter of Credit has
not been satisfied; or
     (xi) any Default or Event of Default exists hereunder.
     SECTION 4.02 Amendment and Renewal of Letters of Credit.
     (a) From time to time while a Letter of Credit is outstanding, prior to the
Expiration Date and subject to the limitations set forth in Section 4.01(c) of
this Agreement, the Borrower may request the Issuance of an amendment to a
Letter of Credit, by giving the applicable Letter of Credit Issuer a Letter of
Credit Request, and simultaneously giving the Administrative Agent and each
other Lender a copy thereof, on the Business Day of the requested Issuance of
such amendment to a Letter of Credit. Subject to the limitations set forth in
Section 4.01(c) of this Agreement, on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY basis and on the terms and conditions set forth therein, each
Letter of Credit Issuer will, upon receipt by such Letter of Credit Issuer of
such a Letter of Credit Request on the Business Day of the proposed date of
amendment, consider the Issuance of an amendment of any Letter of Credit Issued
by it. Any such Letter of Credit Request for an amendment received by a Letter
of Credit Issuer or the Administrative Agent later than 12:00 noon, New York
time, shall be deemed to have been received thereby at the opening of business
on the next Business Day; provided, however, that the Administrative Agent and
the applicable Letter of Credit Issuer may, in their sole and absolute
discretion, consider requests for amendments to Letters of Credit received after
12:00 p.m., New York City time, on the day of a proposed amendment, so long as
such amendment is not for the increase of the Face Amount of a Letter of Credit
or for the extension of the expiry of a Letter of Credit. Each such request for
an amendment of a Letter of Credit shall be made by facsimile or other
electronic means acceptable to the Administrative Agent, shall be irrevocable
and shall be effective upon receipt by such Letter of Credit Issuer or the
Administrative Agent. Each such request for amendment of a Letter of Credit
shall be made accompanied by an L/C Amendment Application and shall specify in
form and detail satisfactory to such Letter of Credit Issuer: (i) the Letter of
Credit to be amended; (ii) the proposed date of amendment of the Letter of
Credit (which shall be a Business Day); (iii) the nature of the

62



--------------------------------------------------------------------------------



 



proposed amendment; and (iv) such other matters as such Letter of Credit Issuer
may require. No Letter of Credit Issuer shall be under any obligation to amend
any Letter of Credit. No Letter of Credit Issuer shall Issue any amendment to a
Letter of Credit unless an authorized officer of the Administrative Agent shall
have consented to the Issuance in writing. Each Letter of Credit Issuer shall
promptly notify the Administrative Agent and each other Lender as to the
Issuance of an amendment to any Letter of Credit. No such Issuance will be made
for the increase of the Face Amount of a Letter of Credit or for the extension
of the expiry of a Letter of Credit if, prior to 5:00 p.m., New York time, on
the Business Day immediately preceding the proposed Business Day of Issuance,
the Administrative Agent has received a written Notice of Declining Lender
(unless a Conversion to Approving Lenders Funding Date has occurred with respect
to such Declining Lenders). If the Administrative Agent does receive a written
Notice of Declining Lender on a timely basis (and no Conversion to Approving
Lenders Funding Date has occurred with respect to such Declining Lender), the
Administrative Agent shall notify the Borrower and such Letter of Credit Issuer
by 6:00 p.m., New York time, time on the Business Day of the proposed date of
Issuance, and any such proposed amendment to a Letter of Credit will not be
Issued, unless one or more of the Lenders have elected to become Approving
Lenders thereby triggering the Conversion to Approving Lenders Funding Date. If
the Approving Lenders elect to Issue the amendment to a Letter of Credit for the
increase of the Face Amount of a Letter of Credit or for the extension of the
expiry of a Letter of Credit in the absence of a Conversion to Approving Lenders
Funding Date notwithstanding the Administrative Agent’s receipt of such Notice
of Declining Lender, such Letter of Credit Issuer shall (on a pro rata basis
among the Approving Lenders) Issue the amendment increasing the applicable
Letter of Credit by the full amount of such requested amendment or extending the
expiry of the applicable Letter of Credit; provided, however, that if such
Letter of Credit Issuer shall not be able to Issue the amendment increasing the
applicable Letter of Credit by the full amount of such requested amendment or
extending the expiry of the applicable Letter of Credit, such Letter of Credit
Issuer shall not issue such amendment and neither such Letter of Credit Issuer
nor any Lender shall be considered a Declining Lender (other than the Lender
having issued a Notice of Declining Lender) or Defaulting Lender as a result of
such Letter of Credit Issuer not having Issued such amendment.
     (b) Each Letter of Credit Issuer agrees that, while a Letter of Credit is
outstanding and prior to the Expiration Date, at the option of the Borrower and
upon the written request of the Borrower received by such Letter of Credit
Issuer and the Administrative Agent on the Business Day of the proposed date of
notification of renewal, no later than 12:00 p.m., New York time, unless a
Lender has provided the Administrative Agent with, and the Administrative Agent
has actually received, a Notice of Declining Lender by 5:00 p.m., New York time,
on the Business Day immediately preceding the proposed date of renewal (and no
Conversion to Approving Lenders Funding Date has occurred with respect to such
Declining Lender), such Letter of Credit Issuer shall be entitled to authorize
the renewal of any Letter of Credit Issued by it. Each such request for renewal
of a Letter of Credit made by the Borrower shall be made by facsimile or other
electronic means acceptable to the Administrative Agent, accompanied by an L/C
Amendment Application, and shall specify in form and detail satisfactory to such
Letter of Credit Issuer and the Lenders: (i) the Letter of Credit to be renewed;
(ii)

63



--------------------------------------------------------------------------------



 



the proposed date of renewal of the Letter of Credit (which shall be a Business
Day); (iii) the revised expiration date of the Letter of Credit; and (iv) such
other matters as such Letter of Credit Issuer may require. Neither such Letter
of Credit Issuer nor the Lenders participating therein shall be under any
obligation so to renew any Letter of Credit.
     (c) If any outstanding Letter of Credit Issued by a Letter of Credit Issuer
shall provide that it shall be automatically renewed unless the beneficiary
thereof receives notice from such Letter of Credit Issuer that such Letter of
Credit shall not be renewed, and if at the time of renewal such Letter of Credit
Issuer would be entitled to authorize the automatic renewal of such Letter of
Credit in accordance with this Section 4.02(c), then unless, prior to 5:00 p.m.,
New York time, on the Business Day immediately preceding the last date for such
Letter of Credit Issuer to provide notice to the beneficiary of non-renewal, the
Administrative Agent has received either (i) written notice from the Borrower,
copied to the relevant Letter of Credit Issuer, directing that such Letter of
Credit not be renewed, or (ii) a written Notice of Declining Lender (unless a
Conversion to Approving Lenders Funding Date has occurred with respect to such
Declining Lenders), such Letter of Credit Issuer shall be permitted to allow
such Letter of Credit to renew, and the Borrower and each Lender hereby
authorize such renewal, and, accordingly, such Letter of Credit Issuer shall be
deemed to have received an L/C Amendment Application requesting such renewal.
     (d) Each Letter of Credit Issuer may, with the prior written consent of the
Administrative Agent, deliver any notices of non-renewal or other communications
to any Letter of Credit beneficiary or transferee or take any other action as
necessary or appropriate, at any time and from time to time, in order to cause
the expiration date of such Letter of Credit to be a date not later than the
Expiration Date (provided, however, that no Letter of Credit Issuer may take any
action that would result in the expiration date of such Letter of Credit in the
case of Letters of Credit with expiry dates after the Expiration Date being
earlier than the current expiration date thereof, so long as such Letter of
Credit is otherwise in compliance with the last sentence of Section 4.01(a) of
this Agreement).
     (e) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit), except that neither any
Letter of Credit Issuer nor the Lenders participating therein shall be under any
obligation to renew or amend any Letter of Credit.
     SECTION 4.03 Drawings and Reimbursements.
     (a) Not later than 1:00 p.m., New York time, on the day of any drawing
under any Letter of Credit (or in the event that such drawing shall occur after
10:00 a.m. on such day, or the Borrower shall not have received notice of such
drawing prior to 10:00 a.m. on such day, the immediately succeeding Business
Day), the Borrower will pay to the applicable Letter of Credit Issuer an amount
equal to the amount so drawn. Any amount of such a drawing that is not
reimbursed when due will be automatically and without further action be
converted to a Loan in the amount of such drawing, which Loan shall be due and
payable on demand (together with interest) and shall bear interest at the

64



--------------------------------------------------------------------------------



 



Eurodollar Rate for an Interest Period of one month unless a timely Borrowing
Request shall have been received by the Administrative Agent requesting a
different rate and/or Interest Period.
     (b) In the event that a drawing under any Letter of Credit is not
reimbursed by the Borrower by the time specified in Section 4.03(a) of this
Agreement, the applicable Letter of Credit Issuer will promptly so notify the
Administrative Agent, which will promptly so notify each other Lender. Each such
Lender will then, on the Business Day of such notification, make available to
the Administrative Agent for the account of such Letter of Credit Issuer, at the
Administrative Agent’s Principal Office, in immediately available funds, an
amount equal to the amount of such Lender’s participation in such drawing, to
reimburse such Letter of Credit Issuer for the applicable portion of such
drawing. The amount of such reimbursement to such Letter of Credit Issuer shall
also be deemed to be each such Lender’s share of the related Loan occurring as a
result of such non-payment by the Borrower. In the event that any Lender fails
to make available to the Administrative Agent for the account of such Letter of
Credit Issuer the amount required pursuant to the provisions of this
Section 4.03(b) of this Agreement, the applicable Letter of Credit Issuer will
be entitled to recover such amount on demand from such Lender, together with
interest thereon at the Federal Funds Rate.
     (c) In the event that a Loan shall be required to be made as a result of
failure to make reimbursement with respect to any Letter of Credit, all
conditions precedent to a Borrowing hereunder shall be required to be satisfied,
including, the provisions of Section 3.05 of this Agreement.
     SECTION 4.04 Role of the Letter of Credit Issuers.
     (a) Each Letter of Credit Issuer shall directly fund all draws against
Letters of Credit it has Issued. Each Letter of Credit Issuer and the Borrower
agree that, in paying any drawing under a Letter of Credit, such Letter of
Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft and certificates expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.
     (b) No Letter of Credit Issuer-Related Person, no Lender nor any of the
respective correspondents, participants or assignees of any Letter of Credit
Issuer shall be liable for: (i) any action taken or omitted in connection
herewith at the request or with the approval of such Letter of Credit Issuer;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any L/C-Related Document.
     (c) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. No Letter of
Credit Issuer-Related Person, no Lender

65



--------------------------------------------------------------------------------



 



nor any of the respective correspondents, participants or assignees of such
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 4.05 of this Agreement; provided, however, anything in such
clauses to the contrary notwithstanding, that the Borrower may have a claim
against any Letter of Credit Issuer, and such Letter of Credit Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Letter of Credit Issuer’s willful
misconduct or gross negligence or such Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing: (i) any Letter of Credit Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) no Letter of Credit Issuer shall be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which appears on its face to be in order
but may prove to be invalid or ineffective for any reason.
     SECTION 4.05 Obligations Absolute. The Obligations of the Borrower under
this Agreement and any L/C-Related Document to reimburse each Letter of Credit
Issuer for a drawing under a Letter of Credit Issued by it shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and each such other L/C-Related Document under all
circumstances, including the following:
     (a) any lack of validity or enforceability of this Agreement or any
L/C-Related Document;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any Letter
of Credit or any other amendment or waiver of or any consent to departure from
all or any of the L/C-Related Documents;
     (c) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting, the applicable Letter of Credit Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by the L/C-Related Documents or any unrelated transaction;
     (d) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit;
     (e) any payment by any Letter of Credit Issuer under any Letter of Credit
against presentation of a draft or certificate that does not strictly comply
(but does

66



--------------------------------------------------------------------------------



 



materially comply) with the terms of any Letter of Credit; or any payment made
by any Letter of Credit Issuer under any Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of any Letter of Credit,
including any arising in connection with any Insolvency Proceeding;
     (f) any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from any guarantee of
the obligations of the Borrower hereunder, for all or any of the Obligations of
the Borrower in respect of any Letter of Credit; or
     (g) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a guarantor.
     Notwithstanding the foregoing, the Borrower shall not be liable for any
losses, costs or damages to any Person resulting from any Letter of Credit
Issuer’s gross negligence or willful misconduct with respect to the performance
of its obligations hereunder.
     SECTION 4.06 Cash Collateral Pledge.
     Upon the request of the Administrative Agent, each Letter of Credit Issuer,
or any Lender having purchased a participation in any Letter of Credit pursuant
to the terms of Section 4.01(b) of this Agreement, (i) if at any time there is
insufficient Collateral in the Collateral Pool, after taking into account all
other Extensions of Credit, to cover the available Face Amount of all Letters of
Credit Issued and outstanding after the mandatory prepayment of all Loans then
outstanding pursuant to Section 3.05 of this Agreement which shall occur in the
event there is sufficient Collateral to do so on the Business Day the Borrower
learns of such Collateral shortfall, (ii) no less than fifteen (15) Business
Days prior to the Expiration Date, if, it is anticipated by the Administrative
Agent or the Required Lenders on such date that as of the Expiration Date, any
Letters of Credit may for any reason remain outstanding and partially or wholly
undrawn, on the Expiration Date, it being understood that any such Letters of
Credit outstanding after said Expiration Date shall also remain secured by all
other Collateral pledged under any Security Agreements, (iii) in the case and
continuation of an Event of Default hereunder, or (iv) if at any time the
outstanding aggregate available Face Amount of any Letters of Credit shall
exceed any sublimit applicable to such Letters of Credit pursuant to the terms
of Section 2.03 of this Agreement, then in each case the Borrower shall deposit
into a deposit account of the Borrower held at the Collateral Agent in which the
Collateral Agent has been granted a first priority (subject to Permitted Liens)
perfected security interest, cash collateral in an amount reasonably requested
by the Administrative Agent sufficient to, (A) in the case of the events
described in clause (i) above, cover the excess of the aggregate Face Amount of
all Letters of Credit Issued over, the Collateral Pool, (B) in the case of the
events described in clause (ii) above, cover one hundred and five percent (105%)
of the sum of (I) the aggregate undrawn Face Amount of all Letters of Credit
with an expiry date after the Expiration Date and all unpaid fees related
thereto, and (II) the aggregate amount of any drawings under outstanding Letters
of Credit which have not yet been reimbursed by the Borrower to the applicable
Letter of Credit Issuer as of the Expiration Date, (C) in the case and during
the continuation of the events described in clause (iii) above, cover one
hundred and five percent (105%) of the sum of (I) the

67



--------------------------------------------------------------------------------



 



aggregate undrawn Face Amount of all Letters of Credit and all unpaid fees
related thereto and (II) the aggregate amount of any drawings under outstanding
Letters of Credit which have not yet been reimbursed by the Borrower to such
Letter of Credit Issuer, and (D) in the case of the events described in clause
(iv) above, cover one hundred and five percent (105%) of the excess of the
available Face Amount of each such Letter of Credit over the lowest applicable
sublimit that is exceeded. Cash Collateral will be returned to the Borrower in
each case when, either (x) in the reasonable opinion of the Administrative Agent
circumstances giving rise to such Cash Collateral as provided in this
Section 4.06 of this Agreement no longer are continuing, or (y) the obligations
of the Borrower to the Administrative Agent and the Lenders covered thereby have
been indefeasibly repaid or otherwise reduced by the Borrower by the amount of
such repayment or reduction. Notwithstanding anything to the contrary, unless
the Expiration Date has been extended on or before the date that such Expiration
Date is to occur or the Borrower has previously provided Cash Collateral in
accordance with the terms of this Section 4.06, the Borrower shall deposit into
a deposit account of the Borrower held at the Collateral Agent in which the
Collateral Agent has been granted a first priority (subject to Permitted Liens)
perfected security interest, cash collateral in an amount sufficient to cover
one hundred and five percent (105%) of the sum of (I) the aggregate undrawn Face
Amount of all Letters of Credit and all unpaid fees related thereto and (II) the
aggregate amount of any drawings under outstanding Letters of Credit which have
not yet been reimbursed by the Borrower to the applicable Letter of Credit
Issuer as of such Expiration Date.
     SECTION 4.07 Letter of Credit Fees.
     (a) The Borrower shall be obligated to pay to each Letter of Credit Issuer
for its own account a fronting fee in an amount agreed upon pursuant to a
separate Fee Letter.
     (b) The Borrower shall be obligated to pay to the Administrative Agent, for
the account of each Letter of Credit Issuer and for the pro rata benefit of each
of the Lenders purchasing a participation interest therein pursuant to
Section 4.01(b) of this Agreement, a letter of credit fee (the “L/C Commission”)
in an amount equal to (i) 1.75% per annum of the available Face Amount
(including any increases thereof) of the Letters of Credit that are Trade
Letters of Credit (other than Trade Letters of Credit consisting of Long Term
Letters of Credit), and (ii) 2.75% per annum of the available Face Amount
(including any increases thereof) of the Letters of Credit that are Long Term
Letters of Credit or Performance Letters of Credit, each payable quarterly in
arrears on the last day of each fiscal quarter after the initial Issuance date
of such Letter of Credit (if such day is a Business Day, and if not on the next
succeeding Business Day), subject in each case to a minimum issuance fee of $600
with respect to each Letter of Credit. In the event that any Letter of Credit is
scheduled to expire after the Expiration Date hereof, all Letter of Credit Fees
due with respect to such Letter of Credit shall be payable in full on or prior
to the Expiration Date.
     (c) The Borrower shall be obligated to pay to each Letter of Credit Issuer
from time to time on demand for its own account only the issuance, negotiation,
amendment and other processing fees, and other reasonable costs and charges, of
each Letter of Credit Issuer relating to the Issuance of the Letters of Credit
at such Letter of

68



--------------------------------------------------------------------------------



 



Credit Issuer’s customary rates as determined by reference to a written fee
schedule which will be provided to the Borrower from time to time upon request
including a fee of $100 per amendment for amending the text of any Letter of
Credit which shall be retained by each Letter of Credit Issuer for its own
account and, for any extension or increase in the Face Amount of any Letter of
Credit as permitted pursuant to Section 4.02 of this Agreement, an L/C
Commission on the amount of the increase or extension, which shall be shared by
the participants in such Letter of Credit on a pro rata basis based upon the
percentage of its participation in such Letter of Credit, calculated as set
forth above in Section 4.07(b) of this Agreement.
     (d) At any time during which an Event of Default shall have occurred and is
continuing hereunder, all fees which may be due and payable pursuant to this
Section 4.07 shall be increased by 2.00%.
     SECTION 4.08 Uniform Customs and Practice and International Standby
Practices.
     Unless otherwise expressly provided in a Letter of Credit, each Letter of
Credit shall be subject to the Uniform Customs and Practice for Documentary
Credits as published by the International Chamber of Commerce (“UCP”), and/or
the International Standby Practices (ISP) 98, also as published by the
International Chamber of Commerce, each as most recently amended, modified or
supplemented at the time of issuance of any Letter of Credit (unless otherwise
expressly provided in the Letters of Credit), and, to the extent not
inconsistent therewith, the laws of the State of New York.
     SECTION 4.09 Payments to Suppliers.
     All payments made by the Borrower to its suppliers in respect of
outstanding Letters of Credit or letters of credit issued under Facility B shall
be made through a Letter of Credit Issuer to facilitate reduction and
cancellation of the same; provided, however, that a payment may be made by the
letter of credit issuer under Facility B or the Borrower’s primary cash
management bank in respect of a letter of credit issued under Facility B only to
the extent that the reduction clause thereof allows for a reduction if payment
is made outside such letter of credit by either such Person.
ARTICLE V
YIELD PROTECTION, TAXES, ETC.
     SECTION 5.01 Additional Costs.
     (a) If, after the date hereof, any change in any Capital Adequacy
Regulation or Regulatory Change or in the interpretation thereof by any
Governmental Authority charged with the administration thereof either
(a) imposes, modifies or deems applicable any reserve, special-deposit or
similar requirement against loans, letters of credit, guaranties, or other
extensions of credit made or issued by or participated in, or assets held by, or
deposits in or for the account of, any Letter of Credit Issuer or any Lender or
(b) imposes on any Letter of Credit Issuer or any Lender any other condition
regarding this Agreement, such Letter of Credit Issuer, such Lender or any
Letter of Credit, and the

69



--------------------------------------------------------------------------------



 



result of any event referred to in the preceding clause (a) or (b) is to
increase the cost to any Letter of Credit Issuer or any Lender of making or
maintaining any Loan or issuing or maintaining any Letter of Credit or
purchasing or maintaining any participation therein, then, upon demand by such
Letter of Credit Issuer or such Lender through the Administrative Agent, the
Borrower will pay to the Administrative Agent for the account of such Letter of
Credit Issuer or such Lender, from time to time as specified by such Letter of
Credit Issuer or such Lender through the Administrative Agent, additional
amounts sufficient to compensate such Letter of Credit Issuer or such Lender for
such increased cost and such Letter of Credit Issuer or Lender as of such date
may, at the Borrower’s option, upon written notice to the Administrative Agent
and such Letter of Credit Issuer or Lender, be treated as a Declining Lender
pursuant to Section 3.11 of this Agreement. A certificate as to the amount of
such increased cost (including reasonable detail concerning the basis therefor),
submitted to the Borrower (with a copy to the Administrative Agent) by such
Letter of Credit Issuer or such Lender, shall be conclusive and binding for all
purposes, absent manifest error. In addition, the Borrower shall pay directly to
each Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any increase in costs
that are attributable to its making or maintaining of any Alternative Base Rate
Loans or Eurodollar Rate Loans or its obligation to make any Alternative Base
Rate Loans or Eurodollar Rate Loans hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such Loans or such
obligation (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
     (i) shall subject any Lender (or its Applicable Lending Office for any of
such Loans) to any tax, duty or other charge in respect of such Loans or its
Notes or changes the basis of taxation of any amounts payable to such Lender
under this Agreement or its Note in respect of any of such Loans (excluding
changes in the rate of tax on the overall net income of such Lender or of such
Applicable Lending Office by the jurisdiction in which such Lender has its
principal office or such Applicable Lending Office); or
     (ii) imposes or modifies any reserve, special deposit or similar
requirements (including any Reserve Requirement utilized in the determination of
the Alternative Base Rate for such Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender
(including any of such Loans or any deposits referred to in the definition of
“Alternative Base Rate” in Section 1.01 of this Agreement), or any uncommitted
obligation of such Lender (including the uncommitted obligations of such Lender
hereunder); or
     (iii) imposes any other condition (other than addressed in Section 5.07 of
this Agreement) affecting this Agreement or its Note (or any of such extensions
of credit or liabilities).
If any Lender requests compensation from the Borrower under this Section 5.01(a)
of this Agreement, the Borrower may, by notice to such Lender (with a copy to
the

70



--------------------------------------------------------------------------------



 



Administrative Agent), suspend the obligation of such Lender thereafter to make
or Continue Alternative Base Rate or Eurodollar Rate Loans or to Convert
Eurodollar Rate Loans into Alternative Base Rate Loans or vice versa, until the
Regulatory Change giving rise to such request ceases to be in effect (in which
case the provisions of Section 5.04 of this Agreement shall be applicable),
provided, however, that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
     (b) Without limiting the effect of the provisions of Section 5.01(a) of
this Agreement, in the event that, by reason of any Regulatory Change, any
Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on Alternative Base Rate Loans or Eurodollar Rate Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes Alternative Base Rate Loans or
Eurodollar Rate Loans, as the case may be, or (ii) becomes subject to
restrictions on the amount of such a category of liabilities or assets that it
may hold, then, if such Lender so elects by notice to the Borrower (with a copy
to the Administrative Agent), the obligation of such Lender to make or Continue,
or to Convert Eurodollar Rate Loans into, Alternative Base Rate Loans hereunder
(or vice versa) shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 5.04 of this Agreement shall be
applicable) and such Lender as of such date may, at the Borrower’s option, upon
written notice to the Administrative Agent and such Lender, be treated as a
Declining Lender pursuant to Section 3.11 of this Agreement.
     (c) Without limiting the effect of the foregoing provisions of this
Section 5.01 (but without duplication), the Borrower shall pay directly to each
Lender from time to time on request such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender (or, without duplication,
the bank holding company or other holding company of which such Lender is a
subsidiary) for any costs (which increases in cost, or reductions in amount
receivable, shall be the result of such Lender’s or holding company’s reasonable
allocation of the aggregate of such increases or reductions resulting from such
event) that are attributable to the maintenance by such Lender (or any
Applicable Lending Office or such bank holding company or other holding
company), pursuant to any law or regulation or any interpretation, directive or
request (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) of any court or governmental or monetary
authority implemented after the date hereof (i) following any Regulatory Change
or (ii) instituting any risk-based capital guideline or other requirement
(whether or not having the force of law and whether or not the failure to comply
therewith would be unlawful) heretofore or hereafter issued by any government or
governmental or supervisory authority implementing at the national level the
Basle Accord (including the Final Risk-Based Capital Guidelines of the Board of
Governors of the Federal Reserve System (12 C.F.R. Part 208, Appendix A; 12
C.F.R. Part 225, Appendix A) and the Final Risk-Based Capital Guidelines of the
Office of the Comptroller of the Currency (12 C.F.R. Part 3, Appendix A)), of
capital in respect of its Loans (such compensation to include an amount equal to
any reduction of the rate of return on assets or equity of such Lender (or any
Applicable Lending Office or such bank holding company or other holding company)
to a level below that which such Lender (or

71



--------------------------------------------------------------------------------



 



any Applicable Lending Office or such bank holding company or other holding
company) could have achieved but for such law, regulation, interpretation,
directive or request). For purposes of this Section 5.01(c) and Section 5.06 of
this Agreement, “Basle Accord” shall mean the proposals for risk-based capital
framework described by the Basle Committee on Banking Regulations and
Supervisory Practices in its paper entitled “International Convergence of
Capital Measurement and Capital Standards” dated July 1988, as amended, modified
and supplemented and in effect from time to time or any replacement thereof.
     (d) Each Lender shall notify the Borrower of any event occurring after the
date hereof entitling such Lender to compensation under paragraph (a) or (c) of
this Section 5.01 as promptly as practicable; provided, however, that each
Lender will designate a different Applicable Lending Office for the Loans of
such Lender affected by such event if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the opinion of such
Lender, be disadvantageous to such Lender, and (iii) each affected Lender shall
use best efforts to take other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
paragraph (a) or (c) of this Section 5.01 would be materially reduced. Each
Lender will furnish to the Borrower a certificate setting forth the basis and
amount of each request by such Lender for compensation under paragraph (a) or
(c) of this Section 5.01. Determinations and allocations by any Lender for
purposes of this Section 5.01 of the effect of any Regulatory Change pursuant to
paragraph (a) or (b) of this Section 5.01, or of the effect of capital
maintained pursuant to paragraph (c) of this Section 5.01, on its costs or rate
of return of maintaining Loans or its obligation to make Loans, or on amounts
receivable by it in respect of Loans, and of the amounts required to compensate
such Lender under this Section 5.01, shall be conclusive, provided that such
determinations and allocations are made on a reasonable basis and do not
evidence manifest error.
     (e) Notwithstanding any other provision of this Section 5.01, no Additional
Costs shall be payable to any Lender to the extent that such Additional Costs
result from the gross negligence or willful misconduct of such Lender.
     SECTION 5.02 Inability to Determine Interest Rate.
     (a) If prior to the first day of any Interest Period:
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the relevant Eurodollar Rate for such Interest
Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the relevant Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost

72



--------------------------------------------------------------------------------



 



to such Lenders of making or maintaining their affected Revolving Loans during
such Interest Period;
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower, and the Lenders as soon as practicable thereafter.
     (b) If such notice is given with respect to the Eurodollar Rate applicable
to Revolving Loans, (i) any such Eurodollar Rate Loan requested to be made on
the first day of such Interest Period shall instead bear interest at a rate
equal to the greater of (1) the Alternative Base Rate or (2) a rate per annum
(rounded upward, if necessary, to the next 1/16th of 1%) equal to the rate of
interest for the applicable Interest Period quoted on or about the commencement
of such Interest Period by the Administrative Agent as its cost of funds for the
Extension of Credit for such Interest Period, as determined solely by the
Administrative Agent in its reasonable discretion, which determination may
include, without limitation, such factors as the Administrative Agent shall deem
appropriate from time to time, including, without limitation, market,
regulatory, and liquidity conditions, (ii)any Alternative Base Rate Loan that
was to have been Converted on the first day of such Interest Period to an
Eurodollar Rate Loan shall continue as an Alternative Base Rate Loan, and
(iii) any outstanding Eurodollar Rate Loan shall be converted as set forth in
subclause (2) of clause (i) of this Section 5.02(b) on the first day of such
Interest Period. Until such notice has been revoked by the Administrative Agent,
no further Eurodollar Rate Loans shall be made or Continued as such, nor shall
the Borrower have the right to Convert Alternative Base Rate Loans to Eurodollar
Rate Loans.
     (c) The Administrative Agent shall promptly revoke (i) any such notice
pursuant to clause (a) of this Section 5.02 if the Administrative Agent
determines that the relevant circumstances have ceased to exist and (ii) any
such notice pursuant to clause (a)(ii) of this Section 5.02 upon receipt of
notice from the Required Lenders that the relevant circumstances described in
such clause (a)(ii) of this Section 5.02 have ceased to exist.
     SECTION 5.03 Illegality.
     Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain Eurodollar Rate Loans hereunder (and, in the
opinion of such Lender, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Lender), then such Lender shall promptly notify the Borrower thereof (with a
copy to the Administrative Agent) and such Lender’s obligation to consider
making or Continuing, or to Converting Loans of any other Type into, Eurodollar
Rate Loans, as the case may be, shall be suspended until such time as such
Lender may again make and maintain Eurodollar Rate Loans, as the case may be (in
which case the provisions of Section 5.04 of this Agreement shall be applicable)
and such Lender as of such date may, at the Borrower’s option, upon written
notice to the Administrative Agent and such Lender, be treated as a Declining
Lender pursuant to Section 3.11 of this Agreement.
     SECTION 5.04 Treatment of Affected Loans.

73



--------------------------------------------------------------------------------



 



     If the obligation of any Lender to make Eurodollar Rate Loans or to
Continue, or to Convert Alternative Base Rate Loans into, Eurodollar Rate Loans
shall be suspended pursuant to Section 5.01 or 5.03 hereof, such Lender’s
Eurodollar Rate Loans, as the case may be, shall be automatically Converted into
Alternative Base Rate Loans on the last day(s) of the then current Interest
Period(s) for Eurodollar Rate Loans, as the case may be (or, in the case of a
Conversion required by Section 5.01(b) or 5.03 of this Agreement, on such
earlier date as such Lender may specify to the Borrower with a copy to the
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.01 or 5.03 of this Agreement
that gave rise to such Conversion no longer exist:
     (a) to the extent that such Lender’s Eurodollar Rate Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans, as applicable, shall be applied
instead to its Alternative Base Rate Loans; and
     (b) all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Rate Loans, as the case may be, shall be made or Continued instead as
Alternative Base Rate Loans, and all Alternative Base Rate Loans of such Lender
that would otherwise be Converted into Eurodollar Rate Loans, as the case may
be, shall remain as Alternative Base Rate Loans.
          If such Lender gives notice to the Borrower with a copy to the
Administrative Agent that the circumstances specified in Section 5.01 or 5.03 of
this Agreement that gave rise to the Conversion of such Lender’s Eurodollar Rate
Loans, as the case may be, pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurodollar Rate Loans made by other Lenders are outstanding, such
Lender’s Alternative Base Rate Loans shall be automatically Converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Rate Loans, as the case may be, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding Eurodollar
Rate Loans, as the case may be, are held pro rata (as to principal amounts,
Types and Interest Periods) in accordance with their respective uncommitted
obligations hereunder.
     SECTION 5.05 Compensation.
     The Borrower shall pay to the Administrative Agent for account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
     (a) any payment, mandatory or optional prepayment or Conversion of an
Eurodollar Loan made by such Lender for any reason (including the acceleration
of the Loans pursuant to Article X of this Agreement) on a date other than the
last day of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including the failure of
any of the conditions precedent specified in Section 6.01 of this Agreement to
be satisfied) to (i)

74



--------------------------------------------------------------------------------



 



borrow, convert into or continue an Eurodollar Loan from such Lender on the date
for such borrowing specified in the relevant Borrowing Request given pursuant to
Section 3.03 hereof, or (ii) prepay an Eurodollar Rate Loan from such Lender on
the date for such prepayment specified in the relevant notice of prepayment
given pursuant to Section 3.04 of this Agreement.
     Each Lender will furnish to the Borrower a certificate setting forth the
basis and amount of each request by such Lender for compensation under this
Section 5.05.
     SECTION 5.06 Compensation of Lenders.
     If any Lender requests compensation under Section 5.01, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.07, or if any
Lender becomes a Defaulting Lender, then the Borrower may to the extent not
prohibited by applicable law, at its sole expense, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 12.08), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, however, that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in any payment made by any Letter of
Credit Issuer in respect of any Letter of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.07, such assignment will
result in the elimination of such additional compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
     SECTION 5.07 Taxes.
     (a) Any and all payments by the Borrower to any Lender, the Administrative
Agent or any Letter of Credit Issuer under this Agreement and any other Loan
Document shall (except to the extent required by law) be made free and clear of,
and without deduction or withholding for any Indemnified Taxes or Other Taxes.
In addition, the Borrower shall pay all Other Taxes.
     (b) The Borrower agrees to indemnify and hold harmless each Lender, the
Administrative Agent and each Letter of Credit Issuer for the full amount of
Indemnified Taxes or Other Taxes (including any Indemnified Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section) paid by such
Lender, Administrative Agent or such Letter of Credit Issuer in connection with
the transactions contemplated by this Agreement and the other Loan Documents and
any liability (including penalties, interest, additions to tax and expenses)
arising therefrom or with respect thereto, whether

75



--------------------------------------------------------------------------------



 



or not such Indemnified Taxes or Other Taxes were correctly or legally asserted.
Payment under this indemnification shall be made within 30 days after the date
the Administrative Agent makes written demand therefore or the Expiration Date,
which ever is earlier.
     (c) If the Borrower shall be required by law to deduct or withhold any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to the Administrative Agent, any Lender or any Letter of Credit Issuer then:
     (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Administrative
Agent, Lender or Letter of Credit Issuer receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;
     (ii) the Borrower shall make such deductions and withholdings; and
     (iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law.
     (d) Within 30 days after the date of any payment by the Borrower of
Indemnified Taxes or Other Taxes, the Borrower shall furnish the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof,
or other evidence of payment satisfactory to the Administrative Agent.
     (e) If the Borrower is required to pay additional amounts to the
Administrative Agent, any Lender or any Letter of Credit Issuer pursuant to
paragraph (c) of this Section, then the Administrative Agent, such Lender or
such Letter of Credit Issuer shall use reasonable efforts (consistent with legal
and regulatory restrictions) to (i) change the jurisdiction of its lending
office or Letter of Credit issuing office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
judgment of the Administrative Agent, such Lender or such Letter of Credit
Issuer is not otherwise disadvantageous to the Administrative Agent, such Lender
or such Letter of Credit Issuer, and (ii) use its best efforts to take such
other measures as the Administrative Agent, such Lender or such Letter of Credit
Issuer may deem reasonable, if as a result thereof the circumstances which would
cause the additional amounts which would otherwise be required to be paid to the
Administrative Agent, such Lender or such Letter of Credit Issuer pursuant to
paragraph (c) of this Section would be materially reduced.
     (f) Each of the Administrative Agent and any Lender that is not
incorporated or otherwise formed under the laws of the United States or a state
thereof (a “Non-U.S. Person”) agrees that it shall on the date it becomes a
Lender or Administrative Agent hereunder, deliver to the Borrower and the
Administrative Agent (x) for the purpose of establishing foreign status and
claiming that payments made to it hereunder are effectively connected with the
conduct of a trade or business in the United States, one duly completed and
executed copy of United States Internal Revenue Service Form W-

76



--------------------------------------------------------------------------------



 



8ECI (or replacement or successor form thereto), (y) for the purpose of
establishing foreign status and exemption from, or a reduced rate of,
withholding as a resident of a foreign country with which the United States has
an income tax treaty, one duly completed and executed copy of United States
Internal Revenue Service Form W-8BEN (or replacement or successor form thereto),
or (z) for the purpose of establishing the portfolio interest exemption from
United States Federal withholding tax pursuant to Sections 871(h) or 881(c) of
the Code, both (i) one duly completed and executed copy of a United States
Internal Revenue Service Form W-8BEN (or replacement or successor form thereto),
and (ii) a certificate representing that such Non-U.S. Person is not a “bank”
for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower, and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code), in each case such documentation certifying
that such Lender or the Administrative Agent is entitled to receive payments
hereunder payable to it without deduction or withholding of any United States
Federal income taxes, or subject to a reduced rate thereof; provided, however,
that any Administrative Agent or Lender that is not the beneficial owner of a
payment, as defined in Treasury Regulation § 1.1441-1(c)(6), and therefore is
unable to provide a Form W-8BEN or W-8ECI, may provide the Administrative Agent
and the Borrower with (x) one duly completed and executed copy of United States
Internal Revenue Service Form W-8IMY (in lieu of the Form W-8BEN or W-8ECI), and
(y) all additional forms or certifications, as provided in Treasury Regulation §
1.1441-1(e)(3), required to be attached to such Form W-8IMY, necessary to
establish that the Administrative Agent or the Lender, in its capacity as an
intermediary, is entitled to receive payments hereunder without deduction or
withholding of any United States Federal income taxes, or subject to a reduced
rate thereof. A Non-U.S. Person shall be required to furnish any such form or
certificate only if it is entitled to claim an exemption from, or a reduced rate
of, withholding.
     (g) If any Lender which is a Non-U.S. Person sells an assignment or
participating interest pursuant to Section 12.08 of this Agreement or otherwise
ceases to own the beneficial interest in a all or a portion of its L/C
Obligations or Loans (as such term is defined in Treasury Regulation section
1.1441-1(c)(6)), such Lender shall, at the time of the sale of the beneficial
interest, provide the Borrower and the Administrative Agent with revised forms,
reflecting the portion of its L/C Obligations and Loans which have been sold on
one duly completed and executed copy of United States Internal Revenue Service
Form W-8IMY (or replacement or successor from thereto) and required attachments
thereto, and that portion of its L/C Obligations and Loans retained on one duly
completed and executed copy of United States Internal Revenue Service Form
W-8BEN or W-8ECI (or replacement or successor form thereto).
     (h) Each of the Administrative Agent or any Lender that delivers to the
Borrower and the Administrative Agent any such form or certification as required
under this Section 5.07 further undertakes to deliver to the Borrower and the
Administrative Agent further copies of any such form or certification as
required under this Section 5.07 or other manner of certification reasonably
satisfactory to the Borrower on or before the date that any such form or
certification as required under this Section 5.07 expires or becomes obsolete or
the occurrence of any event requiring a change in the most recent

77



--------------------------------------------------------------------------------



 



forms or certifications previously delivered by it to the Borrower or the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower or the Administrative Agent, certifying that the
Administrative Agent or such Lender, as the case may be, is entitled to receive
payments hereunder without deduction or withholding of any United States Federal
income taxes, or subject to a reduced rate thereof except as otherwise provided
in the next sentence. If at any time there has occurred, on or prior to the date
on which any delivery of any such form or certification as required under this
Section 5.07 would otherwise be required, any change in law, rule, regulation,
treaty, convention or directive, or any change in the interpretation or
application of any thereof (“Change of Law”), that renders all such forms or
certifications inapplicable or which would prevent the Administrative Agent or
such Lender, as the case may be, from duly completing and delivering any such
form or certification as required under this Section 5.07 with respect to it,
the Administrative Agent or such Lender, as the case may be, shall advise the
Borrower and the Administrative Agent that under applicable law it shall be
subject to withholding of United States Federal income tax at the full statutory
rate, a reduced rate of withholding or without deduction or withholding.
     (i) Notwithstanding any provision of Section 5.07(f) of this Agreement to
the contrary, the Borrower shall not have any obligation to pay any Indemnified
Taxes or Other Taxes or to indemnify any Lender (or transferee thereof) or the
Administrative Agent for such Indemnified Taxes or Other Taxes pursuant to this
Section 5.07 to the extent that such Indemnified Taxes or Other Taxes result
from (x) the failure of any Lender or the Administrative Agent to comply with
its obligations pursuant to this Section 5.07 or (y) any representation made on
any such form or certification as required under this Section 5.07 (or successor
applicable form or certification as required under this Section 5.07) or
attachment thereto by such Lender or the Administrative Agent incurring such
Indemnified Taxes or Other Taxes proving to have been incorrect, false or
misleading in any material respect when so made or deemed to be made. Nothing
contained herein shall require the Administrative Agent or any Lender to make
its tax returns (or any other information relating to its taxes which it deems
confidential) available to the Borrower or any other person.
     SECTION 5.08 Certificate of Administrative Agent.
     Upon claiming reimbursement or compensation under this Article V the
Administrative Agent, any Lender or any Letter of Credit Issuer shall deliver to
the Borrower a certificate setting forth in reasonable detail the amount payable
to the Administrative Agent, such Lender or such Letter of Credit Issuer
hereunder and such certificate shall be conclusive and binding on the Borrower
in the absence of manifest error.
     SECTION 5.09 Sharing of Payments, Etc.
     If, other than as expressly provided elsewhere herein, any Lender or any
Letter of Credit Issuer shall obtain on account of the Loans made by it or
Letters of Credit Issued by it, as the case may be, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its Pro Rata Share (other than payments to the Daylight

78



--------------------------------------------------------------------------------



 



Overdraft Bank from proceeds of a Daylight Overdraft Loan) at such time (or
after the occurrence of a Sharing Event pursuant to the Swap Lender
Intercreditor Agreement, its Adjusted Pro Rata Share), such Lender or such
Letter of Credit Issuer shall immediately (a) notify the Administrative Agent of
such fact, and (b) purchase from the other Lenders such participations in the
Loans or other Credit Extensions made by them as shall be necessary to cause
such purchasing Lender or Letter of Credit Issuer to share the excess payment
pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender or Letter
of Credit Issuer, such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender or Letter of Credit Issuer the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender or Letter of Credit Issuer of any interest or other amount
paid or payable by the purchasing Lender or Letter of Credit Issuer in respect
of the total amount so recovered. The Borrower agrees that any Lender or any
Letter of Credit Issuer so purchasing a participation from another Lender may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.09 of this Agreement)
with respect to such participation as fully as if such Lender or such Letter of
Credit Issuer were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 5.09 of this Agreement and will in each case notify
the Lenders following any such purchases or repayments
     SECTION 5.10 Pro Rata Treatment.
     Except to the extent otherwise provided herein (a) each payment of letter
of credit fees (except for those which are for the sole account of any Letter of
Credit Issuer) shall be allocated to the Lenders, pro rata according to the
respective Lenders’ Aggregate Accommodations; (b) each payment or prepayment of
principal or interest in respect of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective Lenders’
Aggregate Accommodations;
     SECTION 5.11 Payments and Deductions; Defaulting Lenders.
     (a) The Borrower shall have the right, to the extent permitted by
applicable law, to setoff any Indebtedness owed to it by any Defaulting Lender
in respect of deposit liabilities of such Defaulting Lender against amounts owed
by the Borrower to such Defaulting Lender under this Agreement, provided that
the amount of such set-off shall not exceed the amount of the Lender’s Aggregate
Accommodations of such Defaulting Lender plus interest thereon. Further, if any
Lender shall fail to make any payment required to be made by it pursuant to
Section 3.03(a), Section 3.12(c), Section 3.13(e), Section 4.01(b),
Section 4.03(b), or Section 11.05 of this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.

79



--------------------------------------------------------------------------------



 



     (b) If a Defaulting Lender (or a Lender who would be a Defaulting Lender
but for the expiration of the relevant grace period) as a result of the exercise
of a set-off shall have received a payment in respect of its Lender’s Aggregate
Accommodations which results in its Lender’s Aggregate Accommodations being less
than its Pro Rata Share of the Aggregate Outstanding Extensions of Credit, then
payments (including principal, interest and fees) to such Defaulting Lender will
be suspended until such time as all amounts due and owing to the Lenders has
been equalized in accordance with each of the Lenders respective Pro Rata Share
of the Obligations. Further, if at any time prior to the acceleration or
maturity of the Loans, the Administrative Agent shall receive any payment in
respect of principal of a Loan or a reimbursement of any payment made by any
Letter of Credit Issuer in respect of any Letter of Credit while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its Pro Rata Share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its pro-rata portion of all Loans then outstanding. After acceleration
or maturity of the Loans, subject to the first sentence of this Section 5.11(b),
all principal will be paid ratably in accordance with the terms of this
Agreement.
     (c) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender :
     (i) the Maximum Considered Limit of such Defaulting Lender shall not be
included in determining whether the Required Lenders have given their consent or
approval hereunder or whether all Lenders have consented to any increases,
reaffirmations or decreases in the Collateral Pool or the Maximum Availability
Amount; provided, however, that no such agreement shall increase the Maximum
Considered Limit or Maximum Lender Pro Rata Share Limit of any Defaulting Lender
without the written consent of such Defaulting Lender.
     (ii) With respect to any L/C Obligation, Swing Line Loan, or Daylight
Overdraft Loan that exists at the time a Lender becomes a Defaulting Lender
then:
     (A) all or any part of such the Defaulting Lender’s Pro Rata Share of the
L/C Obligations and a pro rata portion of the L/C Obligation, Swing Line Loan,
participation in Swing Line Loan, Daylight Overdraft Loan or participation in
Daylight Overdraft Loan, shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Maximum Considered Limit) but only to the extent
(x) the sum of all of the Lender’s Aggregate Accommodations of the
Non-Defaulting Lenders’ plus such Defaulting Lender’s Pro Rata Share of the L/C
Obligations does not exceed the total of all Non-Defaulting Lenders’ Maximum
Considered Limits and (y) the conditions set forth in Section 6.02 of this
Agreement are satisfied at such time;

80



--------------------------------------------------------------------------------



 



     (B) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (1) provide Cash Collateral to
cover such Defaulting Lender’s L/C Obligations (after giving effect to any
partial reallocation pursuant to clause (i) above) as otherwise provided in this
Agreement for so long as such L/C Obligations are outstanding and
(2) immediately repay each Swing Line Loan and Daylight Overdraft Loan for so
long as such L/C Obligation, Swing Line Loan, participation in Swing Line Loan,
Daylight Overdraft Loan or participation in Daylight Overdraft Loan are
outstanding;
     (C) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the L/C Obligations pursuant to this Section 5.11
then the Borrower shall not be required to pay any fees for the pro rata benefit
such Defaulting Lender pursuant to Section 4.07(b) with respect to such
Defaulting Lender’s Pro Rata Share of the L/C Obligations during the period such
Defaulting Lender’s Pro Rata Share of the L/C Obligations is cash
collateralized;
     (D) if the L/C Obligation, Swing Line Loan, participation in Swing Line
Loan, Daylight Overdraft Loan or participation in Daylight Overdraft Loan of the
Non-Defaulting Lenders is reallocated pursuant to this Section 5.11(c), then the
fees payable to the Lenders pursuant to Section 3.10 of this Agreement and
Section 4.07 of this Agreement shall be adjusted in accordance with such
Non-Defaulting Lenders’ respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Maximum Considered Limit); and
     (E) if any Defaulting Lender’s Pro Rata Share of the L/C Obligations is
neither cash collateralized nor reallocated pursuant to Section 5.11(c)(ii),
then, without prejudice to any rights or remedies of any Letter of Credit Issuer
or any Lender hereunder, all Letter of Credit fees payable under Section 3.10
and Section 4.07 of this Agreement with respect to such Defaulting Lender’s Pro
Rata Share of the L/C Obligations shall be payable to such Letter of Credit
Issuer until such Pro Rata Share of the L/C Obligations is cash collateralized,
reallocated, or repaid in full.
     (d) So long as any Lender is a Defaulting Lender, no Letter of Credit
Issuer shall be required to Issue (including without limitation in the form of
an amendment or increase any Letter of Credit), unless it is satisfied that the
related exposure will be 100% covered by the Maximum Lender Pro Rata Share
Limits of the Non-Defaulting Lenders and/or cash collateral will be provided by
Defaulting Lender or the Borrower in accordance with Section 4.01(c), and
participating interests in any such newly Issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 4.01(b) (and Defaulting Lenders shall not participate therein).

81



--------------------------------------------------------------------------------



 



     (e) So long as any Lender is a Defaulting Lender, the Daylight Overdraft
Bank shall not be obligated to make any Daylight Overdraft Loan, unless it is
satisfied that the related exposure will be 100% covered by the Maximum Lender
Pro Rata Share Limits of the Non-Defaulting Lenders and/or cash collateral will
be provided by Defaulting Lender or the Borrower in accordance with
Section 3.12(h), and participating interests in any such newly made Daylight
Overdraft Loans shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 4.01(b) (and Defaulting Lenders shall not participate
therein).
     (f) So long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be obligated to make any Swing Line Loan, unless it is satisfied that
the related exposure will be 100% covered by the Maximum Lender Pro Rata Share
Limits of the Non-Defaulting Lenders and/or cash collateral will be provided by
Defaulting Lender or the Borrower in accordance with Section 3.12(h), and
participating interests in any such newly made Swing Line Loans shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 4.01(b) (and Defaulting Lenders shall not participate therein).
     (g) In the event that the Administrative Agent, the Borrower and the Letter
of Credit Issuers each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Pro Rata
Share of the L/C Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Maximum Credit Amount and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share as though it were not a
Defaulting Lender.
     SECTION 5.12 Survival.
     The agreements and Obligations of the Borrower in this Article V shall
survive the payment of all other Obligations.
ARTICLE VI
CONDITIONS PRECEDENT
     SECTION 6.01 Matters to be Satisfied Upon Execution of Agreement.
     The agreement of the Lenders, on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY basis, and on the terms and conditions set forth herein, to
consider making the initial Extension of Credit, is subject to the satisfaction,
immediately prior to or concurrently with the making or issuance of such Credit
Extension, of the following conditions precedent in form and substance
satisfactory to the Administrative Agent and Lenders:
     (a) Loan Documents. The Administrative Agent shall have received fully
executed counterparts of this Agreement, the Security Agreements, the
Intercreditor Agreements, and all other Loan Documents executed by the Borrower,
and each other

82



--------------------------------------------------------------------------------



 



document or certificate required to be executed in connection with this
Agreement, executed by each party thereto.
     (b) Resolutions; Incumbency. The Administrative Agent shall have received
each of the following:
     (i) Copies of the resolutions of the board of directors of Borrower,
authorizing the transactions contemplated hereby, certified as of the Closing
Date by the secretary or an assistant secretary (or equivalent officer) of each
such Person; and
     (ii) A certificate of the secretary or assistant secretary (or equivalent
officer) of the Borrower certifying the names and true signatures of the
officers of such Persons who are authorized to execute, deliver and perform, as
applicable, this Agreement and all other Loan Documents to be delivered by them
hereunder;
     (c) Organizational Documents; Good Standing: The Administrative Agent shall
have received each of the following documents:
     (i) the Organizational Documents of the Borrower as in effect on the
Closing Date, certified by the secretary or assistant secretary (or equivalent
officer) of the Borrower as of the Closing Date; and
     (ii) a good standing certificate (or equivalent document) for the Borrower
from the appropriate Governmental Authority of its jurisdiction of organization
and each state where each the Borrower is qualified to do business as a foreign
entity, certified as of, or reasonably close to, the Closing Date;
     (d) Legal Opinions. The Administrative Agent shall have received (i)
Opinions of special New York and Panama counsel to the Borrower including as to,
(A) the proper organization and existence of the Borrower and the execution and
delivery by and authority of the Borrower to enter into the Loan Documents,
(B) enforceability of the Loan Documents under the laws of the State of New York
and the Republic of Panama, (C) the perfection or establishment of priority of
security interest in the Borrower’s assets under applicable law (including
without limitation the laws of the United States and the Republic of Panama),
and (D) the waiver of immunities, the submission to jurisdiction to New York
State and Federal Courts of the United States and the appointment of an agent
for service of process contained in the Loan Documents are irrevocably binding
on the Borrower under the laws of the Republic of Panama, (iii) opinions of the
Administrative Agent’s Swiss and United Kingdom Counsel as to enforceability of
the Loan Documents under the laws of the Swiss Confederation and the United
Kingdom and the perfection or establishment of priority of security interest in
the Borrower’s assets under the laws of the Swiss Confederation and the United
Kingdom, and (iv) any other legal opinions reasonably requested by the
Administrative Agent or its counsel, each addressed to the Administrative Agent
and the Lenders and in form and substance acceptable to the Administrative
Agent, the Administrative Agent’s counsel, and the Lenders;

83



--------------------------------------------------------------------------------



 



     (e) Financing Statements; Perfection and Priority, UCC Searches. The
Administrative Agent shall have received (i) Uniform Commercial Code financing
statements in form for filing in the District of Columbia and the State of Texas
and in any other location reasonably required by the Administrative Agent and
its counsel, in form and substance acceptable to the Administrative Agent and
its counsel, and either executed by the Borrower or as to which the Borrower has
authorized the Administrative Agent in writing to file on its behalf without its
signature, (ii) UCC searches in each of the jurisdictions where the
Administrative Agent and its counsel may reasonably request to determine the
existence of Liens upon any of the Collateral or judgment or tax liens against
the Borrower, and (iii) such other agreements, instruments, filings or
recordings as the Administrative Agent may request to perfect or otherwise
establish the priority of the Liens securing the Obligations in the Republic of
Panama.
     (f) Payment of Fees. The Administrative Agent shall have received evidence
of payment by the Borrower of all accrued and unpaid fees, costs and expenses to
the extent then due and payable on the Closing Date, together with all
reasonable Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between the Borrower and the Administrative Agent);
including any such costs, fees and expenses arising under or referenced in
Sections 3.10 and 12.04 of this Agreement and all costs of the auditors and
consultants retained by the Administrative Agent in connection with the
obligations of the Borrower to the Administrative Agent to the extent invoiced
prior to the Closing Date;
     (g) Certificate. The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower, dated as of the Closing Date,
stating that the representations and warranties contained in Article VII are
true and correct on and as of such date in all material respects, as though made
on and as of such date; and
     (h) No Material Adverse Effect. There shall have been no Material Adverse
Effect or Material Adverse Political Development since the date of the financial
statements provided pursuant to Section 6.01(n) of this Agreement;
     (i) No Defaults. No Default or Event of Default exists or would result from
the initial Credit Extensions.
     (j) Cash Collateral Account; Cash Management System. The Administrative
Agent shall have received evidence reasonably acceptable to the Administrative
Agent that (i) one or more Cash Collateral Accounts have been established and
that sums representing cash and Cash Equivalents as indicated on the initial
Collateral Pool Report, if any, have been deposited in the Cash Collateral
Account, and (ii) that the Borrower shall have granted to the Collateral Agent,
a first priority security interest, subject to Permitted Liens, in all of its
operating bank accounts, sweep/zero balance accounts, sweep/investment accounts,
lockboxes into which payments to it are deposited and all other accounts
relating to the cash management procedures of the Borrower, and that it

84



--------------------------------------------------------------------------------



 



shall have executed and delivered all documents and taken all other actions
reasonably requested by the Administrative Agent and its counsel to perfect its
security interest over all of such accounts.
     (k) Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance evidencing the existence of all insurance required to
be maintained by the Borrower pursuant to Section 8.06 of this Agreement and the
designation of the Administrative Agent as the co-loss payee or additional named
insured, as the case may be, thereunder to the extent required by said
Section 8.06 of this Agreement, such certificates to be in such form and contain
such information as is specified in said Section 8.06 of this Agreement. In
addition, the Borrower shall have delivered a certificate of a Responsible
Officer setting forth the insurance obtained by it in accordance with the
requirements of Section 8.06 of this Agreement and stating that such insurance
is in full force and effect and that all premiums then due and payable thereon
have been paid. The requirement that the Administrative Agent be named as
co-loss payee or additional named insured under relevant policies will be
satisfied for purposes hereof if the Borrower shall have provided evidence
acceptable to the Administrative Agent and its counsel that all required
insurance contains an “Additional Insured Required By Written Contract”
endorsement reasonably acceptable to the Administrative Agent and its counsel.
     (l) Reports. The Administrative Agent shall have received a Collateral Pool
Report calculated as of the Closing Date, a Mark to Market Report, and a
Position Limit Report, in each case dated no more than seven (7) business days
prior to the Closing Date.
     (m) Compliance with Financial Compliance Guidelines. The Administrative
Agent shall have received, prior to the Closing Date, a Compliance Certificate
indicating that the Borrower will (i) be in pro-forma compliance with the
conditions set forth in Sections 9.14, 9.15, 9.16, and 9.17 of this Agreement
after giving effect to the initial Extensions of Credit as of the Closing Date,
(ii) notwithstanding the requirements set forth in Section 9.14 of this
Agreement, have shareholder equity equal to or greater than $35,000,000; and
(iii) notwithstanding the requirements set forth in Section 9.15 of this
Agreement, have Adjusted Net Working Capital equal to or greater than
$35,000,000.
     (n) Financial Statements. The Administrative Agent shall have received
copies of management-prepared unaudited consolidated financial statements of the
Borrower (together with the related Economic Basis adjustments) for the fiscal
month ended July 31, 2010.
     (o) Risk Control Policy. The Administrative Agent shall have received a
copy of the Risk Control Policy, which shall be acceptable to the Administrative
Agent in its discretion and evidence reasonably acceptable to the Administrative
Agent that the Borrower shall be in compliance with such policy.

85



--------------------------------------------------------------------------------



 



     (p) Facility B. All conditions to the effectiveness of Facility B, other
than any such condition precedent requiring the effectiveness of this Agreement,
shall have been satisfied or waived.
     (q) Appointment of Agent for Service of Process. The Borrower shall have
appointed an agent for service of process in accordance with Section 12.14 of
this Agreement and shall have provided the Administrative Agent with
satisfactory written evidence of such appointment and the acceptance thereof.
     (r) Collateral Report; Due Diligence. The Administrative Agent shall have
completed its collateral and risk management review of the Borrower.
     (s) Other Documents. The Administrative Agent and the Lenders shall have
received such other approvals, opinions, documents or materials as the
Administrative Agent or any Lender may reasonably request.
     The parties hereto acknowledge that the requirements of Section 6.01 of
this Agreement hereof were either satisfied or waived on the Closing Date.
     SECTION 6.02 Conditions to All Credit Extensions. The agreement of the
Lenders, on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY basis, and on the terms
and conditions set forth herein, to consider making any Extension of Credit, is
subject to the satisfaction, immediately prior to or concurrently with the
making or issuance of such Credit Extension (except as otherwise expressly
provided in Sections 3.12 and 3.13 of this Agreement), of the following
conditions precedent:
     (a) Notice and Application. The Administrative Agent shall have received a
Borrowing Request or in the case of any Issuance of any Letter of Credit, the
Administrative Agent and the applicable Letter of Credit Issuer shall have
received a Letter of Credit Request and an L/C Application or L/C Amendment
Application;
     (b) Continuation of Representations and Warranties. The representations and
warranties in Article VII shall be true and correct on and as of such Borrowing
Date or date of Issuance with the same effect as if made on and as of such
Borrowing Date or date of Issuance (or, if made as of another date, shall have
been true and correct as of such date);
     (c) No Existing Default. No Default or Event of Default shall exist or
shall result from such Borrowing or Issuance;
     (d) No Material Adverse Effect. Since the Closing Date, there shall have
been no Material Adverse Effect or Material Adverse Political Development;
     (e) Sufficient Collateral Pool Availability; Conditions Precedent;
Satisfaction of Sublimits. After taking into account the Loan to be made or the
Letter of Credit to be Issued (or increase pursuant to the Issuance of an
amendment) on such date:

86



--------------------------------------------------------------------------------



 



     (i) The Aggregate Outstanding Extensions of Credit shall not, and the
Borrower shall have represented and warranted to the Administrative Agent and
the Lenders that after giving effect to such Loan or Letter of Credit the
Aggregate Outstanding Extensions of Credit shall not, exceed the lesser of
(1) the Maximum Availability Amount, or (2) the Collateral Pool or any of the
applicable sublimits set forth in Section 2.03 of this Agreement of this
Agreement;
     (ii) The Combined Facilities Aggregate Outstanding Extensions of Credit
shall not, and the Borrower shall have represented and warranted to the
Administrative Agent and the Lenders that after giving effect to such Loan or
Letter of Credit the Combined Facilities Aggregate Outstanding Extensions of
Credit shall not, exceed the least of (1) Combined Facilities Maximum Amount
then in effect, (2) the Collateral Pool, or (3) $700,000,000; and
     (iii) If, at the time of the requested Borrowing or Issuance, the sum of
the Aggregate Outstanding Extensions of Credit and the amount of the requested
Borrowing or the available Face Amount of the requested Letter of Credit, as the
case may, or the sum of the Combined Facilities Aggregate Outstanding Extensions
of Credit and the amount of the requested Borrowing or the available Face Amount
of the requested Letter of Credit, as the case may, is greater than the
Collateral Pool as determined from the latest Collateral Pool Report delivered
pursuant to Section 8.02(c) of this Agreement, the Borrower shall provide a
Compliance Certificate, dated as of the date of such requested Borrowing or
Issuance, stating that the representations and warranties contained in
Article VII of this Agreement and the affirmative and negative compliance
guidelines contained in Articles VIII and IX of this Agreement are true and
correct on and as of such date (or, with respect to any representation and
warranty made as of another date, as of such other date) in all respects, as
though made on and as of such date; provided, however, that the Administrative
Agent shall have the right, in its sole discretion to request and receive an
updated Collateral Pool Report within two (2) Business Days from such request to
be distributed to Lenders upon receipt.
     (f) Additional Conditions Precedent to all Loans and Letters of Credit
Requested for the Purposes of Purchasing Products. All Loans and Letters of
Credit requested for the purposes of purchasing Products are also subject to
fulfillment of the following conditions precedent:
     (i) All price risk and/or Basis Risk (other than location Basis Risk) to be
hedged through a broker or institution acceptable to the Administrative Agent
and subject to a tri-party assignment of hedging agreement in form and substance
satisfactory to the Administrative Agent in its discretion;
     (ii) Storage of Products to be limited to, as of the Closing Date, PTP,
and, thereafter, PTP and such other storage facilities, storage companies and/or
storage locations acceptable to the Administrative Agent and the Required
Lenders;

87



--------------------------------------------------------------------------------



 



     (iii) Written notifications of the Collateral Agent’s security interest (in
a form acceptable to the Administrative Agent in its discretion) to be sent to
each storage facility or pipeline company in possession of the Product;
     (iv) Whenever applicable, as determined by the Administrative Agent, stored
products shall be covered by an appropriate insurance policy, such policy naming
the Collateral Agent as loss payee;
     (v) To the extent not previously delivered, an open strategy summary report
in form and substance satisfactory to the Administrative Agent;
     (vi) If Product is in-transit and payment has to be made to refinance a
draw under a letter of credit issued, or a loan extended under, Facility B, in
addition to a drawing notice, the Borrower shall deliver, or cause to be
delivered, to the Administrative Agent:

  (A)   Copies of documents related to the shipment of Product, including three
of three bills of lading issued and or endorsed to the order of the Facility B
Agent and a confirmation from the Facility B Agent that it is endorsing the
bills of lading to the order of the Administrative Agent for the benefit of the
Lenders and sending such bills of lading to the Administrative Agent upon
receipt of payment for the Product; or     (B)   Copies of documents related to
the shipment of Product and receipt of an acceptable letter of indemnity issued
by the Borrower and countersigned by the Facility B Agent in favor of the
Facility A Agent for the benefit of the Lenders relating to the shipment; and

     (vii) If Product is being held at PTP and payment has to be made to
refinance a draw under a letter of credit issued, or a loan extended under,
Facility B, in addition to the drawing notice, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent:

  (A)   Copies of documents related to the shipment of Product, including three
of three bills of lading issued and or endorsed to the order of the Facility B
Agent and a confirmation from the Facility B Agent that it is endorsing the
bills of lading to the order of the Administrative Agent for the benefit of the
Lenders and sending such bills of lading to the Administrative Agent upon
receipt of payment for the Product and evidence reasonably acceptable to the
Administrative Agent of discharge of said Product at PTP; or     (B)   Copies of
documents related to the shipment of Product and receipt of an acceptable letter
of indemnity issued by the Borrower and countersigned by the Facility B Agent in
favor of the Administrative Agent for the benefit of the Lenders relating to the

88



--------------------------------------------------------------------------------



 



      shipment and evidence reasonably acceptable to the Administrative Agent of
discharge of said Product at PTP; and

     (viii) The Borrower has provided to the Administrative Agent or the
applicable Letter of Credit Issuer such other documents as the Administrative
Agent or such Letter of Credit Issuer, as applicable, may reasonably request,
including without limitation any purchase, sale, or resale agreement and
purchase undertaking in connection with the requested Letter of Credit with
Parent, any Affiliate of Parent or the Borrower, or any other third-party,
evidence that three of three bills of lading have been issued in the name of or
endorsed to the Administrative Agent and the Borrower shall further undertake
and agree that any documents provided outside of any Letter of Credit shall be
forwarded to the related Letter of Credit Issuer.
     Each Borrowing Request, Letter of Credit Request, and L/C Application or
L/C Amendment Application submitted by the Borrower hereunder shall constitute a
representation and warranty by the Borrower hereunder, as of the date of each
such notice and as of each Borrowing Date, or date of Issuance, as applicable,
that the conditions set forth in this Article VI are satisfied.
     SECTION 6.03 Conditions to Increase or Decrease In The Maximum Availability
Amount.
     The election of the Borrower to increase the Maximum Availability Amount
pursuant to Section 2.04(a) of this Agreement is subject to the satisfaction of
the following conditions precedent:
     (a) Notice of Election of Maximum Availability Amount. The Borrower shall
have delivered to the Administrative Agent, each Letter of Credit Issuer, and
each Lender a Notice of Maximum Availability Amount Election.
     (b) Compliance with Financial Covenants. The Borrower shall have delivered
to the Administrative Agent a Compliance Certificate demonstrating that it is
and will be in compliance with each of the financial covenants contained in
Sections 9.14, 9.15, 9.16, and 9.17 of this Agreement both immediately before
giving effect to such increase or reduction in the Maximum Availability Amount
and on a pro-forma basis immediately after giving effect to such increase or
reduction.
     (c) Maximum Considered Amount. After taking into account the requested
increase or deduction in the Maximum Availability Amount, the Maximum
Availability Amount elected shall not exceed the Maximum Considered Amount then
in effect.
     (d) Representations and Warranties. A certificate of a Responsible Officer
of the Borrower certifying that (i) each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents (other than those by
their terms limited to the date given or another specific date) shall be true
and correct in all material respects on and as of such date as if made on and as
of such date, and (ii) since the date of the last

89



--------------------------------------------------------------------------------



 



borrowing or Letter of Credit issuance hereunder, there has been no development
or event which has had or could have a Material Adverse Effect.
     (e) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to such increase.
     (f) Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the such
increase in the Maximum Availability Amount shall be satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received such other documents and legal opinions in respect of any aspect or
consequence of the transactions the Administrative Agent or any Lender shall
reasonably request, including, but not limited, to any amendments, restatements,
or other modifications hereof or any other Loan Document.
     SECTION 6.04 Conditions to Increase In The Maximum Considered Amount.
     The agreement of each Lender ON AN UNCOMMITTED AND ABSOLUTELY DISCRETIONARY
BASIS to increase the Maximum Considered Amount pursuant to Section 2.04(b) of
this Agreement is subject to the satisfaction of the following conditions
precedent:
     (a) Additional Lenders. One or more Lenders, in their sole discretion,
shall have agreed to increase their Maximum Considered Limits in an amount
necessary to effectuate the Borrower’s request for such increase in the Maximum
Considered Amount; provided, however, that in the event that after reasonable
opportunity to respond, existing Lenders have not agreed to increase their
Maximum Considered Limits in an amount necessary to effectuate the Borrower’s
request for such increase in the Maximum Considered Amount, one or more banks or
financial institutions acceptable to the Borrower and the Administrative Agent,
shall have agreed to incur additional Maximum Considered Limits in an amount
necessary to effectuate the Borrower’s request for such increase in the Maximum
Considered Amount. No Lender shall be obligated to increase its Maximum
Considered Limit hereunder, and any such increase in any Lender’s Maximum
Considered Limit shall be made in the sole discretion of such Lender.
     (b) Additional Fees. The Borrower shall have paid to the Administrative
Agent, for the ratable benefit of any Lenders to whom such fees are owed, all
fees due and owing hereunder or under any applicable fee letter, if any, in
respect of the increase in the Maximum Considered Amount.
     (c) Compliance with Financial Covenants. The Borrower shall have delivered
to the Administrative Agent a Compliance Certificate demonstrating that it is
and will be in compliance with each of the financial covenants contained in
Sections 9.14, 9.15, 9.16, and 9.17 of this Agreement both immediately before
giving effect to such increase in the Maximum Considered Amount and on a
pro-forma basis immediately after giving effect to such increase.

90



--------------------------------------------------------------------------------



 



     (d) Combined Facilities Maximum Considered Limit. The Combined Facilities
Maximum Amount after giving effect to such increase shall not exceed
$700,000,000.
     (e) Representations and Warranties. A certificate of a Responsible Officer
of the Borrower certifying that (i) each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents (other than those by
their terms limited to the date given or another specific date) shall be true
and correct in all material respects on and as of such date as if made on and as
of such date, and (ii) since the date of the last borrowing or Letter of Credit
issuance hereunder, there has been no development or event which has had or
could have a Material Adverse Effect.
     (f) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to such increase.
     (g) Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the such
increase in the Maximum Availability shall be satisfactory in form and substance
to the Administrative Agent, and the Administrative Agent shall have received
such other documents and legal opinions in respect of any aspect or consequence
of the transactions the Administrative Agent or any Lender shall reasonably
request, including, but not limited, to any amendments, restatements, or other
modifications hereof or any other Loan Document.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and each
Lender that:
     SECTION 7.01 Corporate Existence and Power. The Borrower and each of its
Subsidiaries:
     (a) is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization;
     (b) has the power and authority and all material governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;
     (c) has duly executed and delivered each of the Loan Documents to which it
is a party.
     (d) is duly qualified as a foreign entity and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and

91



--------------------------------------------------------------------------------



 



     (e) is in material compliance with all Requirements of Law (other than
Environmental Laws which are exclusively subject to Section 7.12 of this
Agreement).
     SECTION 7.02 Corporate Authorization: No Contravention.
     The execution, delivery and performance by the Borrower of this Agreement
and each other Loan Document to which the Borrower is a party, have been duly
authorized by all necessary corporate or partnership action, and do not and will
not:
     (a) contravene the terms of any of the Borrower’s Organizational Documents;
     (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which any of the Borrower is a party or any order, injunction, writ or decree
of any Governmental Authority to which the Borrower or its property is subject;
or
     (c) violate any Requirement of Law.
     SECTION 7.03 Governmental Authorization.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any of its respective Subsidiaries of the Agreement or
any other Loan Document, other than the filing of UCC financing statements and
such other filings, notices and other actions as shall have been made or
performed on or prior to the execution of this Agreement.
     SECTION 7.04 Binding Effect; Creation and Perfection of Security Interests.
     This Agreement and each other Loan Document to which the Borrower is a
party constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity. The Loan Documents create a first priority
(subject to Permitted Liens) perfected security interest in favor of the
Collateral Agent which shall have priority to all of the Borrower’s present and
future secured or unsecured and unsubordinated Indebtedness, subject to
Permitted Liens.
     SECTION 7.05 Litigation
     Except as specifically disclosed to the Administrative Agent and the
Lenders in Schedule 7.05 hereof, there are no actions, suits, proceedings,
claims or disputes pending, or to the best knowledge of the Borrower, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Borrower or its Subsidiaries or any of its respective
properties which purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby, and no
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority against the Borrower
purporting to enjoin or restrain the execution, delivery or

92



--------------------------------------------------------------------------------



 



performance of this Agreement or any other Loan Document, or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided or that could otherwise reasonably be expected to result in a
Material Adverse Effect.
     SECTION 7.06 Default.
     No Default or Event of Default exists or would result from the incurring of
any Obligations by the Borrower. The Borrower is not in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect, or that would, if such default had occurred after the Closing
Date, create an Event of Default hereunder.
     SECTION 7.07 ERISA Compliance.
     Except as previously specifically disclosed to the Administrative Agent:
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. The Borrower and
each ERISA Affiliate has made all required contributions to any Plan subject to
Section 412 of the Code, except where the failure to make such contribution was
inadvertent, could not reasonably be expected to result in a Material Adverse
Effect, and provided that the Borrower is taking or has taken all steps
necessary to remedy such failure to contribute in accordance with ERISA, the
Code and other federal or state law, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits (other than routine claims for benefits),
or action by any Governmental Authority, with respect to any Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

93



--------------------------------------------------------------------------------



 



     SECTION 7.08 Use of Proceeds, Margin Regulations.
     The proceeds of the Loans are to be used solely for the Permitted Uses and
as permitted by Section 9.07 of this Agreement. The Borrower is not generally
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.
     SECTION 7.09 Title to Properties.
     The Borrower has indefeasible title to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
have a Material Adverse Effect. As of the Closing Date, the property of the
Borrower is subject to no Liens, other than Permitted Liens.
     SECTION 7.10 Taxes.
     The Borrower has filed all Federal and other material tax returns and
reports required to be filed by it, and has paid all Federal and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
it or its properties, income or assets otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP. Except as set
forth in Schedule 7.10 hereto, there is no proposed tax assessment against the
Borrower that would, if made, have a Material Adverse Effect.
     SECTION 7.11 Financial Condition.
     (a) The management-prepared unaudited consolidated financial statements of
the Borrower dated as of July 31, 2010, and the related consolidated statements
of income or operations, shareholder’s equity and cash flows for the fiscal year
ended on that date:
     (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
to the absence of footnotes required by GAAP and ordinary, good faith year end
audit adjustments;
     (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby;
     (iii) except as specifically otherwise disclosed to the Administrative
Agent and the Lenders in Schedule 7.11 hereto, show all material indebtedness
and other liabilities, direct or contingent, of the Borrower and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Contingent Obligations;
     (b) Since the date of the financial statements described in clause
(a) above, no event has occurred that would have a Material Adverse Effect; and

94



--------------------------------------------------------------------------------



 



     (c) All other financial statements of the Borrower, and the related
consolidated and consolidating, to the extent applicable, statements of income
or operations, shareholder’s equity and cash flows for the fiscal year ended as
of the same date, delivered pursuant to this Agreement (i) are or will be
prepared in accordance with GAAP or IFRS, as applicable, consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, subject to the absence of footnotes required by GAAP and ordinary, good
faith year end audit adjustments, (ii) fairly present or will fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and results of operations for the period covered thereby, and (iii) except as
specifically otherwise disclosed to the Administrative Agent and the Lenders,
show or will show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Contingent
Obligations.
     SECTION 7.12 Environmental Matters.
     The Borrower represents that it is in material compliance with the
Environmental Laws and that Environmental Claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     SECTION 7.13 Regulated Entities.
     Neither the Borrower, nor any Person controlling the Borrower, nor any
Subsidiary, is an “Investment Company” within the meaning of the Investment
Company Act of 1940. The Borrower is not subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness.
     SECTION 7.14 Copyrights, Patents, Trademarks and Licenses, etc.
     The Borrower and its Subsidiaries own or are licensed or otherwise have the
right to use all of the patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses as
presently conducted, without conflict with the rights of any other Person. To
the knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person. Except as previously specifically disclosed
to the Administrative Agent and the Lenders, no claim or litigation regarding
any of the foregoing is pending or, to the Borrower’s knowledge, threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Borrower,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.
     SECTION 7.15 Subsidiaries.
     All of the Subsidiaries of the Borrower existing on the Closing Date are
listed on Schedule 7.15 hereto.

95



--------------------------------------------------------------------------------



 



     SECTION 7.16 Insurance.
     The properties and assets of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
acceptable to the Lenders, approval of which is not to be unreasonably withheld.
     SECTION 7.17 No Material Adverse Effect.
     Since the date of the financial statements described in Section 7.11 of
this Agreement, there has been no event, development or circumstance that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.
     SECTION 7.18 Full Disclosure.
     None of the representations or warranties made by the Borrower or any of
its Subsidiaries in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of the
Borrower or any of its Subsidiaries in connection with the Loan Documents, taken
as a whole, contains any untrue statement of a material fact or omits any
material fact (other than industry-wide risks normally associated with the types
of business conducted by the Borrower) required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading in any material respect as of the time
when made or delivered.
     SECTION 7.19 Solvency. The Borrower is Solvent.
     SECTION 7.20 Transactions With Affiliates. All transactions by the Borrower
with its Affiliates have been undertaken upon fair and reasonable terms no less
favorable to the Borrower or such Affiliate than would be obtained in a
comparable arms length transaction with a Person not an Affiliate of the
Borrower.
ARTICLE VIII
AFFIRMATIVE COMPLIANCE GUIDELINES
     So long as any Lender shall be continuing to consider making Loans or
participating in Letters of Credit hereunder, or any Loan or other Obligation
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, the Borrower shall be in compliance with the following compliance
guidelines, IT BEING UNDERSTOOD THAT THE BORROWER’S FULFILLMENT OF SUCH
COMPLIANCE GUIDELINES SHALL NOT OBLIGATE THE LENDERS TO MAKE ANY LOANS OR ISSUE
ANY LETTERS OF CREDIT WHICH THE LENDERS MAY DECIDE TO DO OR NOT DO IN THEIR SOLE
AND ABSOLUTE DISCRETION:
     SECTION 8.01 Financial Statements.
     The Borrower shall deliver to the Administrative Agent and each Lender:

96



--------------------------------------------------------------------------------



 



     (a) as soon as available, but not later than 45 days after the end of each
month of each fiscal year of the Borrower (including the last fiscal month of
such fiscal year), a copy of the unaudited consolidated and consolidating
balance sheet of the Borrower, as of the end of such month and the related
statements of income, members’ equity and cash flows for the period commencing
on the first day and ending on the last day of such month, and certified by an
authorized senior financial officer of the Borrower as fairly presenting, in
accordance with GAAP (subject to ordinary, good faith year-end audit adjustments
and the absence of footnotes required by GAAP) and adjusted on an Economic Basis
(with a reconciliation to GAAP), the financial position and the results of
operations of the Borrower; and
     (b) as soon as available, but not later than 105 days after the end of each
fiscal year, a copy of the audited consolidated and consolidating balance sheet
of the Borrower as of the end of such year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
year prepared in accordance with IFRS, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by a
reconciliation to GAAP and the opinion of an internationally recognized
independent public accounting firm (“Independent Auditor”) acceptable to the
Administrative Agent which opinion shall state that such consolidated and
consolidating financial statements fairly present in accordance with IFRS the
financial condition and results of operations of the Borrower for the periods
indicated based upon an audit conducted in accordance with GAAS. Such opinion
(i) shall not be required to cover the reconciliation to GAAP, but (ii) shall
not be qualified or limited because of a restricted or limited examination by
the Independent Auditor of any material portion of the Borrower’s records nor by
any going concern qualification. The Borrower will provide simultaneously
therewith an unaudited consolidated and consolidating balance sheet of the
Borrower as of the end of such year and the related consolidated statements of
income or operations, shareholder’s equity and cash flows for such year adjusted
on an Economic Basis as noted in Section 8.01(a) of this Agreement.
     SECTION 8.02 Certificates: Other Information. The Borrower shall furnish to
the Administrative Agent and each Lender:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 8.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer of the Borrower;
     (b) within three (3) Business Days of each Collateral Pool Reporting Date,
a certificate executed by a Responsible Officer and stating that the Borrower
was, as of such Collateral Pool Reporting Date, in compliance with each of the
compliance guidelines contained in Articles VIII and IX hereof;
     (c) within three (3) Business Days of each Collateral Pool Reporting Date,
a Collateral Pool Report dated as of such Collateral Pool Reporting Date,
certified by a Responsible Officer, such certification to include a
representation and warranty as of the date thereof that (1) the Aggregate
Outstanding Extensions of Credit shall not exceed the lesser of (A) the Maximum
Availability Amount and (B) the Collateral Pool, and (2) the

97



--------------------------------------------------------------------------------



 



Combined Facilities Aggregate Outstanding Extensions of Credit shall not exceed
the least of (i) the Combined Facilities Maximum Amount then in effect, (ii) the
Collateral Pool, or (iii) $700,000,000;
     (d) concurrently with the delivery of the second Collateral Pool Report
delivered each month a Mark to Market Report and a Position Limit Report as of
the same Collateral Pool Reporting Date as such Collateral Pool Report;
     (e) within three (3) Business Days of the last day of each calendar month,
a Mark to Market Report and a Position Limit Report as of such last day of such
month, respectively; and
     (f) promptly (but not unreasonably soon), such additional information
regarding the business, financial or corporate affairs of the Borrower or any of
its Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request.
     SECTION 8.03 Notices. The Borrower shall promptly notify the Administrative
Agent and each Lender upon the Borrower having knowledge of any of the
following:
     (a) of the occurrence of any Default or Event of Default under this
Agreement or any of the other Loan Documents or of any default, event of
default, or material violation or breach under any of the agreements or
instruments entered into or executed in connection with Facility B;
     (b) of any event or occurrence that would reasonably be expected to result
in the Combined Facilities Aggregate Outstanding Extensions of Credit exceeding
the Collateral Pool or any Extension of Credit exceeding any of the applicable
sublimits in Section 2.03 of this Agreement;
     (c) of any matter of which the Borrower is, becomes, or should reasonably
be aware of that has resulted or could reasonably be expected to result in a
Material Adverse Effect or a Material Adverse Political Development, or of any
of the following (whether or not they could reasonably be expected to result in
a Material Adverse Effect): (i) breach or non-performance of, or any default
under, a material Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority which if
determined adversely to the Borrower or such Subsidiary would be reasonably
likely to result in aggregate liability in excess of $10,000,000 when taken into
consideration with all other such disputes, litigation, investigations,
proceedings and suspensions; (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting the Borrower or
any Subsidiary; including pursuant to any applicable Environmental Laws, or
(iv) any material adverse effect upon the operations, business, properties,
condition (financial or otherwise) or prospects of any Account Debtor or other
customer of the Borrower which could reasonably be expected to (x) materially
impair the Collateral Pool or (y) cause the Borrower not to be in compliance
with the financial compliance guidelines set forth in Sections 9.14, 9.15, 9.16,
and 9.17 of this Agreement

98



--------------------------------------------------------------------------------



 



after taking into account the probable future effects upon the Borrower’s
financial statements resulting therefrom;
     (d) of the occurrence of any of the following events affecting the Borrower
or any ERISA Affiliate (but in no event more than 10 Business Days after such
event), and deliver to the Administrative Agent and each Lender a copy of any
notice with respect to such event that is filed with a Governmental Authority
and any notice delivered by a Governmental Authority to the Borrower or any
ERISA Affiliate with respect to such event:
     (i) any ERISA Event;
     (ii) a material increase in the Unfunded Pension Liability of any Pension
Plan;
     (iii) the adoption of, or the commencement of contributions to, any Plan
subject to Section 412 of the Code by the Borrower or any ERISA Affiliate; or
     (iv) the adoption of any amendment to a Plan subject to Section 412 of the
Code, if such amendment results in a material increase in contributions or
Unfunded Pension’ Liability;
     (e) of any failure by the Borrower to comply with the Risk Control Policy;
     (f) of any material change in accounting policies or financial reporting
practices by the Borrower or any of its consolidated Subsidiaries other than in
compliance with GAAP;
     (g) of any material change in (i) the products, other than Products, that
the Borrower purchases, sells, hedges, or otherwise trades; (ii) Borrower’s
acceptable trade tenor limits beyond 36 months; (iii) Borrower’s reporting
policies as outlined in its Risk Control Policy; or (iv) Borrower’s back testing
of risk models, in each case after the Closing Date;
     (h) of the creation by the Borrower of any new Subsidiary;
     (i) if any Lender that is also a Swap Lender has concluded a Swap Contract,
of the early termination (or its equivalent) of the Swap Contract (and the
Administrative Agent shall promptly notify the Lenders of the same);
     (j) within one (1) Business Day of the occurrence thereof, any violation of
any of the limits set forth in Sections 8.13 and 8.14 of this Agreement, and, if
any such violation is a Tolerance Limit Violation, the Borrower shall in
addition provide a detailed explanation of the reason for such Tolerance Limit
Violation and the Borrower’s plan for eliminating and/or preventing the
reoccurrence of such Tolerance Limit Violation;
     (k) within one (1) Business Day of the occurrence thereof, if the Borrower
would be in violation of a daily stop loss limit of $2,500,000, and, if any such
violation would be in an amount greater than 10% of such stop loss limit, the
Borrower shall in

99



--------------------------------------------------------------------------------



 



addition provide a detailed explanation of the reason for such violation and the
Borrower’s plan for eliminating and/or preventing the reoccurrence of such
violation; or
     (l) the occurrence of any default by the Borrower of any of its obligations
under the Castor/Tesoro Storage Agreement or any amendment to the PTP/Castor
Storage Agreement or the Castor/Tesoro Storage Agreement.
     Each notice under this Section shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Borrower or any affected Subsidiary
proposes to take with respect thereto and at what time. Each notice under
Section 8.03(a) of this Agreement shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.
     SECTION 8.04 Preservation of Corporate Existence, etc.
     The Borrower shall, and shall cause each Subsidiary to:
     (a) preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of incorporation,
organization or formation;
     (b) continue to engage in the same line of business that it is in engaging
in on the Closing Date;
     (c) preserve and maintain in full force and effect all material
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except in connection
with or due to changes resulting from transactions permitted by Section 9.03 of
this Agreement and sales of assets permitted by Section 9.02 of this Agreement;
     (d) use reasonable commercial efforts, in the ordinary course of business,
to preserve its business organization and goodwill; and
     (e) preserve or renew, all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
     SECTION 8.05 Maintenance of Property.
     The Borrower shall maintain, and shall cause each Subsidiary to maintain,
and preserve all its property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 8.06 Insurance.

100



--------------------------------------------------------------------------------



 



     The Borrower shall maintain with financially sound and reputable
independent insurers reasonably acceptable to the Lenders (such consent not to
be unreasonably withheld), insurance in such amounts as customary in accordance
with industry standards on all of its property and against such risks as are
usually insured against in the same general industry by companies engaged in the
same or similar business, including without limitation for risks associated with
the physical movement and storage of goods/inventory, naming the Collateral
Agent as additional insured or loss payee, as appropriate, under all such
policies, without liability for premiums. The requirement that the
Administrative Agent be named as co-loss payee or additional named insured under
relevant policies will be satisfied for purposes hereof if the Borrower shall
have provided evidence acceptable to the Administrative Agent and its counsel
that all required insurance contains an “Additional Insured Required By Written
Contract” endorsement reasonably acceptable to the Administrative Agent and its
counsel. The Administrative Agent shall also be named as an additional insured
or loss payee, as appropriate, with respect to any and all credit insurance
relating to Borrower’s Eligible Accounts Receivable.
     SECTION 8.07 Payment of Obligations.
     The Borrower shall, and shall cause each Subsidiary to, pay and discharge
as the same shall become due and payable, all their respective obligations and
liabilities, including:
     (a) all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and against which adequate reserves are
being maintained in accordance with GAAP; and
     (b) all lawful claims which, if unpaid, would by law become a Lien upon its
property (including claims for storage and transportation of inventory), unless
such Lien would be a Permitted Lien.
     (c) all Indebtedness, as and when due and payable, but subject to any grace
periods and subordination provisions contained in, any instrument or agreement
evidencing such Indebtedness.
     Nothing in this Section 8.07 shall prevent the Borrower from withholding
all or partial payment in accordance with a bona fide dispute in good faith with
the counterparty to any agreement.
     SECTION 8.08 Compliance with Laws and Material Agreements.
     The Borrower shall comply, and shall cause each Subsidiary to comply, in
all respects with all Requirements of Law (other than Environmental Laws, which
are exclusively subject to Section 8.11 of this Agreement) of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act) and with all agreements entered into by the Borrower
or to which the Borrower is otherwise subject, except for any failure to comply
with any such Requirement of Law or agreement that, individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect.

101



--------------------------------------------------------------------------------



 



     SECTION 8.09 Compliance with ERISA.
     The Borrower shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law;
(b) administer and operate each Plan which is qualified under Section 401(a) of
the Code in a manner that is reasonably expected to maintain such qualification;
and (c) make all required contributions to any Plan subject to Section 412 of
the Code.
     SECTION 8.10 Inspection of Property and Books and Records.
     The Borrower shall maintain and shall cause each Subsidiary to maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower and
such Subsidiary. The Borrower shall permit, and shall cause each Subsidiary to
permit, representatives and independent contractors of the Administrative Agent
and the Lenders, at least once annually or more often at Administrative Agent’s
or Lenders’ reasonable discretion exercised in good faith, to visit and inspect
any of their respective properties, to examine their respective corporate,
financial and operating records (including the Collateral Pool and the assets
comprising the same), and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, and to review the
internal controls, risk management practices, and trading book of the Borrower,
in each case only in connection with the Uncommitted Facility (including in
connection with all Collateral and to determine compliance with any provision of
the Loan Documents), at the Borrower’s expense, at such reasonable times during
normal business hours, upon advance notice to the Borrower, provided, however,
that upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing as often as it
desires at the expense of the Borrower at any time during normal business hours
without advance notice.
     SECTION 8.11 Environmental Laws.
     The Borrower shall, and shall cause each Subsidiary to, conduct its
operations and keep and maintain its property in material compliance with all
Environmental Laws.
     SECTION 8.12 Use of Proceeds.
     The Borrower shall use the proceeds of the Loans only for Permitted Uses
and not in contravention of any Requirement of Law or of any Loan Document
restrictions on use of loan proceeds.
     SECTION 8.13 Position Limits.
     The Borrower shall hold at any time on an aggregate basis: (a) as a Net
Outright Position, no more than 100,000 Barrels of Product, and (b) as a Net
Basis Position, no more than 2,200,000 Barrels of Product (provided that in each
case all such positions shall include options on a Delta Equivalent Basis).

102



--------------------------------------------------------------------------------



 



     SECTION 8.14 Stop Loss Limit and VAR Limit.
     Borrower shall at all times have (a) a monthly stop loss of no greater than
$7,500,000, and (b) a limit for Value At Risk (as such term is defined in the
Borrower’s Risk Control Policy) of $2,500,000.
     SECTION 8.15 Payments to Account with Administrative Agent.
     The Borrower promptly, and from time to time thereafter, shall notify all
Account Debtors to make all payments to a Collection Account as provided in
Section 3.14(a) of this Agreement. If for any reason payment with respect to
such Accounts is received by the Borrower, the Borrower agrees to deposit such
amounts into the Collection Account within the sooner to occur of (x) two
(2) Business Days after its receipt of such funds, or (y) one (1) Business Day
after an employee of the Borrower has actual knowledge of its receipt of such
funds. At any time upon and during the continuation of Event of Default or after
demand has been made for payment of any amounts due hereunder, the
Administrative Agent may apply amounts contained in a Collection Account toward
satisfaction of the Obligations, any such application to be followed by prompt
written notice from the Administrative Agent to the Borrower.
     SECTION 8.16 Maintenance of Deposit Accounts.
     The Borrower shall maintain all Cash Collateral Accounts and other deposit
accounts, securities accounts, and commodities accounts at BNP Paribas, New York
Branch, or at another depository institution acceptable to the Lenders and, in
each case, over which the Administrative Agent shall have “control” as such term
is defined in all applicable Uniform Commercial Codes or as otherwise necessary
under applicable law to establish priority. The Borrower shall also grant a
first priority (subject to Permitted Liens) perfected security interest in all
operating bank accounts, sweep/zero balance accounts, sweep/investment accounts,
lockboxes into which payments to it are deposited and all other accounts
relating to the cash management procedures of the Borrower that the Borrower may
maintain at any time and from time to time, all in favor of the Collateral Agent
and shall enter into all documentation and perform all acts reasonably requested
by the Administrative Agent and its counsel to vest control over such accounts
in the Collateral Agent for purposes of perfecting its security interest
therein.
     SECTION 8.17 Subordination of Indebtedness to Affiliates.
     The Borrower shall cause all of its Indebtedness and other obligations to
the Parent or any of its Affiliates to be Subordinated Indebtedness.
     SECTION 8.18 Risk Control Policy.
     The Borrower shall maintain and comply with, and shall cause each
Subsidiary of the Borrower to maintain and comply with, the Risk Control Policy,
including all position limits and stop losses, in all material respects. The
Borrower shall provide written notice to the Administrative Agent and the
Lenders of any proposed amendment, modification, supplement or other change to
such Risk Control Policy that pertains to the Borrower pursuant to Section 9.19

103



--------------------------------------------------------------------------------



 



of this Agreement within five (5) Business Days prior to the effective date of
such amendment, modification, supplement or other change.
     SECTION 8.19 USA PATRIOT Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Act.
     SECTION 8.20 Security For Obligations.
     The Borrower shall at all times maintain security interests in favor of the
Lenders so that the Lenders, subject to Permitted Liens, shall have a first
priority perfected Lien on all of the assets of the Borrower, to secure the
Borrower’s Obligations hereunder, under the other Loan Documents, and with
respect to any Swap Contracts. The Borrower’s Obligations under Swap Contracts
shall be secured on a pari passu basis with the Borrower’s other Obligations and
the Swap Lenders shall share in recoveries and distributions from the
Collateral, which recoveries and distributions shall be allocated in accordance
with the terms of the Swap Lender Intercreditor Agreement.
ARTICLE IX
NEGATIVE COMPLIANCE GUIDELINES
     So long as any Lender shall be continuing to consider making Loans or
participating in Letters of Credit hereunder, or any Loan or other Obligation
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding the Borrower shall be in compliance with the following compliance
guidelines, it being understood that the Borrower’s fulfillment of such
compliance guidelines shall not obligate the Lenders to make any Loans or
Issuance, which the Lenders may decide to do or not do in their sole and
absolute discretion.
     SECTION 9.01 Limitation on Liens; Negative Pledges.
     Except for Permitted Liens and as expressly permitted pursuant to the
Intercreditor Agreements, the Borrower shall not, and shall not suffer or permit
any of its Subsidiaries to, directly or indirectly, make, create, incur, assume
or suffer to exist any Lien upon or with respect to any part of the Collateral,
whether now owned or hereafter acquired, other than Permitted Liens, (b) the
Borrower shall not enter into any transaction or series of transactions pursuant
to which it grants a security interest in the Collateral (other than a Permitted
Lien), without the consent of all of the Lenders; and (c) the Borrower shall not
grant a negative pledge to any Person under any agreement, indenture or other
document if the result would be to inhibit the

104



--------------------------------------------------------------------------------



 



ability of the Borrower to grant a first priority (subject to Permitted Liens)
perfected security interest in favor of the Administrative Agent in the
Collateral.
     SECTION 9.02 Disposition of Assets.
     The Borrower shall not, and shall not suffer or permit any Subsidiary to,
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) any property (including
accounts and notes receivable, with or without recourse and including the shares
of capital stock it may own in any Subsidiary) or enter into any agreement to do
any of the foregoing, except for (i) dispositions of Inventory (or other similar
transactions having substantially the same economic effect) in the ordinary
course of business or (ii) assignments of an Account to a Lender providing
credit enhancement for such Account if such Account has been discounted and such
discounted amount is paid to a Collection Account; provided, however, that the
Borrower shall not sell or otherwise release Product unless a Collateral Agent
shall have a first-priority perfected Lien on the proceeds thereof (subject to
Permitted Liens) immediately upon the consummation of such sale or release.
     SECTION 9.03 Consolidations and Mergers.
     The Borrower shall not, and shall not suffer or permit any Subsidiary to,
merge, consolidate with or into, or convey, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that any Subsidiary may merge with the Borrower,
provided that the Borrower shall be the continuing or surviving corporation.
     SECTION 9.04 Loans and Investments.
     The Borrower shall not purchase or acquire, or suffer or permit any
Subsidiary to purchase or acquire, or make any commitment therefor, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make or commit to make any Acquisitions, or make or
commit to make any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person including any Affiliate of the Borrower,
except for (i) any loans and investments not otherwise expressly prohibited
hereunder in an aggregate amount not to exceed $100,000 and (ii) further
excluding trade credit extended by the Borrower in the ordinary course of
business.
     SECTION 9.05 Limitation on Indebtedness. The Borrower shall not, and shall
not suffer or permit any Subsidiary to, create, incur, assume, suffer to exist,
or otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
     (a) Indebtedness incurred pursuant to this Agreement or any other Loan
Document;
     (b) Indebtedness incurred pursuant to Facility B so long as Facility B is
used solely for the purchase of Products and the Facility B Maximum Amount shall
not in the aggregate exceed $150,000,000 at any time (or, if the Administrative
Agent has received written notice from the Borrower that the Facility B Maximum
Amount has been increased pursuant to the terms of Facility B, then not to
exceed the Facility B Maximum

105



--------------------------------------------------------------------------------



 



Amount at such time, provided that in no event shall Indebtedness incurred
pursuant to Facility B exceed $350,000,000 at any time);
     (c) Indebtedness consisting of trade payables in the ordinary course of
business;
     (d) Indebtedness existing on the Closing Date, as disclosed to the
Administrative Agent in Schedule 9.05 hereto;
     (e) Indebtedness in respect of purchase money security interests otherwise
permitted hereunder; and
     (f) Indebtedness owing under Swap Contracts and Commodity Contracts;
     (g) Subordinated Indebtedness that has been approved by the Lenders; and
     (h) miscellaneous items of unsecured Indebtedness not described in
paragraphs (a) through (f) of this Section 9.05 which in the aggregate do not
exceed $250,000.
     SECTION 9.06 Transactions with Affiliates.
     The Borrower shall not, and shall not suffer or permit any Subsidiary to,
enter into any transaction with any Affiliate of the Borrower (including any
transaction for the purchase, sale and or storage of Product) except upon fair
and reasonable terms no less favorable to the Borrower or such Subsidiary than
would be obtained in a comparable arms length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary without the prior written consent
of the Administrative Agent in its sole discretion, except that the Borrower may
enter into those transactions more fully described on Schedule 9.06 hereto.
     SECTION 9.07 Use of Proceeds; Margin Stock. The Borrower shall not, and
shall not suffer or permit any Affiliate to, use any portion of the Loan
proceeds or any Letter of Credit, directly or indirectly, (i) to purchase or
carry Margin Stock, (ii) to repay or otherwise refinance indebtedness of the
Borrower or others incurred to purchase or carry Margin Stock, (iii) to extend
credit for the purpose of purchasing or carrying any Margin Stock, or (iv) to
acquire any security in any transaction that is subject to Section 13 or 14 of
the Exchange Act.
     SECTION 9.08 Contingent Obligations.
     Other than in the ordinary course of business, the Borrower shall not, and
shall not suffer or permit any Subsidiary to, create, incur, assume or suffer to
exist any Contingent Obligations except:
     (a) those Contingent Obligations of the Borrower and its Subsidiaries in
effect as of the Closing Date listed on Schedule 9.08 hereof;
     (b) guarantees of, or constituting, Indebtedness otherwise permitted
pursuant to Section 9.05 of this Agreement; and

106



--------------------------------------------------------------------------------



 



     (c) Contingent Obligations relating to the posting of margin in connection
with hedging contracts entered into in the ordinary course of business
(including Swap Contracts and Commodity Contracts).
     SECTION 9.09 Sale-Leaseback Transactions.
     The Borrower shall not be permitted to enter into sale-leaseback
transactions, except for capitalized leases that would constitute Indebtedness
hereunder which are otherwise permitted pursuant to Section 9.05 of this
Agreement, without the prior written consent of the Administrative Agent and the
Required Lenders.
     SECTION 9.10 Restricted Payments.
     The Borrower shall not, and shall not suffer or permit any Subsidiary to,
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of its capital stock, or purchase, redeem or otherwise acquire for
value any shares of its capital stock or any warrants, rights or options to
acquire such shares, now or hereafter outstanding, without the prior written
consent of the Administrative Agent and the Required Lenders, provided, however,
that the Borrower at any time may declare or make any such dividend payment or
other distribution otherwise prohibited pursuant to this Section 9.10 if as of
the date of any such payment (i) no Default or Event of Default shall have
occurred and be continuing or result from the making of such payment, (ii) the
sum of such payment plus all other payments made pursuant to this Section 9.10
and Section 9.11 of this Agreement during such fiscal quarter and the
immediately preceding fiscal quarter do not exceed the lesser of the Borrower’s
(1) total net income determined in accordance with GAAP and adjusted on an
Economic Basis for the two most recently completed fiscal quarters, and
(2) total income determined in accordance with GAAP excluding any unrealized
gains or losses for the two most recently completed fiscal quarters, (iii) the
Borrower shall have given the Administrative Agent and each Lender reasonable
prior notice of such payment or distribution, and (vi) the Borrower shall have
delivered to the Administrative Agent (A) a certificate of a Responsible
Officer, in form and substance satisfactory to the Administrative Agent,
representing and warranting compliance with the terms and conditions of this
Section 9.10 and a detailed calculation of the requirements contained in clause
(ii) of this Section 9.10 and (B) a pro-forma Compliance Certificate showing
pro-forma compliance with the terms of this Agreement before and immediately
after giving effect to any such payment.
     SECTION 9.11 Limitation on Prepayments.
     Except as expressly permitted or required pursuant to Section 8.07 of this
Agreement, the Borrower shall not prepay, repurchase or otherwise defease any of
its Indebtedness, and the Borrower shall not, and shall not suffer or permit any
Subsidiary to:
     (a) make any payment with respect to any Subordinated Indebtedness owed to
any Affiliate of a Borrower other than payments to the Borrower;
     (b) make any optional payment or prepayment on or redemption or purchase of
any other Indebtedness (other than the Loans); or

107



--------------------------------------------------------------------------------



 



     (c) amend, modify or change, or consent or agree to any amendment,
modification or change to any of the terms of any Indebtedness (other than any
such amendment, modification or change that would extend the maturity or reduce
the amount of any payment of principal thereof or that would reduce the rate or
extend the date for payment of interest thereon);
provided, however, that the Borrowers at any time may make payments otherwise
prohibited pursuant to this Section 9.11 if as of the date of any such payment
(i) no Default or Event of Default shall have occurred and be continuing or
result from the making of such payment, (ii) the sum of such payment plus all
other payments made pursuant to this Section 9.11 and Section 9.10 of this
Agreement during such fiscal quarter and the immediately preceding fiscal
quarter do not exceed the lesser of the Borrower’s (1) total net income
determined in accordance with GAAP and adjusted on an Economic Basis for the two
most recently completed fiscal quarters, or (2) total income determined in
accordance with GAAP excluding any unrealized gains or losses for the two most
recently completed fiscal quarters, (iii) the Borrower shall have given the
Administrative Agent and each Lender reasonable prior notice of such payment or
prepayment, and (vi) the Borrower shall have delivered to the Administrative
Agent (A) a certificate of a Responsible Officer, in form and substance
satisfactory to the Administrative agent, representing and warranting compliance
with the terms and conditions of this Section 9.11 and a detailed calculation of
the requirements contained in clause (ii) of this Section 9.11 and (B) a
pro-forma Compliance Certificate showing pro-forma compliance with the terms of
this Agreement before and immediately after giving effect to any such payment.
     SECTION 9.12 ERISA.
     The Borrower shall not engage in and shall use its reasonable efforts to
prevent any of its ERISA Affiliates from engaging in: (a) a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or will result in ERISA liability of the Borrower;
or (b) a transaction that is described in Section 4069 or 4212(c) of ERISA.
     SECTION 9.13 Change in Business.
     The Borrower shall not, and shall not suffer or permit any Subsidiary to,
engage in any material line of business substantially different from those lines
of business carried on by the Borrower and its Subsidiaries on the date hereof
without the prior written consent of the Administrative Agent and the Required
Lenders.
     SECTION 9.14 Minimum Adjusted Tangible Net Worth.
     (a) At no time will the Borrower allow the Combined Facilities Aggregate
Outstanding Extensions of Credit to exceed the amount set forth on Schedule B
attached hereto under the heading “Combined Facilities Maximum Amount” that
corresponds to its Adjusted Tangible Net Worth as of such time.
     (b) At no time will the Borrower allow the Aggregate Outstanding Extensions
of Credit to exceed the amount set forth on Schedule B attached hereto under the
heading “Maximum Availability Amount” that corresponds to its Adjusted Tangible
Net Worth as of such time.

108



--------------------------------------------------------------------------------



 



     SECTION 9.15 Minimum Adjusted Net Working Capital.
     (a) At no time will the Borrower allow the Combined Facilities Aggregate
Outstanding Extensions of Credit to exceed the amount set forth on Schedule B
attached hereto under the heading “Combined Facilities Maximum Amount” that
corresponds to its Adjusted Net Working Capital as of such time.
     (b) At no time will the Borrower allow the Aggregate Outstanding Extensions
of Credit to exceed the amount set forth on Schedule B attached hereto under the
heading “Maximum Availability Amount” that corresponds to its Adjusted Net
Working Capital as of such time.
     SECTION 9.16 Maximum Leverage Ratio.
     At no time will the Borrower allow its Leverage Ratio to be greater than
10:1.
     SECTION 9.17 PTP Inventory Limit.
     The Borrower shall not cause or allow Inventory, other than Inventory
subject to a contract for sale, to be stored with PTP as of any date of
determination to be greater than the volume set forth on Schedule B attached
hereto under the heading “PTP Inventory Limit” that corresponds to the Combined
Facilities Maximum Amount then in effect on such date of determination.
     SECTION 9.18 Organizational Documents Changes.
     Without the express written consent of the Administrative Agent, the
Borrower shall not, and shall not suffer or permit any Subsidiary to amend,
restate, supplement, or otherwise modify any of their respective Organizational
Documents in any manner that would materially and adversely affect the
Administrative Agent, any Letter of Credit Issuer, or any Lender or otherwise
adversely affect the validity or enforceability of this Agreement, any other
Loan Document, or any Lien granted pursuant hereto or thereto.
     SECTION 9.19 Risk Control Policy Changes.
     Without the express written consent of the Administrative Agent and the
Required Lenders (which consent will not be unreasonably withheld, conditioned,
or delayed), the Borrower shall not, and shall not suffer or permit any
Subsidiary to amend, restate, supplement, or otherwise modify the Risk Control
Policy as it pertains to the Borrower.
     SECTION 9.20 Accounting Changes.
     The Borrower shall not, and shall not suffer or permit any Subsidiary to,
make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change the fiscal year of the Borrower or of any
Subsidiary of the Borrower, except (i) upon 30 days prior written notice to the
Administrative Agent and the Lenders and (ii) only so long as the Borrower
provides a reconciliation of such changed accounting treatment or reporting

109



--------------------------------------------------------------------------------



 



practices to the previous accounting treatment or reporting practices for the
first fiscal year in which such changes take effect.
     SECTION 9.21 Limitation on Formation of Subsidiaries.
     The Borrower shall not form any Subsidiaries or allow any existing
Subsidiary to own any assets or engage in any business (a) without the express
written consent of the Administrative Agent and (b) unless, immediately upon the
formation of such Subsidiary, the acquisition by such Subsidiary of any assets,
or such Subsidiary engaging in any business, as applicable, such Subsidiary has
executed and delivered to the Administrative Agent a guaranty and a guarantor
security agreement and such other documentation as may be required by the
Administrative Agent.
     SECTION 9.22 Limitation on Amendments to Certain Material Agreements.
     The Borrower shall not cause nor allow, without the consent of the Required
Lenders, (i) the Castor/Tesoro Storage Agreement or any Parent TSA Guaranty to
be amended, restated, supplemented, or otherwise modified or (ii) allow any
amendment, restatement, modification, or supplement (A) to Section 2.2, 2.5,
2.6, 17.3, 20.9, 20.12, or 20.13 of the PTP/Castor Storage Agreement, (B) that
would result in the term of the PTP/Castor Storage Agreement being shorter than
it is on the date hereof, (C) that would result in Product being stored in a
location within the PTP system that is not covered by a storage warrant or other
custodial agreement by and among PTP, the Borrower and the Collateral Agent, or
(D) that would otherwise result in any amendment, restatement, modification, or
supplement to the PTP/Castor Storage Agreement that in any way materially and
adversely affects the Borrower’s rights under the Castor/Tesoro Storage
Agreement, the Borrower, or the Borrower’s Product subject thereto.
     SECTION 9.23 Limitation on Swap Contracts.
     With respect to all Swap Contracts, the Borrower shall not select in any
Master Agreement any method of valuation for calculation of payments due on an
Early Termination Date (as defined in the Swap Lender Intercreditor Agreement)
or its equivalent or upon a Termination Date (as defined in the Swap Lender
Intercreditor Agreement) or its equivalent other than on the basis of Market
Quotations (as defined in the applicable Master Agreement) or its equivalent or
“Closeout Amount” (as defined in the applicable Master Agreement) or its
equivalent.
ARTICLE X
EVENTS OF DEFAULT
     SECTION 10.01 Event of Default. The occurrence of any of the following
shall constitute an “Event of Default” hereunder:
     (a) Non-Payment. The Borrower fails to pay any Obligations or other amounts
payable hereunder or under any other Loan Document when due including without
limitation such amounts as may come due as a result of a “demand” made by the
Administrative Agent hereunder or under the Notes, and in respect of any failure
to pay

110



--------------------------------------------------------------------------------



 



interest or fees only, such failure is not cured by the Borrower within one
(1) Business Day of Administrative Agent’s having provided notice thereof
(whether verbal to a Responsible Officer or written); or
     (b) Representation or Warranty. Any representation or warranty by the
Borrower made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial statement prepared by the
Borrower, furnished at any time under this Agreement, or in or under any other
Loan Document (including any Collateral Pool Report or schedule or attachment
thereto), is false or misleading in any material respect on or as of the date
made or deemed made; or
     (c) Compliance Guideline Defaults. Except with respect to Sections 8.13 and
8.14 of this Agreement, the Borrower fails to perform or observe (i) any term,
agreement or compliance guideline contained in Sections 8.02 (other than with
respect to Section 8.02(a) as provided in clause (ii) of this Section 10.01(c)),
8.03(g), 8.03(h), or 8.15, or in Article IX of this Agreement, if such failure
is not cured by the Borrower within two (2) Business Days after the earlier of
(1) the date after the Borrower obtains knowledge thereof, or (2) the
Administrative Agent or any Lender provides the Borrower with notice of such
failure, (ii) its agreement to deliver the financial statements required
pursuant to Section 8.01(b) of this Agreement, together with the Compliance
Certificate required by Section 8.02(a) of this Agreement in connection
therewith, if such failure is not cured by the Borrower within fifteen (15)
calendar days, or (iii) any other term, agreement or compliance guideline
contained herein or in any other Loan Document, if such failure is not cured by
the Borrower within thirty (30) days after the Administrative Agent provides the
Borrower with written notice of such failure, or
     (d) Change of Control. There occurs any change that results in Parent not
owning directly or indirectly 100% of the Borrower, or
     (e) Material Adverse Effect; Material Adverse Political Development. There
occurs any Material Adverse Effect or Material Adverse Political Development; or
     (f) Cross-Default. The Borrower (a) fails to make any payment when due
(including pursuant to acceleration or otherwise) under Indebtedness for
borrowed money or under any Swap Contract or Commodity Contract, permitting the
counterparty thereto to declare an event or default or accelerate such
Indebtedness (taking into account any applicable grace or notice period
specified in the relevant document), or (b) fails to perform or observe any
other condition, covenant or compliance guideline, or any other event shall
occur or condition exist, under any Swap Contract or Commodity Contract or any
agreement or instrument relating to any such indebtedness, permitting the
counterparty thereto to declare an event of default or accelerate such
indebtedness (taking into account any applicable grace or notice period
specified in the relevant document) including the declaration of a “Termination
Event” as defined in the applicable Master Agreement and any related credit
support annex or schedule which enables the applicable Swap Lender to terminate
the Swap Contract, and the aggregate amount outstanding in respect of all such
Indebtedness, Swap Contracts, and Commodity Contracts on the date of such event
specified in clause (a) or (b) above, (after, for the avoidance of doubt, the

111



--------------------------------------------------------------------------------



 



reduction of said outstanding amount by application of any cash collateral
deposited with the relevant counterparty in respect of such obligations), is in
excess of $10,000,000 as of the date of such nonpayment or any date thereafter
that such amounts remain unpaid in excess of $10,000,000; or
     (g) Insolvency: Voluntary Proceedings. The Borrower or the Parent (i)
ceases or fails to be Solvent, or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases to conduct its business in the ordinary course; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing; or
     (h) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or the Parent, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of the properties of the Borrower or the Parent, which
Insolvency Proceeding remains undismissed or unstayed for a period of thirty
(30) days; (ii) the Borrower or the Parent admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief or
similar order under non U.S. law) is ordered in any Insolvency Proceeding; or
(iii) the Borrower or the Parent acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
or attorney therefor), or other similar Person for itself or a substantial
portion of its property or business; or
     (i) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that could reasonably be expected to result in a
Material Adverse Effect, and such exposure to said liability is not cured by the
Borrower within ten (10) Business Days; or
     (j) Judgments. Any judgment, order or decree is entered against the
Borrower which on the date of the entering of such judgment or any time
thereafter when such judgment remains in effect, in the aggregate with respect
to all other such judgments, is in excess of $10,000,000; or
     (k) Parent Cross-Default. The Parent (a) fails to make any payment when due
(including pursuant to acceleration or otherwise) under Indebtedness for
borrowed money or under any Swap Contract or Commodity Contract, permitting the
counterparty thereto to declare an event or default or accelerate such
Indebtedness (taking into account any applicable grace or notice period
specified in the relevant document), or (b) fails to perform or observe any
other condition, covenant or compliance guideline, or any other event shall
occur or condition exist, under any Swap Contract or Commodity Contract or any
agreement or instrument relating to any such Indebtedness, permitting the
counterparty thereto to accelerate such Indebtedness (taking into account any
applicable grace or notice period specified in the relevant document) and the
aggregate amount outstanding in respect of all such Indebtedness, Swap
Contracts, and Commodity

112



--------------------------------------------------------------------------------



 



Contracts on the date of such event specified in clause (a) or (b) above,
(after, for the avoidance of doubt, the reduction of said outstanding amount by
application of any cash collateral deposited with the relevant counterparty in
respect of such obligations), is in excess of $25,000,000 as of the date of such
nonpayment or any date thereafter that such amounts remain unpaid in excess of
$25,000,000; or
     (l) Facility B. The occurrence and continuation of any event of default
described in Section 16 of the Facility B Credit Agreement; or
     (m) Enforceability of Loan Documents. For any reason, any of the Loan
Documents or any of the Facility B Loan Documents shall cease to be in full
force and effect, or the Borrower or any other Person shall so assert; or
     (n) Perfected Security Interest; Priority of Indebtedness. For any reason
the Collateral Agent shall at any time not have an exclusive first priority
perfected security interest under all applicable law in the Collateral (except,
with respect to priority, for Permitted Liens) or such security interest for any
reason becomes unenforceable or invalid, or the subordinated nature of any
Subordinated Indebtedness shall for whatever reason be contested by the Borrower
or any other Person or disallowed by any court of competent jurisdiction; or
     (o) Tolerance Limit Violations. For any reason a Tolerance Limit Violation
shall have occurred and, as of the third Business Day after the occurrence
thereof, such Tolerance Limit Violation continues to exist; provided, however,
that if such Tolerance Limit Violation is with respect to a monthly stop loss
limit and the Parent shall have contributed new equity to the Borrower on or
before such third Business Day, on terms and conditions acceptable to the
Administrative Agent and in accordance with the plan delivered in respect
thereof pursuant to Section 8.03(j) of this Agreement, in an amount equal to the
amount of the Tolerance Excess Amount resulting from such Tolerance Limit
Violation shall be deemed not to be continuing as of such third Business Day; or
     (p) Storage Agreements. The termination of any of the PTP/Castor Storage
Agreement, the Castor/Tesoro Storage Agreement, or any Parent TSA Guaranty or
the Borrower shall be in default of any of its material obligations under the
Castor/Tesoro Storage Agreement beyond any period for cure.
     SECTION 10.02 Remedies. If any Event of Default occurs, the Administrative
Agent, shall upon request of the Required Lenders:
     (a) declare an amount equal to the maximum aggregate amount that is or at
any time thereafter may become available for drawing by the beneficiary under
any outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) to be immediately due
and payable, and declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately

113



--------------------------------------------------------------------------------



 



due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and
     (b) exercise on behalf of itself and the Lenders all rights and remedies
available to it under the Loan Documents or applicable law including seeking to
lift the stay in effect under the Insolvency Proceeding; provided, however, that
upon the occurrence of any event specified in paragraph (g) or (h) of
Section 10.01 of this Agreement, Cash Collateral in an amount equal to one
hundred five percent (105%) the maximum aggregate amount that is or at any time
thereafter may become available for drawing by the beneficiary under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) and all unpaid fees
related thereto together with the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of the Administrative Agent.
     (c) in addition to the obligation to deliver Cash Collateral pursuant to
Section 10.02(b) of this Agreement, obtain cash collateral from the Borrower as
provided in Section 4.06 of this Agreement.
     SECTION 10.03 Rights Not Exclusive.
     The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.
     SECTION 10.04 Default Rate.
     At any time after an Event of Default has occurred, any principal of any
Loan, any obligation of the Borrower with respect to any Letter of Credit or any
other amount under this Agreement (including any fee due hereunder), any Note or
any other Loan Document shall bear interest at the Default Rate. The
Administrative Agent shall use its best efforts to notify the Borrower promptly
upon the account officer responsible for the Uncommitted Facility having actual
knowledge that interest at the Default Rate is being charged to the Borrower,
provided, however, that the failure to do so shall not prevent interest at the
Default Rate from being charged hereunder from the date an Event of Default has
occurred.
ARTICLE XI
THE ADMINISTRATIVE AGENT
     SECTION 11.01 Appointment, Powers and Immunities. Each Lender hereby
appoints and authorizes the Administrative Agent to act as its Administrative
Agent (including, without limitation, as Collateral Agent) hereunder and under
the other Loan Documents with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto,
including without limitation execution of any Intercreditor Agreement on behalf
of the Lenders and the Letter of Credit Issuers. The Administrative Agent (which
term as used in this sentence and in Section 11.05 of this Agreement and the
first sentence of Section 11.06 of this

114



--------------------------------------------------------------------------------



 



Agreement shall include reference to its affiliates and its own and its
affiliates’ officers, directors, employees, agents and attorneys and
Administrative Agents):
     (a) shall have no duties or responsibilities except those expressly set
forth in this Agreement and in the other Loan Documents, and shall not by reason
of this Agreement or any other Loan Document be a trustee for any Lender;
     (b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by the
Borrower or any other Person to perform any of its obligations hereunder or
thereunder;
     (c) shall not, except to the extent expressly instructed by the Required
Lenders or the Facility B Agent with respect to collateral security under the
Security Agreement, be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document; and
     (d) shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, including without limitation any action taken or omitted
in compliance with its obligations to the Facility B Agent and Facility B
Lenders in its capacity as Collateral Agent therefor, except for its own gross
negligence or willful misconduct.
     The Administrative Agent may employ agents and attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Administrative Agent may
deem and treat the payee of a Note as the holder thereof for all purposes hereof
unless and until a notice of the assignment or transfer thereof shall have been
filed with the Administrative Agent, together with the consent of the Borrower
to such assignment or transfer (to the extent provided in Section 12.08 of this
Agreement).
     SECTION 11.02 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, electronic
mail, printable data format, facsimile or other electronic means acceptable to
the Administrative Agent) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent. As to any matters not expressly
provided for by this Agreement or any other Loan Document, the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions given by all of
the Lenders or, if provided herein, in accordance with the instructions

115



--------------------------------------------------------------------------------



 



given by all of the Lenders, and such instructions of such Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.
     SECTION 11.03 Defaults.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default unless the Administrative Agent has received notice
from a Lender or the Borrower specifying such Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 11.07 of this Agreement) take such action with respect to
such Default as shall be directed by all of the Required Lenders or the Facility
B Agent in accordance with the Combined Facilities Intercreditor Agreement,
provided, however, that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Lenders
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of the
Required Lenders, all of the Lenders, or the Facility B Agent, as the case may
be.
     SECTION 11.04 Rights as a Lender.
     With respect to its Loans made by it, BNP Paribas (and any successor acting
as Administrative Agent) in its capacity as a Lender hereunder shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not acting as the Administrative Agent, and the term “Lender”
or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. BNP Paribas (and any successor
acting as Administrative Agent) and its affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, trust or other
business with the Borrower (and any of its Subsidiaries or Affiliates) as if it
were not acting as the Administrative Agent, and BNP Paribas (and any such
successor) and its affiliates may accept fees and other consideration from the
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.
     SECTION 11.05 Indemnification.
     The Lenders (including each Declining Lender) agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 12.05 of this
Agreement, but without limiting the obligations of the Borrower under said
Section 12.05 of this Agreement), ratably in accordance with their respective
Maximum Considered Limits, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Administrative Agent (including by any Lender) arising out
of or by reason of any investigation in or in any way relating to or arising out
of this Agreement or any other Loan Document, Swap Contract or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that

116



--------------------------------------------------------------------------------



 



the Borrower is obligated to pay under Section 12.05 of this Agreement are to be
made, but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents (including without limitation in connection with the
Administrative Agent’s capacity as Collateral Agent for the benefit of Facility
B Lenders), provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified. The agreements in this Section shall survive payment of
all of the Obligations (and with respect to each Declining Lender shall survive
its termination of its obligations under this Agreement). Notwithstanding
anything to the contrary contained in any Loan Document or otherwise, the
obligations of each Lender under this Section 11.05 shall not be reduced by any
duplicative amounts allocable to or payable by the Facility B Agent or any
Facility B Lender unless such amounts shall have actually and indefeasibly been
paid by Facility B Agent or the Facility B Lenders and (ii) no Lender shall be
absolved of its obligations with respect to any amounts due to the
Administrative Agent as the result of any failure by Facility B Agent or any
Facility B Lender to make any such payment the Administrative Agent.
     SECTION 11.06 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower, its consolidated Subsidiaries, including without limitation, its own
independent review of the Collateral, including the existence of the Collateral,
the quality and nature of the Collateral and the adequacy of the Collateral to
fully secure the Obligations, and its decision to enter into this Agreement and
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under any other Loan
Document. The Administrative Agent shall not be required to keep itself informed
as to the performance or observance by the Borrower of this Agreement or any of
the other Loan Documents or any other document referred to or provided for
herein or therein or to inspect the Collateral or other properties or books of
the Borrower and any of its consolidated Subsidiaries. Except as otherwise
specifically stated herein to the contrary, the Administrative Agent shall have
no duty or responsibility to provide any Lender with any information with
respect to the quality, nature, existence or other information regarding the
Collateral and makes no representation to the Lenders whatsoever in respect of
the accuracy or validity of any representation or warranty made by the Borrower
herein, including as to the quality, nature, existence or other information
regarding the Collateral. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or under the Loan Documents, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower, any of its consolidated Subsidiaries (or any of their
Affiliates) that may come into the possession of the Administrative Agent or any
of its affiliates.
     SECTION 11.07 Failure to Act.

117



--------------------------------------------------------------------------------



 



     Except for action expressly required of the Administrative Agent hereunder
and under the other Loan Documents, the Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder and thereunder unless
it shall receive further assurances to its satisfaction from the Lenders of
their indemnification obligations under Section 11.05 of this Agreement against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action. Notwithstanding the foregoing, the
Administrative Agent shall in all cases be fully justified in, and shall not be
liable to any Lender or the Borrower as a result of, acting and failing or
refusing to act under this Agreement or under any other Loan Document to the
extent the Administrative Agent believes such action or inaction is necessary to
comply with its obligations as Collateral Agent for the benefit the Facility B
Agent and the Facility B Lenders required by the Combined Facilities
Intercreditor Agreement.
     SECTION 11.08 Resignation of Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may resign at any time by
giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, after consulting with the Borrower, the Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, after consultation with the Borrower, appoint a
successor Administrative Agent, that shall be a bank that has an office in New
York, New York with a combined capital and surplus of at least $500,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.
     SECTION 11.09 Administrative Agent as Collateral Holder.
     Except for action expressly required of the Administrative Agent hereunder
or under any other Loan Document as holder of any Collateral, the Administrative
Agent shall in all cases be fully justified in refusing to act hereunder and
thereunder unless it is further indemnified to its satisfaction by the Lenders,
proportionately in accordance with the Obligations then due and payable to each
of them, against any and all liability and expense that may be incurred by the
Administrative Agent by reason of taking or continuing to take any such action.
     (a) Each Lender will make its own credit decisions hereunder, including the
decision whether or not to make Loans or consent to any Issuance, thus the
Administrative Agent shall have no duty to monitor the Collateral, the amounts
outstanding under any sublimits or the reporting requirements or the contents of
reports (including the Collateral Pool Report) delivered by the Borrower. Except
as expressly provided herein, the Administrative Agent shall have no duty to
take any affirmative

118



--------------------------------------------------------------------------------



 



steps with respect to the collection of amounts payable in respect of the
Collateral. The Administrative Agent shall incur no liability to the Lenders as
a result of any private sale of the Collateral.
     (b) The Lenders hereby consent, and agree upon written request by the
Administrative Agent to execute and deliver such instruments and other documents
as the Administrative Agent may deem desirable to confirm such consent, to the
release of the Liens on the Collateral provided that such release is consented
to by all the Lenders or such release is otherwise permitted in accordance with
the terms of the Loan Documents.
     (c) The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equal to that BNP Paribas accords
its own property, it being understood that neither the Administrative Agent nor
any Lender shall have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not the Administrative Agent or any
Lender is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
     SECTION 11.10 Appointments of Collateral Agents for Purposes of Foreign
Law.
     (a) Each of the Administrative Agent, Lenders, and Facility B Lenders
hereby appoints the Facility B Agent to act as its agent under and in connection
with the Foreign Law Security Documents.
     (b) Each of the Facility B Agent, Lenders, and Facility B Lenders hereby
appoints the Collateral Agent to act as its agent under and in connection with
the Foreign Law Security Documents.
     (c) Each of the Administrative Agent, Lenders, and Facility B Lenders
hereby authorizes the Facility B Agent to exercise the rights, powers,
authorities and discretions specifically given to the Facility B Agent under or
in connection with the Foreign Law Security Documents together with any other
incidental rights, powers, authorities and discretions.
     (d) Each of the Facility B Agent, Lenders, and Facility B Lenders hereby
authorizes the Collateral Agent to exercise the rights, powers, authorities and
discretions specifically given to the Collateral Agent under or in connection
with the Foreign Law Security Documents together with any other incidental
rights, powers, authorities and discretions.
     (e) In particular and with regard to each Foreign Law Security Document
governed by United Kingdom, Swiss or Panama law, each of the Administrative
Agent, Lenders, and Facility B Lenders hereby appoints and authorizes the
Facility B Agent:
     (i) to enter into each Foreign Law Security Document that is non accessory
(non-accessoire) in nature (such as the Swiss law governed Assignment

119



--------------------------------------------------------------------------------



 



Agreement described in the definition of Foreign Law Security Document) in its
own name, but for the benefit of the Administrative Agent, Lenders, and Facility
B Lenders; and
     (ii) to enter into each Foreign Law Security Document that is accessory
(accessoire) in nature (such as the Swiss law governed Pledge Agreement
described in the definition of Foreign Law Security Document) for itself and for
and on behalf of each of the Administrative Agent, Lenders, and Facility B
Lenders as direct representative (représentant direct) and each of the
Administrative Agent, Lenders, and Facility B Lenders and the Borrower hereby
acknowledges that each of the Administrative Agent, Lenders, and Facility B
Lenders (including, without limitation, any new Lender or any assignee or
successor interest of any Lender or the Administrative Agent) will be a party to
such Foreign Law Security Document.
     (f) In particular and with regard to each Foreign Law Security Document
governed by United Kingdom, Swiss or Panama law, each of the the Facility B
Agent, Lenders, and Facility B Lenders hereby appoints and authorizes the
Collateral Agent:
     (i) to enter into each Foreign Law Security Document that is non accessory
(non-accessoire) in nature (such as the Swiss law governed Assignment Agreement
described in the definition of Foreign Law Security Document) in its own name,
but for the benefit of the Facility B Agent, Lenders, and Facility B Lenders;
and
     (ii) to enter into each Foreign Law Security Document that is accessory
(accessoire) in nature (such as the Swiss law governed Pledge Agreement
described in the definition of Foreign Law Security Document) for itself and for
and on behalf of each of the Facility B Agent, Lenders, and Facility B Lenders
as direct representative (représentant direct) and each of the Facility B Agent,
Lenders, and Facility B Lenders and the Borrower hereby acknowledges that each
of the Facility B Agent, Lenders, and Facility B Lenders (including, without
limitation, any new Lender or any assignee or successor interest of any Lender
or the Facility B Agent) will be a party to such Foreign Law Security Document.
     (g) Each of the parties to this Agreement agrees that, pursuant to this
Section 11.10, the Facility B Agent and the Collateral Agent shall have only
those duties, obligations and responsibilities expressly specified in this
Agreement or in the Foreign Law Security Documents (and no others shall be
implied) and in each case subject to all other terms and conditions contained in
any of the Loan Documents.
ARTICLE XII
MISCELLANEOUS
     SECTION 12.01 Amendments, etc.

120



--------------------------------------------------------------------------------



 



     (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (other than as provided in Section 5.11 of this Agreement concerning
Defaulting Lenders) and the Borrower and acknowledged by the Administrative
Agent (such acknowledgment not to be unreasonably withheld or delayed), and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that, except as
otherwise provided in Section 5.11 of this Agreement concerning Defaulting
Lenders:
     (i) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent, affect the rights or duties of the Administrative
Agent, in such capacity, under this Agreement or any other Loan Document;
     (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Daylight Overdraft Bank, affect the rights or duties of the Daylight
Overdraft Bank, in such capacity, under this Agreement or any other Loan
Document, including, without limitation the addition of any new Lender or any
increase of the Maximum Considered Limit or Maximum Lender Pro Rata Share Limit
of any existing Lender;
     (iii) no amendment, waiver or consent shall, unless in writing and signed
by the Swing Line Lender, affect the rights or duties of the Swing Line Lender,
in such capacity, under this Agreement or any other Loan Document, including,
without limitation the addition of any new Lender or any increase of the Maximum
Considered Limit or Maximum Lender Pro Rata Share Limit of any existing Lender;
     (iv) no amendment, waiver or consent shall, unless in writing and signed by
the affected Swap Lender, affect the rights or duties of such Swap Lender, in
such capacity, under this Agreement or any other Loan Document;
     (v) no amendment, waiver or consent shall, unless in writing and signed by
the affected Letter of Credit Issuer, affect the rights or duties of such Letter
of Credit Issuer, in such capacity, under this Agreement, any other Loan
Document, or any Letter of Credit application relating to any Letter of Credit
Issuance or to be Issued by it, including, with out limitation the addition of
any new Lender or any increase of the Maximum Considered Limit or Maximum Lender
Pro Rata Share Limit of any existing Lender;
     (vi) no amendment, waiver or consent shall, unless in writing and signed by
all Lenders affected thereby, (i) increase such Lender’s Maximum Considered
Limit or Maximum Lender Pro Rata Share Limit, (ii) subject such Lender to
additional obligations under this Agreement or any other Loan Document, or
(iii) reduce the amount or extend the scheduled date of maturity of any Loan or
of any installment thereof, or reduce the amount or extend the

121



--------------------------------------------------------------------------------



 



scheduled payment date with respect to any obligation of the Borrower under any
Letter of Credit, or reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or increase the
amount or extend the Expiration Date or the Maturity Date of any Loan or the
expiration date of any Letter of Credit;
     (vii) no amendment, waiver or consent shall, unless in writing and signed
by all Lenders, (i) amend, modify or waive any provision of Section 5.11 of this
Agreement or this Section 12.01, any provision of this Agreement which requires
the consent or approval of all the Lenders, or reduces the percentage specified
in the definition of Required Lenders, (ii) consents to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or (iii) releases all or substantially
all of the Liens on the Collateral (other than with respect to payment in full
of the Obligations and termination of the Loan Documents in which event the
parties hereby agree that the Administrative Agent may release such Liens
without further consent or action by any party); and
     (viii) no amendment, waiver or consent shall, unless in writing and signed
by Lenders having, in the aggregate, Maximum Considered Limits equal to or
greater than seventy-five percent (75%) of the Maximum Considered Amount
(provided, however, that if any Lender is a Defaulting Lender as of any date of
determination, then on such date such Defaulting Lender shall be excluded from
the determination of such seventy-five percent (75%) and, for purposes of
calculating seventy-five percent (75%) of the Maximum Considered Amount, the
Maximum Considered Amount shall be reduced by such Defaulting Lender’s otherwise
applicable Maximum Considered Limit), (A) amend, modify or waive any provision
of the definition of “Collateral Pool” or the definition of any defined term
used therein or other provision of this Agreement that has the effect of
increasing any advance rates or availability for Extensions of Credit under the
Uncommitted Facility, (B) amend, modify or waive any provision of the Risk
Control Policy that is materially adverse to the interests of the Lenders under
the Combined Facilities Loan Documents, (C) amend, modify or waive any provision
of Section 10.1(d) of this Agreement, (D) add any new category of Collateral to
the Collateral Pool, or (E) increase the aggregate Close-out Amounts of all Swap
Lenders; and
     (ix) no amendment, waiver or consent shall, unless in writing and signed by
the Facility B Agent, result in a Prohibited Amendment or amend or modify
Section 11.10 of this Agreement.
     (b) Notwithstanding the foregoing, the Borrower, each of the Lenders, and
each of the Letter of Credit Issuers hereby acknowledges and agrees that the
Administrative Agent, without the consent of any Lender or any Letter of Credit
Issuer, may enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents, in each case including but
not limited to amendments, supplements or modifications to Schedules 1.01 and
12.02 attached hereto

122



--------------------------------------------------------------------------------



 



or otherwise necessary to effectuate changes in any existing or new Lender’s
Maximum Considered Limit in accordance with Sections 2.04(b) and 6.04 of this
Agreement or the addition of additional Letter of Credit Issuers or Swap
Lenders, for the purpose of (i) making technical corrections to or
clarifications of this Agreement and the other Loan Documents that do not affect
the rights or obligations of any Lender, or, to the extent that the rights or
obligations of any Lender are affected, the consent of only the affected Lender,
(ii) the addition of new Lenders under this Agreement to the extent otherwise in
compliance with Sections 2.04 and 6.04 of this Agreement, or (iii) adding new
Letter of Credit Issuers or Swap Lenders otherwise in accordance with this
Agreement.
     (c) If at any time any Lender refuses to give its approval or consent
required to effect any amendment waiver, or consent and other Lenders having, in
the aggregate, Maximum Considered Limits greater than sixty-six and two-thirds
percent (66.66%) of the Maximum Considered Amount have granted such approval or
consent, the Borrower may, upon three (3) Business Days prior notice to the
applicable Lender, require such Lender to assign all right, title and interest
that it may have in all Loans, Letters of Credit and any other Obligations of
the Borrower under this Agreement and the Loan Documents to another Lender (if
another Lender will consent to purchase such right, title and interest) or an
Assignee in each case in accordance with Section 12.08(a) of this Agreement, if
such Assignee can be found by the Borrower, for a purchase price equal to 100%
of the principal amount and/or Face Amount of such Obligations plus the amount
of any interest and fees accrued and owing to such Lender as of the date of such
assignment.
     SECTION 12.02 Notices.
     (a) All notices, requests and other communications shall be in writing
(including, unless the context expressly otherwise provides, by facsimile or
other electronic means acceptable to the Administrative Agent and mailed, faxed
or electronically transmitted, or delivered, to the address, Email address or
facsimile number specified for notices on Schedule 12.02; or directed to such
other address as shall be designated by such party in a written notice to the
other parties, and as directed to any other party, at such other address as
shall be designated by such party in a written notice to the Borrower and the
Administrative Agent.
     (b) All such notices, requests and communications shall, when transmitted
by overnight delivery, faxed or other electronic means acceptable to the
Administrative Agent, be effective when delivered for overnight (next-day)
delivery or transmitted in legible form by facsimile machine with telephonic
confirmation of receipt (subject to the provisions of clause (c) of this
Section 12.02), respectively, or if mailed, within two (2) Business Days after
the date deposited into the U.S. mail, or if delivered, upon delivery; provided,
however, that the provisions of this Section shall be superseded by any other
express provisions in this Agreement to the contrary.
     (c) Any agreement of the Administrative Agent herein to receive notices by
telephone, facsimile or other electronic means acceptable to the Administrative
Agent is solely for the convenience and at the request of the Borrower and the
Administrative

123



--------------------------------------------------------------------------------



 



Agent shall be entitled to rely on the authority of any officer who is
purportedly authorized by the Borrower to give such notice and the
Administrative Agent shall not have any liability to the Borrower or other
Person on account of any act taken or not taken by the Administrative Agent in
reliance upon such telephonic, facsimile, or other electronic notice. The
obligation of the Borrower to repay the Loans and L/C Obligations shall not be
affected in any way or to any extent by any failure by the Administrative Agent
to receive a written confirmation of any notice sent telephonic, facsimile or
other electronic means acceptable to the Administrative Agent or the receipt by
the Administrative Agent of a confirmation which is at variance with the terms
understood by the Administrative Agent to be contained in the notice sent by
telephonic, facsimile or other electronic means acceptable to the Administrative
Agent.
     SECTION 12.03 No Waiver: Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
     SECTION 12.04 Costs and Expenses.
     The Borrower shall be obligated:
     (a) whether or not the transactions contemplated hereby are consummated, to
pay or reimburse the Administrative Agent within five (5) Business Days after
presentation of an invoice to the Borrower (subject to Section 6.01(f) of this
Agreement) for all reasonable costs and expenses incurred by the Administrative
Agent in connection with the development, preparation, delivery, execution of,
administration and monitoring, and any amendment, supplement, waiver or
modification to (in each case, whether or not consummated), this Agreement, the
Swap Contracts or any Loan Document and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including reasonable Attorney Costs, and costs
of Collateral audits or other inspections of the books and records of the
Borrower, the cost of which Borrower is responsible for as expressly provided
herein, incurred by the Administrative Agent with respect thereto; and
     (b) pay or reimburse each of the Lenders, the Administrative Agent and each
Letter of Credit Issuer within five (5) Business Days after presentation of an
invoice to the Borrower (subject to Section 6.01(f) of this Agreement) for all
costs and expenses (including reasonable Attorney Costs) incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or any other Loan Document during the existence of
an Event of Default or after acceleration of the Loans (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding).

124



--------------------------------------------------------------------------------



 



     SECTION 12.05 Indemnity.
     Whether or not the transactions contemplated hereby are consummated, the
Borrower shall be obligated to indemnify and hold the Administrative Agent, the
Administrative Agent-Related Persons, each Letter of Credit Issuer, each Letter
of Credit Issuer-Related Persons and each of the Lenders and their respective
officers, directors, employees, counsel, affiliates, agents, Administrative
Agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, claims, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable Attorney Costs) of any kind or nature whatsoever which may
at any time (including at any time following repayment of the Loans and the
termination of the Letters of Credit) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement or the Loans
or Letters of Credit or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, however, that the Borrower shall have no
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities resulting solely from the gross negligence or willful misconduct of
such Indemnified Person or from claims by an Indemnified Person against another
Indemnified Person. The agreements in this Section shall survive payment of all
other Obligations.
     SECTION 12.06 Payments Set Aside.
     To the extent that the Borrower makes a payment to the Administrative Agent
any Lender or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any Insolvency Proceeding or
otherwise, then to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred.
     SECTION 12.07 Successors and Assigns.
     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of all the
Lenders and the Administrative Agent.
     SECTION 12.08 Assignments; Participations, etc.
     (a) Each Lender may assign any of its Loans, its L/C Obligations and the
other rights and Obligations hereunder (but only with the consent of the
Administrative Agent, and in the case of an L/C Obligation, the applicable
Letter of Credit Issuer, with

125



--------------------------------------------------------------------------------



 



respect to Swing Line Loans, the Swing Line Lender, and with respect to Daylight
Overdraft Loans, the Daylight Overdraft Bank to one or more commercial banks or
other Persons not Affiliates of the Borrower (each, an “Assignee”) which is an
Eligible Assignee; provided, however, that
     (i) except to the extent the Administrative Agent (and the applicable
Letter of Credit Issuer, in the case of a Letter of Credit) shall otherwise
consent, any such assignment shall be (A) if a partial assignment, in an amount
at least equal to $5,000,000 or (B) if an assignment of all of a Lender’s
Obligations, a lesser amount;
     (ii) each such assignment by a Lender of its Loans, or L/C Obligations
shall be made in such manner so that the same portion of its Loans, and L/C
Obligations is assigned to the respective Assignee; and
     (iii) upon each such assignment, the assigning Lender and Assignee shall
deliver to the Borrower, the Administrative Agent and the Letter of Credit
Issuers a Notice of Assignment in the form of Exhibit K hereto, and the
assigning Lender shall pay a $3,500 recordation fee to the Administrative Agent.
Upon execution and delivery by the assigning Lender and the Assignee to the
Borrower, the Administrative Agent and the Letter of Credit Issuers of such
Notice of Assignment, and upon consent thereto by the Administrative Agent and
the applicable Letter of Credit Issuer to the extent required above, the
Assignee shall have, to the extent of such assignment (unless otherwise
consented to by the Administrative Agent), the obligations, rights and benefits
of a Lender hereunder holding the Loans and, if applicable, L/C Obligations (or
portions thereof) assigned to it and specified in such Notice of Assignment (in
addition to the Loans and L/C Obligations, if any, theretofore held by such
assignee) and the assigning Lender shall, to the extent of such assignment, be
released from the Loans and L/C Obligations (or portion(s) thereof) so assigned.
     (b) A Lender may (but only with the consent of the Administrative Agent
and, in the case of an L/C Obligation, the applicable Letter of Credit Issuer,
such consent not to be unreasonably withheld or delayed) at any time sell to one
or more commercial banks or other Persons not Affiliates of the Borrower (a
“Participant”) participating interests in any Loans, L/C Obligations and any
other interests of such Lender hereunder and under the other Loan Documents
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible for the
performance of such obligations, (iii) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) such
Lender shall not transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver relates to the principal amount of any Loans,
the Face Amount of any Letters of Credit, the rate of interest to be charged
with respect to any Loans or L/C Obligations, any fees payable to a Lender under
this Agreement or the extension of the Expiration

126



--------------------------------------------------------------------------------



 



Date. In the case of any such participation, the Participant shall not have any
rights under this Agreement, or any of the other Loan Documents, and all amounts
payable by the Borrower hereunder shall be determined as if the Lender had not
sold such participation.
     (c) Notwithstanding any other provision in this Agreement, any Lender may
without the consent of the Administrative Agent, any Letter of Credit Issuer, or
the Borrower, at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement and the Note held by
it in favor of any Federal Reserve Bank in accordance with Regulation A of the
FRB or U.S. Treasury Regulation 31 CFR 203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.
     SECTION 12.09 Set-off.
     Subject to the provisions of Section 5.04 of this Agreement, in addition to
any rights and remedies of the Administrative Agent and the Lenders provided by
law, if an Event of Default exists or the Loans have been accelerated, the
Administrative Agent and each of the Lenders is hereby authorized at any time
and from time to time, without prior notice to the Borrower, any such notice
being waived by the Borrower to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, the
Administrative Agent or any Lender to or for the credit or the account of the
Borrower against any and all Obligations owing to the Administrative Agent or
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any Loan Document and although such Obligations may be contingent or
unmatured. The Administrative Agent and the Lenders agree promptly to notify the
Borrower after any such set-off and application made by the Administrative Agent
or any Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.
     SECTION 12.10 Automatic Debits of Fees.
     With respect to any fee or any other cost or expense (including reasonable
Attorney Costs), due and payable to the Administrative Agent under the Loan
Documents, in the event that such amount has been unpaid by the Borrower after
request therefor by the Administrative Agent, the Borrower hereby irrevocably
authorizes the Administrative Agent to debit any deposit account of the Borrower
with the Administrative Agent in an amount such that the aggregate amount
debited from all such deposit accounts does not exceed such fee or other cost or
expense. If there are insufficient funds in such deposit accounts to cover the
amount of the fee or other cost or expense then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section shall be deemed a set-off.
     SECTION 12.11 Counterparts.
     This Agreement may be executed in any number of separate counterparts, each
of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument.

127



--------------------------------------------------------------------------------



 



     SECTION 12.12 Severability.
     The illegality or unenforceability of any provision of this Agreement or
any instrument or agreement required hereunder shall not in any way affect or
impair the legality or enforceability of the remaining provisions of this
Agreement or any instrument or agreement required hereunder.
     SECTION 12.13 No Third Parties Benefited.
     This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Administrative Agent, the Administrative
Agent-Related Persons, and the Lenders, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents, except to the extent permitted by
applicable law.
     SECTION 12.14 Appointment of Agent for Service of Process.
     The Borrower hereby irrevocably designates, appoints and empowers
Corporation Service Company, with offices on the date hereof at 2711 Centerville
Road, Wilmington, DE 19808, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents. If for any reason such designee,
appointee and agent shall cease to be available to act as such, the Borrower
agrees to designate a new designee, appointee and agent in the State of New York
on the terms and for the purposes of this provision satisfactory to the
Administrative Agent. The Borrower further irrevocably consents to the service
of process out of any of the courts mentioned in Section 12.17 of this Agreement
in any such action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to the Borrower pursuant to Section 12.02 of
this Agreement, such service to become effective 30 days after such mailing.
Nothing herein shall affect the right of any Lender, any Letter of Credit
Issuer, or the Administrative Agent to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower in any other jurisdiction.
     SECTION 12.15 Currency Conversion.
          (a) If, for the purpose of obtaining judgment in any court in any
jurisdiction with respect to this Agreement or any other Loan Document, it
becomes necessary to convert into the currency of such jurisdiction (herein
called the “Judgment Currency”) any amount due hereunder in any currency other
than the Judgment Currency, then conversion shall be made at the rate of
exchange prevailing on the Business Day before the day on which judgment is
given. For this purpose, “rate of exchange” means the rate at which the
Administrative Agent would be prepared on the relevant date, to sell the
currency of the amount due hereunder in New York, New York against the Judgment
Currency. In the event that there is a change in the rate of exchange prevailing
between the Business Day before the day on which the judgment is given and the
date of payment of the amount due, the Borrower will, on the date of payment,
pay such

128



--------------------------------------------------------------------------------



 



additional amounts (if any) as may be necessary to ensure that the amount paid
on such date is the amount in the Judgment Currency which, when converted at the
rate of exchange prevailing on the date of payment, is the amount then due under
this Agreement or any other Credit Documents in Dollars. Any additional amount
due under this Section will be due as separate debt and shall not be affected by
judgment being obtained for any other sums due or in respect of this Agreement.
          (b) Except as otherwise provided in Section 12.15(c) of this
Agreement, if in connection with the determination by the Borrower or any other
Person, as to whether such Person is in compliance with any provision hereof, it
is required that financial information or other computations otherwise
denominated in any currency other than Dollars needs to be converted to Dollars,
then such conversion shall be made at the rate of exchange prevailing on the
applicable “as of”, “as at” or “effective” date of such financial information or
other computation. For this purpose, unless otherwise specified herein, “rate of
exchange” means the rate at which the Administrative Agent would be prepared to
sell Dollars in exchange for the applicable amount of such other currency.
          (c) Notwithstanding the provisions of Section 12.15(b) this Agreement,
in connection with its preparation of any Compliance Certificate or other
calculations to determine compliance with the provisions of Sections 9.14, 9.15,
9.16, and 9.17 of this Agreement in respect of any fiscal period, all currency
conversions from amounts denominated in a currency other than Dollars shall be
converted to Dollars pursuant to a methodology acceptable to the Administrative
Agent.
     SECTION 12.16 Waiver of Immunities.
     The Borrower hereby irrevocably waives any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution or otherwise) under
the laws of the Republic of Panama. This waiver of immunities is irrevocably
binding on the Borrower under the laws of the Republic of Panama.
     SECTION 12.17 Governing Law and Jurisdiction.
     (a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW (WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE
OF NEW YORK; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE BORROWER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, SITTING IN NEW YORK COUNTY AND BY

129



--------------------------------------------------------------------------------



 



EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. TO THE EXTENT
PERMITTED BY LAW, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT. THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
     (c) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO RECOVER IN ANY
LEGAL ACTION OR PRECEDING REFERRED TO IN THIS SECTION 12.17 ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
     SECTION 12.18 Waiver of Jury Trial.
     THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY ADMINISTRATIVE AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
     SECTION 12.19 Discretionary Facility.

130



--------------------------------------------------------------------------------



 



     THE BORROWER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT PROVIDES FOR A
CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE PART OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THAT THE ADMINISTRATIVE AGENT OR THE
LENDERS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO ADVANCE ANY REVOLVING LOANS OR
TO ISSUE ANY LETTER OF CREDIT. THE BORROWER UNDERSTANDS THAT WITHOUT REASON,
CAUSE OR PRIOR NOTICE, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY AND AT THE
REQUEST OF THE REQUIRED LENDERS SHALL CEASE ADVANCING REVOLVING LOANS AND
ISSUING LETTERS OF CREDIT AND MAKE DEMAND FOR PAYMENT OF ALL OBLIGATIONS OF THE
BORROWER TO THE ADMINISTRATIVE AGENT OR THE LENDERS AT ANY TIME. THE BORROWER
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT THE
BORROWER IS AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING BUSINESS UTILIZING AN
UNCOMMITTED FACILITY.
     SECTION 12.20 Entire Agreement.
     THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, EMBODIES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, AND
THE LENDERS AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF.
     SECTION 12.21 Confidentiality.
     Each of the parties hereto agrees to keep confidential all non-public
information that is designated in writing as confidential and provided to it by
any other party pursuant to this Agreement or any of the other Loan Documents;
provided, however, that (A) nothing herein shall prevent any Person from
disclosing any such information (i) to the Administrative Agent or any other
Lender, (ii) to any Transferee or any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) to its employees, directors, agents, attorneys, accountants
and other professional advisors which receive such information, (iv) upon the
request or demand of any examiner or other Governmental Authority or
self-regulatory organization having jurisdiction over such Person, (v) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (vi) which has been
publicly disclosed other than in breach of this Agreement, (vii) to any
insurance provider relating to or in connection with the Borrower, any of the
obligations of the Borrower, or the transactions contemplated by this Agreement,
or (viii) in connection with the exercise of any remedy hereunder, and (B) the
term “confidential non-public information” as used herein shall not be deemed to
include any information (i) that was known by any Person prior to the
disclosure, or (ii) individually developed by a Person without the use or
knowledge of confidential non-public information.
     SECTION 12.22 Intercreditor Agreements.

131



--------------------------------------------------------------------------------



 



     This Agreement and certain of the other Loan Documents are subject to the
terms and provisions of the Intercreditor Agreements. Each Lender hereby agrees
that it shall take no action to terminate its obligations under each
Intercreditor Agreement and will otherwise be bound by and take no actions
contrary to any Intercreditor Agreement. The Borrower hereby acknowledges that
it has received a copy of each Intercreditor Agreement and consents thereto,
agrees to recognize all rights granted thereby to the Administrative Agent, the
Lenders, the Letter of Credit Issuers, the Swap Lenders, the Facility B Agent,
and the Facility B Lenders, and will not do any act or perform any obligation
which is not in accordance with the agreements set forth therein. The Borrower
further acknowledges and agrees that it is not an intended beneficiary or third
party beneficiary under any Intercreditor Agreement. If a Collateral Agent shall
recalculate the Adjusted Pro Rata Shares (as such term is defined in the Swap
Lender Intercreditor Agreement) more than once in any calendar month, the
Borrower shall, upon the request of such Collateral Agent, immediately pay an
administrative fee for the account of such Collateral Agent in an amount equal
to $2,500 for each such recalculation more than once in any calendar month.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

132



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered in New York, New York by their proper and duly
authorized officers as of the day and year first above written.

            TESORO PANAMA COMPANY, S.A., as
Borrower
      By:   /s/ G. SCOTT SPENDLOVE         Name:   G. Scott Spendlove       
Title:   SVP, Chief Financial Officer & Treasurer     

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as Lender, Administrative
Agent, Lead Arranger, Letter of Credit
Issuer, Daylight Overdraft Bank, and Swing
Line Lender
      By:   /s/ MATTHEW L. ROSETTI         Name:   Matthew L. Rosetti       
Title:   Vice President              By:   /s/ JANET KOEHNE         Name:  
Janet Koehne        Title:   Director     

Lending Office for Alternative Base Rate Loans:
787 Seventh Avenue, NY, NY 10019
Lending Office for Eurodollar Rate Loans:
787 Seventh Avenue, NY, NY 10019
Uncommitted Revolving Credit Agreement -
Signature Page

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE,
as a Lender
      By:   /s/ BARBARA PAULSEN         Name:   Barbara Paulsen         Title:  
Managing Director              By:   /s/ CHUNG-TAEK OH        Name:   Chung-Taek
Oh        Title:   Director     

Uncommitted Revolving Credit Agreement -
Signature Page

 



--------------------------------------------------------------------------------



 



            NATIXIS, NEW YORK BRANCH,
as a Lender
      By:   /s/ DAVID PERSHAD         Name:   David Pershad        Title:  
Managing Director              By:   /s/ VINCENT LAURAS         Name:   Vincent
Lauras         Title:   Senior Managing Director   

Uncommitted Revolving Credit Agreement -
Signature Page

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender
      By:   /s/ LOUIS PRIEUR         Name:   Louis Prieur        Title:   Vice
President              By:   /s/ ZALI WIN         Name:   Zali Win       
Title:   Managing Director   

Uncommitted Revolving Credit Agreement -
Signature Page

 



--------------------------------------------------------------------------------



 



         

            RB INTERNATIONAL FINANCE (USA) LLC, as a Lender
      By:   /s/ ASTRID NOEBAUER         Name:   Astrid Noebauer        Title:  
Group Vice President              By:   /s/ CHRISTOPH HOEDL         Name:  
Christoph Hoedl         Title:   First Vice President     

Uncommitted Revolving Credit Agreement -
Signature Page

 



--------------------------------------------------------------------------------



 



         

            CITIBANK N.A. PANAMA BRANCH, as a Lender
      By:   /s/ BOGARD BOTELLO         Name:   Bogard Botello        Title:  
Vice President     

Uncommitted Revolving Credit Agreement -
Signature Page

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
PANAMA BRANCH, as a Lender
      By:   /s/ JOHN FRAZELL         Name:   John Frazell         Title:  
Director   

Uncommitted Revolving Credit Agreement -
Signature Page

 



--------------------------------------------------------------------------------



 



         

Solely for purposes of Section 11.10 of this Agreement:
Acknowledged and agreed:
BNP PARIBAS (SUISSE) SA,
as Facility B Agent and sole
Facility B Lender

                    By:   /s/ J. P. JEUNEHOMME           Name:   J. P.
Jeunehomme           Title:   Account Officer                 By:   /s/
ALEXANDRE WAGNER           Name:   Alexandre Wagner           Title:   Account
Officer        

 